Exhibit 10.5

 



 

CREDIT AGREEMENT

dated as of February 28, 2008,

as amended and restated as of February 19, 2009,

among

TECHNITROL, INC.,

and

CERTAIN SUBSIDIARIES

as Borrowers,

JPMORGAN CHASE BANK, N.A.,

as the Administrative Agent, the Swing Line Lender and

an L/C Issuer,

and

The Lenders Party Hereto

____________________

J.P. MORGAN SECURITIES INC.,

Sole Lead Arranger and Sole Book Runner

BANK OF AMERICA, N.A.,

Syndication Agent

CITIBANK, N.A.,

and

DANSKE BANK A/S,

Co-Documentation Agents

 

 

 



 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01   Defined Terms

2

1.02   Other Interpretive Provisions

41

1.03   Accounting Terms

42

1.04   Exchange Rates; Currency Equivalents

43

1.05   Letter of Credit Amounts

43

1.06   Effectuation of Transactions

44

1.07   Status of Loan Documents Obligations

44

1.08   Additional Alternative Currencies

44

1.09   Concerning Excluded Subsidiaries

44

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01   Committed Loans

45

2.02   Borrowings, Conversions and Continuations of Committed Loans

46

2.03   Letters of Credit

48

2.04   Swing Line Loans

58

2.05   Prepayments

61

2.06   Termination or Reduction of Commitments

64

2.07   Repayment of Loans

65

2.08   Interest

66

2.09   Fees

67

2.10   Computation of Interest and Fees

68

2.11   Evidence of Debt

68

2.12   Payments Generally; Administrative Agent's Clawback

68

2.13   Sharing of Payments by Lenders

70

2.14   Reallocation of Revolving Commitments.

71

2.15   Appointment of the Company as Agent of the Borrowers

73

2.16   Concerning Subsidiary Borrowers

73

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01   Taxes

74

3.02   Illegality

77

3.03   Inability to Determine Rates

77

3.04   Increased Costs; Reserves on Eurocurrency Rate Loans.

78

3.05   Compensation for Losses

79

3.06   Mitigation Obligations; Replacement of Lenders

80

3.07   Survival

81


i


--------------------------------------------------------------------------------

TABLE OF CONTENTS (continued)

 

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01   Conditions of Initial Credit Extension

81

4.02   Conditions to all Credit Extensions

84

4.03   Representations

84

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

5.01   Existence, Qualification and Power

85

5.02   Authorization; No Contravention

85

5.03   Governmental Authorization; Other Consents

85

5.04   Binding Effect

85

5.05   Financial Statements; No Material Adverse Effect; No Internal Control
Event

86

5.06   Litigation

87

5.07   No Default

87

5.08   Ownership of Property

87

5.09   Environmental Compliance

88

5.10   Insurance

88

5.11   Taxes

88

5.12   ERISA Compliance

88

5.13   Subsidiaries; Equity Interests

89

5.14   Margin Regulations; Investment Company Act

89

5.15   Disclosure

89

5.16   Compliance with Laws

89

5.17   Intellectual Property; Licenses, Etc

89

5.18   Labor Matters

90

5.19   OFAC Compliance

90

5.20   Representations as to Foreign Loan Parties

90

5.21   Solvency

91

5.22   Collateral Matters

91

ARTICLE VI.

AFFIRMATIVE COVENANTS

6.01   Financial Statements

92

6.02   Certificates; Other Information

94

6.03   Notices

95

6.04   Payment of Obligations

96

6.05   Preservation of Existence, Etc

96

6.06   Maintenance of Properties

97

6.07   Maintenance of Insurance

97

6.08   Compliance with Laws

97

6.09   Books and Records

97

6.10   Inspection Rights

97

 

ii

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS (continued)

 

6.11   Use of Proceeds

97

6.12   Approvals and Authorizations

98

6.13   Additional Subsidiary Guarantors

98

6.14   Information Regarding Collateral

98

6.15   Further Assurances

99

6.16   Certain Post-Restatement Effective Date Collateral Obligations

99

ARTICLE VII.

NEGATIVE COVENANTS

7.01   Liens

99

7.02   Investments

101

7.03   Indebtedness

103

7.04   Fundamental Changes

105

7.05   Dispositions

106

7.06   Restricted Payments; Certain Equity Issuances

107

7.07   Change in Nature of Business

108

7.08   Transactions with Affiliates

108

7.09   Burdensome Agreements

108

7.10   Use of Proceeds

108

7.11   Financial Covenants

108

7.12   Capital Expenditures

109

7.13   Leases

109

7.14   Hazardous Materials; Indemnification

110

7.15   Prepayment of Indebtedness, Etc

110

7.16   Fiscal Year

110

7.17   Sonion Intercompany Loan

110

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01   Events of Default

111

8.02   Remedies Upon Event of Default

114

ARTICLE IX.

THE AGENTS

9.01   Appointment and Authority

114

9.02   Rights as a Lender or L/C Issuer

115

9.03   Exculpatory Provisions

115

9.04   Reliance by Agents

116

9.05   Delegation of Duties

116

9.06   Resignation of Agents

117

9.07   Non-Reliance on Agents and Other Lenders

118

9.08   No Other Duties, Etc

118

9.09   Administrative Agent May File Proofs of Claim

118

9.10   Collateral and Guarantee Matters.

119





iii

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS (continued)



ARTICLE X.

MISCELLANEOUS

10.01   Amendments, Etc

119

10.02   Notices; Effectiveness; Electronic Communication

121

10.03   No Waiver; Cumulative Remedies

123

10.04   Expenses; Indemnity; Damage Waiver

124

10.05   Payments Set Aside

126

10.06   Successors and Assigns

126

10.07   Treatment of Certain Information; Confidentiality

129

10.08   Right of Setoff

130

10.09   Interest Rate Limitation

131

10.10   Counterparts; Integration; Effectiveness

131

10.11   Survival

131

10.12   Severability

132

10.13   Replacement of Lenders

132

10.14   Governing Law; Jurisdiction; Etc

133

10.15   Waiver of Jury Trial

134

10.16   USA PATRIOT Act Notice

134

10.17   Judgment Currency

134

10.18   No Fiduciary Duty

135

10.19   Concerning Sonion Loan Parties

135

10.20   Release of Liens and Guarantees

135

10.21   Defaulting Lenders

137

ARTICLE XI.

COLLECTION ALLOCATION MECHANISM

 



iv

 

--------------------------------------------------------------------------------

 

SCHEDULES

 

1.01(a)

Existing Letters of Credit

 

1.01(b)

Mandatory Cost Formulae

 

1.01(c)

Restatement Effective Date Subsidiary Guarantors

 

1.01(d)

Subsidiaries Not Required to be Subsidiary Guarantors

 

1.01(e)

Certain Collateral and Guarantee Matters

 

1.01(f)

Restatement Effective Date Mortgaged Properties

 

2.01

Commitments

 

5.05

Supplement to Financial Statements

 

5.06

Existing Litigation

 

5.09

Environmental Compliance

 

5.12

ERISA

 

5.13

Subsidiaries

 

7.01(b)

Existing Liens (other than precious metals)

 

7.01(l)

Existing Liens (precious metals)

 

7.02(c)

Existing Investments

 

7.03(b)

Existing Indebtedness

 

7.13

Existing Leases

10.02

Agents’ Offices; Certain Addresses for Notices


EXHIBITS

Form of

 

A

Assignment and Assumption

 

B

Committed Loan Notice

 

C

Compliance Certificate

 

D

Note

 

E

Swing Line Loan Notice

 

F

Borrower Joinder Agreement

 

i



 

--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of February 28, 2008, as amended and restated as of
February 19, 2009, among TECHNITROL, INC., TECHNITROL DELAWARE, INC., PULSE
ENGINEERING, INC., AMI DODUCO, INC., PULSE DENMARK APS, PULSE COMPONENTS APS
(formerly known as SONION A/S), AMI DODUCO HOLDING GMBH, AMI DODUCO NEDERLAND
B.V., PULSE NEDERLAND B.V., PULSE ELECTRONICS (SINGAPORE) PTE. LTD., TECHNITROL
SINGAPORE HOLDINGS PTE. LTD., the LENDERS party hereto and JPMORGAN CHASE BANK,
N.A., as the Administrative Agent, the Swing Line Lender and an L/C Issuer.

The Company (such term and each other capitalized term used but not otherwise
defined herein having the meaning specified in Article I) caused Pulse Denmark
to acquire (the “Sonion Acquisition”) all the outstanding share capital of
Sonion (now known as Pulse Components) pursuant to a Share Purchase Agreement
dated as of January 8, 2008, among the Company, Sonion and each shareholder
(other than certain management shareholders) of Sonion (the “Sonion Purchase
Agreement”), for cash in the amount of approximately DKK 1,225,000,000 (the
“Sonion Acquisition Consideration”) payable on the Closing Date.

In connection with the foregoing, the Company requested the Lenders to extend
credit in the form of:

(a) Primary Revolving Commitments under which (i) the Primary Revolving
Borrowers may obtain Committed Revolving Loans in Dollars or any Alternative
Currency, (ii) the Domestic Borrowers may obtain Swing Line Loans in Dollars and
(iii) the Primary Revolving Borrowers may obtain Letters of Credit in Dollars or
any Alternative Currency;

(b) Singapore Revolving Commitments under which the Singapore Revolving
Borrowers may obtain Committed Revolving Loans in Dollars or any Alternative
Currency; and

(c) Term Commitments under which the Term Borrower may obtain Term Loans in
Dollars.

The proceeds of the Committed Revolving Loans made on the Closing Date were used
on such date (a) to repay all loans and other amounts due and outstanding under
the Existing Company Credit Agreement, (b) to make the Sonion Intercompany Loan,
(c) to pay fees and expenses incurred in connection with this Agreement and
(d) in the case of the Specified Committed Primary Revolving Borrowing, to pay
any portion of the Sonion Acquisition Consideration not paid as set forth below.
The proceeds of the Revolving Borrowings made after the Closing Date may be used
solely for general corporate purposes of the Company and its Subsidiaries.

The proceeds of the Term Loans made on the Closing Date were used, together with
cash on hand of the Company, (a) to pay the Sonion Acquisition Consideration and
(b) to pay fees and expenses relating to the Sonion Acquisition.

 

 

 



 

--------------------------------------------------------------------------------

Subsequent to the Closing Date, the Company, the Required Lenders and the
Administrative Agent have entered into an Amendment Agreement dated as of
February 19, 2009 (the “Amendment Agreement”), pursuant to which the Original
Credit Agreement has been amended and restated to be in the form hereof.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01     Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:

“Acquisition” means the acquisition of (a) more than 50% of the equity and more
than 50% of the Voting Equity Interests in another Person (including through a
merger or the purchase of an option, warrant or convertible or similar type
security to acquire such an equity interest at the time it becomes exercisable
by the holder thereof), whether by purchase of such equity interest or upon
exercise of an option or warrant for, or conversion of securities into, such
equity interest, or (b) assets of another Person which constitute all or
substantially all of the assets of such Person or of a line or lines of business
conducted by such Person.

“Administrative Agent” means JPMCB in its capacity as administrative and
collateral agent under any of the Loan Documents, or any successor
administrative and collateral agent. Unless the context requires otherwise, the
term “Administrative Agent” shall include any Affiliate of JPMCB that JPMCB
shall have designated for the purpose of performing any of its obligations
hereunder or under any other Loan Document in such capacity.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
(a) directly, or indirectly through one or more intermediaries, Controls, or is
Controlled by, or is under common Control with, the Person specified,
(b) beneficially owns 10% or more of any class of the outstanding Voting Equity
Interests of the Person specified or (c) 10% or more of any class of the
outstanding Voting Equity Interests of which is beneficially owned by the Person
specified.

“Agent” means the Administrative Agent, the London Administrative Agent or the
Singapore Administrative Agent.

“Agent Parties” has the meaning specified in Section 10.02(c).

“Agent’s Office” means, with respect to any Agent, such Agent’s address and,
where applicable, account set forth on Schedule 10.02, or such other address or
account as such Agent may from time to time notify to the Company and the
Lenders.

“Aggregate Commitments” means the Commitments of all the Lenders.

 

2



 

--------------------------------------------------------------------------------

“Aggregate Primary Revolving Commitments” means the Primary Revolving
Commitments of all the Primary Revolving Lenders.

“Aggregate Singapore Revolving Commitments” means the Singapore Revolving
Commitments of all the Singapore Revolving Lenders.

“Aggregate Term Commitments” means the Term Commitments of all the Term Lenders.

“Agreement” means this Credit Agreement.

“Alternative Currency” means (a) with respect to the Primary Revolving
Subfacility and Letters of Credit, Euro and each other currency approved in
accordance with Section 1.08, and (b) with respect to the Singapore Revolving
Subfacility, Euro, Yen and each other currency approved in accordance with
Section 1.08.

“Amendment Agreement” has the meaning specified in the preliminary statement to
this Agreement.

“Applicable Agent” means (a) with respect to any Term Loan, the London
Administrative Agent, (b) with respect to any Committed Primary Revolving Loan
made to a Domestic Borrower, (i) if such Loan is denominated in Dollars, the
Administrative Agent and (ii) if such Loan is denominated in an Alternative
Currency, the London Administrative Agent, (c) with respect to any Committed
Primary Revolving Loan made to a Foreign Borrower, the London Administrative
Agent, (d) with respect to any Committed Singapore Revolving Loan, the Singapore
Administrative Agent and (e) with respect to any Letter of Credit, and any
payment hereunder that does not relate to a particular Borrowing or Letter of
Credit, the Administrative Agent.

“Applicable Commitment Fee Rate” means (a) prior to the Restatement Effective
Date, the rate per annum set forth as the “Applicable Commitment Fee Rate” in
the Original Credit Agreement, (b) from the Restatement Effective Date until the
delivery of the Compliance Certificate accompanying the financial statements for
the first full fiscal quarter of the Company ending after the Restatement
Effective Date, 0.400% per annum and (c) thereafter, a percentage per annum
determined by reference to the Consolidated Leverage Ratio in effect from time
to time as set forth below:

Level

Consolidated Leverage Ratio

Applicable Commitment Fee Rate

7

> 3.75 to 1.00

0.450%

6

> 3.25:1.00 and < 3.75:1.00

0.400%

5

> 2.75:1.00 and < 3.25:1.00

0.375%

4

> 2.25:1.00 and < 2.75:1.00

0.350%

3

> 1.50:1.00 and < 2.25:1.00

0.300%

2

> 0.75:1.00 and < 1.50:1.00

0.250%

 

 

3

 



 

--------------------------------------------------------------------------------

 

Level

Consolidated Leverage Ratio

Applicable Commitment Fee Rate

1

< 0.75:1.00

0.225%

 

For purposes of the foregoing, (i) the Consolidated Leverage Ratio shall be
determined as of the end of each fiscal quarter of the Company based upon the
Compliance Certificate delivered pursuant to Section 6.02(a) and (ii) any
increase or decrease in the Applicable Commitment Fee Rate resulting from a
change in the Consolidated Leverage Ratio shall become effective as of the first
Business Day immediately following the date such a Compliance Certificate is
delivered pursuant to Section 6.02(a); provided that (A) if a Compliance
Certificate is not delivered when due in accordance with such Section, then the
pricing shall remain at the level indicated by the most recently delivered
Compliance Certificate until such new Compliance Certificate is delivered, and
if the Applicable Commitment Fee Rate would have been set at a higher level
during the period of non-delivery of the Compliance Certificate, the Company
shall pay to the Applicable Agent, for the account of the Revolving Lenders of
the applicable Class, on demand all amounts which would have accrued hereunder
had the Compliance Certificate been delivered on time and (B) if any Compliance
Certificate shall prove to have been inaccurate (regardless of whether the
Commitments are in effect or any Loans or Letters of Credit are outstanding when
such inaccuracy is discovered), and such inaccuracy shall have resulted in the
payment of commitment fees at rates lower than those that were in fact
applicable for any period (based on the actual Consolidated Leverage Ratio),
then the Company shall promptly deliver to the Administrative Agent a corrected
Compliance Certificate and pay to the Applicable Agent, for account of the
Revolving Lenders (or former Revolving Lenders) of the applicable Class as their
interests may appear, on demand all amounts which would have accrued hereunder
had such Compliance Certificate not contained any such inaccuracy (it being
understood that nothing in this sentence shall limit the rights of the
Administrative Agent or the Lenders under Section 2.08(c) or Article VIII).

“Applicable Foreign Loan Party Documents” has the meaning specified in
Section 5.20(a).

“Applicable Primary Revolving Percentage” means, with respect to any Primary
Revolving Lender at any time, the percentage of the Aggregate Primary Revolving
Commitments represented by such Primary Revolving Lender’s Primary Revolving
Commitment at such time. If the Aggregate Primary Revolving Commitments have
terminated, then the Applicable Primary Revolving Percentage of each Primary
Revolving Lender shall be determined based on the Applicable Primary Revolving
Percentage of such Primary Revolving Lender most recently in effect, giving
effect to any subsequent assignments.

“Applicable Rate” means (a) prior to the Restatement Effective Date, the rate
per annum set forth as the “Applicable Rate” in the Original Credit Agreement,
(b) from the Restatement Effective Date until the delivery of the Compliance
Certificate accompanying the financial statements for the first full fiscal
quarter of the Company ending after the Restatement Effective Date, (i) 2.000%
per annum with respect to Base Rate Loans and (ii) 3.000% per annum with respect
to Eurocurrency Rate Loans and Letters of Credit and (c) thereafter, a
percentage per

 

4

 



 

--------------------------------------------------------------------------------

annum determined by reference to the Consolidated Leverage Ratio in effect from
time to time as set forth below:

Level

Consolidated Leverage Ratio

Applicable Rate

 

 

Eurocurrency

Rate Loans and Letters of Credit

Base Rate Loans

7

> 3.75 to 1.00

3.250%

2.250%

6

> 3.25:1.00 and < 3.75:1.00

3.000%

2.000%

5

> 2.75:1.00 and < 3.25:1.00

2.750%

1.750%

4

> 2.25:1.00 and < 2.75:1.00

2.500%

1.500%

3

> 1.50:1.00 and < 2.25:1.00

2.000%

1.000%

2

> 0.75:1.00 and < 1.50:1.00

1.500%

0.500%

1

< 0.75:1.00

1.250%

0.250%

 

For purposes of the foregoing, (i) the Consolidated Leverage Ratio shall be
determined as of the end of each fiscal quarter of the Company based upon the
Compliance Certificate delivered pursuant to Section 6.02(a) and (ii) any
increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date such a Compliance Certificate is delivered
pursuant to Section 6.02(a); provided that (A) if a Compliance Certificate is
not delivered when due in accordance with such Section, then the pricing shall
remain at the level indicated by the most recently delivered Compliance
Certificate until such new Compliance Certificate is delivered, and if the
Applicable Rate would have been set at a higher level during the period of
non-delivery of the Compliance Certificate, the Company shall pay to the
Applicable Agent, for the account of the Lenders of the applicable Class, on
demand all amounts which would have accrued hereunder had the Compliance
Certificate been delivered on time and (B) if any Compliance Certificate shall
prove to have been inaccurate (regardless of whether the Commitments are in
effect or any Loans or Letters of Credit are outstanding when such inaccuracy is
discovered), and such inaccuracy shall have resulted in the payment of interest
and fees at rates lower than those that were in fact applicable for any period
(based on the actual Consolidated Leverage Ratio), then the Company shall
promptly deliver to the Administrative Agent a corrected Compliance Certificate
and pay to the Applicable Agent, for account of the Lenders (or former Lenders)
of the applicable Class as their interests may appear, on demand all amounts
which would have accrued hereunder had such Compliance Certificate not contained
any such inaccuracy (it being understood that nothing in this sentence shall
limit the rights of the Administrative Agent or the Lenders under
Section 2.08(c) or Article VIII).

“Applicable Singapore Revolving Percentage” means, with respect to any Singapore
Revolving Lender at any time, the percentage of the Aggregate Singapore
Revolving Commitments represented by such Singapore Revolving Lender’s Singapore
Revolving Commitment at such time. If the Aggregate Singapore Revolving
Commitments have terminated, then the Applicable Singapore Revolving Percentage
of each Singapore Revolving

 

5

 



 

--------------------------------------------------------------------------------

Lender shall be determined based on the Applicable Singapore Revolving
Percentage of such Singapore Revolving Lender most recently in effect, giving
effect to any subsequent assignments.

“Applicable Term Percentage” means, with respect to any Term Lender at any time,
the percentage of (a) on or prior to the Closing Date, the Aggregate Term
Commitments represented by such Term Lender’s Term Commitment at such time and
(b) thereafter, the aggregate principal amount of the Term Loans of all the Term
Lenders represented by the aggregate principal amount of such Term Lender’s Term
Loans at such time.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means J.P. Morgan Securities Inc., in its capacity as sole lead
arranger and sole book runner of the credit facilities provided for under this
Agreement.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries as of December 29, 2006 and December 30, 2005,
and the related consolidated statements of operations, changes in shareholders’
equity and cash flows for each of the years in the three-year period ended
December 29, 2006, including the notes thereto.

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means, for any day, a rate per annum equal to the greatest of (a)
the Prime Rate in effect on such day, (b) the Federal Funds Rate in effect on
such day plus 1/2 of 1% and (c) the Eurocurrency Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%; provided that, for the avoidance of doubt, for
purposes of this definition the Eurocurrency Rate on any day shall be the rate
per annum appearing on the Reuters “LIBOR01” screen displaying British Bankers’
Association Interest Settlement Rates (or on any successor or substitute screen
provided by Reuters, or any successor to or substitute for such service,
providing rate quotations comparable to those currently provided on such screen,
as determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to deposits in the relevant
currency in the London interbank market) at approximately 11:00 a.m., London
time, on such day for deposits in Dollars with a maturity of one month. Any
change in the Base Rate due to a change in the Prime Rate, the Federal Funds
Rate or the Eurocurrency Rate shall be effective

 

6

 



 

--------------------------------------------------------------------------------

from and including the effective date of such change in the Prime Rate, the
Federal Funds Rate or the Eurocurrency Rate, respectively.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be Swing Line Loans or Dollar Domestic Loans.

“Borrower Joinder Agreement” means a Borrower Joinder Agreement in substantially
the form of Exhibit F.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowers” means the Term Borrower, the Singapore Revolving Borrowers and each
other Primary Revolving Borrower.

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the State of New York; provided that:

(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in any currency, any fundings, disbursements, settlements and
payments in respect of any such Eurocurrency Rate Loan, or any other dealings to
be carried out pursuant to this Agreement in respect of any such Eurocurrency
Rate Loan, the term “Business Day” shall also exclude any such day on which
banks are not open for dealings in deposits in such currency in the London
interbank market;

(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, the term “Business Day” shall also exclude any day that
is not a TARGET Day; and

(c) if such day relates to any fundings, disbursements, settlements and payments
in respect of any Committed Singapore Revolving Loan, or any other dealings to
be carried out pursuant to this Agreement in respect of any Committed Singapore
Revolving Loan, the term “Business Day” shall also exclude any such day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, Singapore or Hong Kong.

“CAM” means the mechanism for the exchange of interests in the Term Facility,
the Primary Revolving Subfacility and the Singapore Revolving Subfacility and
the collections thereunder established under Article XI.

“CAM Exchange” means the exchange of the Lenders’ interests provided for in
Article XI.

 

7

 



 

--------------------------------------------------------------------------------

“CAM Exchange Date” means the date on which any event referred to in
Section 8.01(f) shall occur in respect of the Company.

“CAM Percentage”means, as to each Lender, a fraction (expressed as a decimal) of
which (a) the numerator shall be the sum of the Dollar Equivalents (determined
on the basis of Spot Rates prevailing on the CAM Exchange Date) of the
Designated Obligations owed to such Lender (whether or not at the time due and
payable) immediately prior to the CAM Exchange and (b) the denominator shall be
the sum of the Dollar Equivalents (as so determined) of the Designated
Obligations owed to all the Lenders (whether or not at the time due and payable)
immediately prior to the CAM Exchange. The CAM Percentage of any Lender
(including after any redetermination thereof pursuant to Article XI) shall be
determined by the Administrative Agent, shall be binding on each Lender and its
successors and assigns and shall be conclusive absent manifest error.

“Capital Leases” means all leases that are or should be capitalized in
accordance with GAAP.

“Cash Collateral” means, with respect to any L/C Obligation, any cash (and any
proceeds thereof) deposited pursuant to this Agreement to Cash Collateralize
such L/C Obligation.

“Cash Collateralize” means, with respect to any L/C Obligations denominated in
any currency, to deposit cash in such currency in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Primary Revolving Lenders or, in the case of L/C Obligations
arising under any Extended Letter of Credit, for the benefit of the Primary
Revolving Lenders and the L/C Issuer that is the issuer thereof, as collateral
for such L/C Obligations, such deposit to be made in accordance with
Section 2.03(g). The term “Cash Collateralization” shall have the meaning
correlative thereto.

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

“Change of Control” shall be deemed to have occurred at any time that any
“person” or “group” (each as defined in Sections 13(d)(3) and 14(d)(2) of the
Securities Exchange Act of 1934) (a) becomes the “beneficial owner” (as defined
in Rule 13d-3 of the Securities Exchange Act of 1934), directly or indirectly,
of Voting Equity Interests of the Company (or securities convertible into or
exchangeable for such Voting Equity Interests) representing 30% or more of the
combined voting power of all Voting Equity Interests of the Company (on a fully
diluted basis) or (b) otherwise has the ability, directly or indirectly, to
elect a majority of the board of directors of the Company.

“Class” refers (a) when used in reference to any Committed Loan or Committed
Borrowing, to whether such Committed Loan, or the Committed Loans comprising
such Committed Borrowing, are Term Loans, Committed Primary Revolving Loans or
Committed Singapore Revolving Loans, (b) when used in reference to any
Commitment, to whether such

 

8

 



 

--------------------------------------------------------------------------------

Commitment is a Term Commitment, a Primary Revolving Commitment or a Singapore
Revolving Commitment and (c) when used in reference to any Lender, to whether
such Lender is a Term Lender, a Primary Revolving Lender or a Singapore
Revolving Lender.

“Closing Date” means the first date on which all the conditions precedent in
Section 4.01 were satisfied or waived in accordance with Section 10.01. The
parties hereto acknowledge that the Closing Date is February 28, 2008.

“Code” means the Internal Revenue Code of 1986, as amended, and any regulations
promulgated thereunder.

“Collateral” means any and all assets, whether real or personal, tangible or
intangible, on which Liens are purported to be granted pursuant to the Security
Documents as security for the Secured Obligations.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a)           the Administrative Agent shall have received from the Company and
each other Loan Party:

(i)     in the case of a Domestic Loan Party,

(A)                        (I) a counterpart of each of the Guarantee Agreement
and the Domestic Collateral Agreement, in each case duly executed and delivered
on behalf of such Person, or (II) in the case of any Person that becomes a
Domestic Loan Party after the Restatement Effective Date, a supplement to each
of the Guarantee Agreement and the Domestic Collateral Agreement, in each case
in the form specified therein, duly executed and delivered on behalf of such
Person,

(B)                        (I) counterparts of a Domestic Mortgage with respect
to each Mortgaged Property owned by a Domestic Loan Party, duly executed and
delivered by the record owner of such Mortgaged Property, (II) a policy or
policies of title insurance issued by a nationally recognized title insurance
company insuring the Lien of each such Domestic Mortgage as a valid and
enforceable first Lien on the Mortgaged Property described therein, free of any
other Liens except as permitted by Section 7.01, together with such
endorsements, coinsurance and reinsurance as the Administrative Agent may
reasonably request, (III) if any Mortgaged Property is located in an area
determined by the Federal Emergency Management Agency to have special flood
hazards, evidence of such flood insurance as may be required under applicable
law, including Regulation H of the FRB, and (IV) such surveys, abstracts,
appraisals, legal opinions and other documents as the Administrative Agent may
reasonably request with respect to any such Domestic Mortgage or Mortgaged
Property, and

(C)                        with respect to (I) each deposit account maintained
by any Domestic Loan Party with any depositary bank (other than (x) any deposit
account the funds in which are used, in the ordinary course of business, solely
for

 

9

 



 

--------------------------------------------------------------------------------

the payment of salaries and wages, workers’ compensation and similar expenses
and (y) deposit accounts the daily balance in which does not at any time exceed
$100,000 for any such account and $500,000 for all such accounts) and (II) each
securities account maintained by any Domestic Loan Party with any securities
intermediary (other than (x) any securities account the aggregate daily asset
value of which does not at any time exceed $100,000 for any such account and
$500,000 for all such accounts or (y) any “Rabbi Trust” or similar irrevocable
account or trust established solely for the purpose of providing deferred
compensation benefits for the directors, officers and other employees of the
Company and its Subsidiaries), a counterpart, duly executed and delivered by the
applicable Domestic Loan Party and such depositary bank or securities
intermediary, as the case may be, of a control agreement reasonably acceptable
to the Administrative Agent;

(ii)             in the case of a Foreign Loan Party, a counterpart of (A) the
Guarantee Agreement or, in the case of any Person that becomes a Foreign Loan
Party after the Restatement Effective Date, a supplement to the Guarantee
Agreement in the form specified therein, in each case duly executed and
delivered on behalf of such Person, and (B) one or more Security Documents
reasonably acceptable to the Administrative Agent required in order for the
Secured Obligations of such Foreign Loan Party to be secured, subject to the
last paragraph of this definition, by a security interest in all Equity
Interests owned by such Foreign Loan Party (other than Equity Interests in
Dormant Subsidiaries) and all or substantially all tangible and intangible
assets of such Foreign Loan Party (including Mortgaged Properties, accounts
receivable, moveable assets (including inventory and equipment), contract
rights, intellectual property and other general intangibles, intercompany
indebtedness, bank accounts, cash and proceeds of the foregoing) in which a
security interest may be obtained under the laws of the jurisdiction of
incorporation, organization or establishment of such Foreign Loan Party; and

(iii)            documents and opinions of the type referred to in
Sections 4.01(a) and 4.01(d) with respect to each such Domestic Loan Party and
Foreign Loan Party, all in form and substance reasonably satisfactory to the
Administrative Agent;

(b)           the Administrative Agent shall have received, to the extent
required by the Domestic Collateral Agreement or any other Security Document,
certificates or other instruments representing all Equity Interests in any
Subsidiary owned by or on behalf of any Loan Party, together with undated stock
powers or other instruments of transfer with respect thereto endorsed in blank;

(c)           (i) all Indebtedness of the Company and each other Subsidiary and
(ii) all Indebtedness of any other Person in a principal amount of $5,000,000 or
more that, in each case, is owing to any Loan Party shall be evidenced by a
promissory note (which may be a global intercompany note) and shall have been
pledged pursuant to the Security Documents to the Administrative Agent, and the
Administrative Agent shall

 

10

 



 

--------------------------------------------------------------------------------

have received all such promissory notes, together with undated instruments of
transfer with respect thereto endorsed in blank;

(d)           all documents and instruments, including Uniform Commercial Code
financing statements, required by applicable law or reasonably requested by the
Administrative Agent to be filed, registered or recorded to create the Liens
intended to be created by the Security Documents and to perfect such Liens to
the extent required by, and with the priority required by, the Security
Documents, shall have been filed, registered or recorded or delivered to the
Administrative Agent for filing, registration or recording; and

(e)           the Company and each other Loan Party shall have obtained all
consents and approvals required to be obtained by it in connection with the
execution and delivery of the Guarantee Agreement and all Security Documents to
which it is a party, the performance of its obligations under the Guarantee
Agreement and such Security Documents and the granting by it of the Liens under
such Security Documents.

The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of title insurance, legal opinions
or other deliverables with respect to, particular assets of the Loan Parties, or
the provision of Guarantees by any Subsidiary, if, and for so long as the
Administrative Agent, in good faith consultation with the Company, reasonably
determines that the cost of creating or perfecting such pledges or security
interests in such assets, or obtaining such title insurance, legal opinions or
other deliverables in respect of such assets, or providing such Guarantees
(taking into account any adverse tax consequences to the Company and its
Subsidiaries (including the application of Section 956 of the Code and the
imposition of withholding or other material taxes) and any security interest
filing or registration fees or duties), shall be excessive in view of the
benefits to be obtained by the Lenders therefrom. Without limiting the
foregoing, the Administrative Agent is hereby authorized to grant (and, in the
case of the exceptions set forth in Part I of such Schedule, shall grant) such
exceptions to the requirements set forth in this definition as are set forth on
Schedule 1.01(e). The Administrative Agent shall, and hereby is authorized to,
grant extensions of time for the creation and perfection of security interests
in or the obtaining of title insurance, legal opinions or other deliverables
with respect to particular assets or the provision of any Guarantee by any
Subsidiary (including extensions in connection with assets acquired, or
Subsidiaries formed or acquired, after the Restatement Effective Date) where it
reasonably determines that such action cannot be accomplished without undue
effort or expense by the time or times at which it would otherwise be required
to be accomplished by this Agreement or the Security Documents.

“Commitment” means a Term Commitment, a Primary Revolving Commitment or a
Singapore Revolving Commitment.

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Class and Type, in the same currency and, in the case of
Eurocurrency Rate Loans, having the same Interest Period made by Lenders
pursuant to Section 2.01.

“Committed Loan” means a Term Loan or a Committed Revolving Loan.

 

11

 



 

--------------------------------------------------------------------------------

“Committed Loan Notice” means a notice given pursuant to Section 2.02(a) of
(a) a Committed Borrowing, (b) a conversion of Committed Loans that are Dollar
Domestic Loans from one Type to the other or (c) a continuation of Eurocurrency
Rate Loans, which notice shall be substantially in the form of Exhibit B or any
other form approved by the Administrative Agent.

“Committed Primary Revolving Loan” has the meaning specified in Section 2.01(b).

“Committed Revolving Loan” means a Committed Primary Revolving Loan or a
Committed Singapore Revolving Loan.

“Committed Singapore Revolving Loan” has the meaning specified in
Section 2.01(c).

“Company” means Technitrol, Inc., a Pennsylvania corporation.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C or any other form approved by the Administrative Agent.

“Consolidated Cash Interest Expense” means, for any period, for the Company and
its Subsidiaries on a consolidated basis, (a) the interest expense accrued for
such period with respect to Consolidated Funded Debt, determined in accordance
with GAAP, minus (b) to the extent included in such interest expense, the sum of
(i) non-cash amounts attributable to amortization of debt discounts, (ii)
non-cash amounts attributable to the amortization of financing costs payable in
connection with the incurrence of Consolidated Funded Debt and (iii) non-cash
amounts attributable to accrued interest payable in kind in such period, plus
(c) any cash payments made during such period in respect of items referred to in
the preceding clause (b) that have been, or are to be, amortized or paid in kind
in other periods.

“Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries, an amount, determined on a consolidated basis in accordance with
GAAP, equal to the sum of (a) the consolidated net income of the Company and its
Subsidiaries from continuing operations for such period (excluding, to the
extent included therein, the income of any Subsidiary of the Company that is not
a wholly-owned Subsidiary of the Company to the extent such income is
attributable to the noncontrolling interests in such Subsidiary), plus
(b) without duplication and to the extent deducted in determining such
consolidated net income from continuing operations, the sum of (i) consolidated
interest expense for such period, (ii) the provision for domestic and foreign
taxes for such period based on income or profits, (iii) depreciation for such
period, and (iv) amortization for such period; provided, however, that there
shall be excluded from the foregoing computation, without duplication and to the
extent included in determining such consolidated net income from continuing
operations, (i) all non-cash income, gains and losses for such period (e.g.
writing off of in-process research and development, non-operating foreign
currency income or expense and non-cash restructuring and impairment charges),
provided that any cash payment made with respect to any noncash items added back
in computing Consolidated EBITDA for any period pursuant to this clause (i)
shall be subtracted in computing Consolidated EBITDA for the period in which
such cash payment is made, (ii) all gains or losses from the sales of assets not
sold in the ordinary course of business for such period, (iii) all non-cash
charges incurred in connection with changes to GAAP for such period and (iv) in
the case

 

12

 



 

--------------------------------------------------------------------------------

of the fiscal quarters of the Company ended June 27, 2008, September 26, 2008
and December 26, 2008, cash severance expense for each such fiscal quarter in an
amount not to exceed $1,500,000 with respect to the fiscal quarter ended June
27, 2008, $500,000 with respect to the fiscal quarter ended September 26, 2008
and $4,500,000 with respect to the fiscal quarter ended December 26, 2008.

Notwithstanding the foregoing, (a) Consolidated EBITDA shall be deemed to be
$37,922,000 and $38,496,000 for the fiscal quarters of the Company ended on
December 28, 2007, and September 28, 2007, respectively, and (b) Consolidated
EBITDA for the fiscal quarter of the Company ended on March 28, 2008, shall be
determined on a pro forma basis to give effect to the Transactions occurring on
the Closing Date as if such Transactions had occurred on the first day of such
fiscal quarter, applying pro forma adjustment principles and methodologies that
are consistent with those used to determine the deemed Consolidated EBITDA
amounts referred to in clause (a).

For purposes of determining the Consolidated Leverage Ratio, Consolidated EBITDA
for any period shall, if during such period the Company or any Subsidiary shall
have consummated a Material Acquisition or a Material Disposition, be calculated
after giving effect to such Material Acquisition or Material Disposition on a
Pro Forma Basis.

“Consolidated Fixed Charges” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the sum, without duplication, of (a)
Consolidated Cash Interest Expense for such period, (b) the aggregate amount of
scheduled principal payments made during such period in respect of long-term
Indebtedness of the Company and its Subsidiaries (other than payments made by
the Company or any Subsidiary to the Company or a Subsidiary), (c) the aggregate
amount of principal payments (other than scheduled principal payments) made
during such period in respect of long-term Indebtedness of the Company and its
Subsidiaries, to the extent that such payments reduced any scheduled principal
payments that would have become due in the quarter in which such payment is
made, (d) the aggregate amount of (i) principal payments on Capital Leases,
determined in accordance with GAAP, (ii) payments on Synthetic Leases that would
be accounted for as principal payments if such Synthetic Leases were accounted
for as Capital Leases in accordance with GAAP and (iii) principal payments on
other Indebtedness of the type described in Section 7.03(e), in each case made
by the Company and its Subsidiaries during such period, and (e) the aggregate
amount of Taxes paid in cash by the Company and its Subsidiaries during such
period.

Notwithstanding the foregoing, (a) Consolidated Fixed Charges shall be deemed to
be $8,200,000 and $3,600,000 for the fiscal quarters of the Company ended on
December 28, 2007, and September 28, 2007, respectively, and (b) Consolidated
Fixed Charges for the fiscal quarter of the Company ended on March 28, 2008,
shall be determined on a pro forma basis to give effect to the Transactions
occurring on the Closing Date as if such Transactions had occurred on the first
day of such fiscal quarter, applying pro forma adjustment principles and
methodologies that are consistent with those used to determine the deemed
Consolidated Fixed Charge amounts referred to in clause (a).

“Consolidated Funded Debt” means, on any date, the sum for the Company and its
Subsidiaries of all (a) Indebtedness that would appear on a consolidated balance
sheet of the

 

13

 



 

--------------------------------------------------------------------------------

Company prepared as of such date in accordance with GAAP, (b) obligations under
Capital Leases, (c) obligations under Synthetic Leases that would be capitalized
under GAAP if they were accounted for as Capital Leases and (d) obligations of
the Company and its Subsidiaries as an account party in respect of letters of
credit or letters of guaranty, other than contingent obligations in respect of
any letter of credit or letter of guaranty that does not support Indebtedness;
provided that, notwithstanding anything to the contrary in Section 1.03(b),
liabilities arising out of leases, consignment agreements or similar
arrangements for precious, semi-precious or other metals that are entered into
by the Company or any Subsidiary in the ordinary course of business shall be
excluded from the definition of the term “Consolidated Funded Debt” to the
extent such liabilities would not be required to be set forth on a consolidated
balance sheet of the Company prepared in accordance with GAAP as in effect on
the Closing Date.

“Consolidated Leverage Ratio” has the meaning specified in Section 7.11(b).

“Consolidated Total Assets” means, as of any date of determination, the value of
all assets of the Company and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound,
other than the Loan Documents.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

“Credit Extension” means (a) the making of a Borrowing or (b) an L/C Credit
Extension.

“Danish Loan Party” means any Sonion Loan Party and any other Loan Party
incorporated, organized or established under the laws of Denmark.

“Debt Rating” means the rating by either S&P or Moody’s of the Company’s
non-credit-enhanced, senior unsecured long-term debt.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Loan Documents Obligations
other than Letter of Credit Fees, an interest rate per annum equal to (i) the
Base Rate plus (ii) the Applicable Rate applicable to Base Rate Loans plus (iii)
2% per annum; provided, however, that

 

14

 



 

--------------------------------------------------------------------------------

(A) with respect to a Eurocurrency Rate Loan, the Default Rate shall be an
interest rate per annum equal to the interest rate (including the Applicable
Rate and Mandatory Cost) otherwise applicable to such Loan plus 2% per annum and
(B) with respect to L/C Disbursements made in an Alternative Currency, the
Default Rate shall be an interest rate per annum equal to (i) the interest rate
that would be applicable to such L/C Disbursement had such L/C Disbursement been
a Eurocurrency Rate Loan with an Interest Period of one month plus (ii) 2% per
annum; and (b) when used with respect to Letter of Credit Fees, a rate per annum
equal to the Applicable Rate applicable to Letters of Credit plus 2% per annum.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Committed Loans, participations in L/C Obligations or participations in
Swing Line Loans required to be funded by it hereunder within one Business Day
of the date required to be funded by it hereunder, (b) has otherwise failed to
pay over to the Applicable Agent or any other Lender any other amount required
to be paid by it hereunder within one Business Day of the date when due, unless
such payment is the subject of a good faith dispute, or (c) has been deemed
insolvent or become the subject of a bankruptcy or insolvency proceeding.

“Designated Cash Collateral” has the meaning specified in Section 2.03(g).

“Designated Obligations” means Loan Documents Obligations consisting of (a) the
outstanding principal of, and accrued and unpaid interest on, the Term Loans and
Committed Revolving Loans, (b) participations in Swing Line Loans,
(c) unreimbursed L/C Disbursements and interest thereon and (d) commitment fees
and Letter of Credit Fees payable hereunder, in each case, regardless of whether
such Loan Documents Obligations are due and payable.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any Equity Interests in any other Person, any notes or
accounts receivable or any rights and claims associated therewith. For purposes
of Sections 7.02 and 7.05, an issuance by any Subsidiary of any Equity Interests
in such Subsidiary to any Person that has the effect of transferring an interest
in such Subsidiary from any holder of capital stock, partnership or membership
interests or other similar Equity Interests in such Subsidiary (a “parent
entity”) to any other Person (other than the issuance of director’s qualifying
shares and other nominal amounts of Equity Interests that are required to be
held by such Person under applicable Laws) shall be treated as an issuance by
such Subsidiary of such Equity Interests to such parent entity (and, in the case
of any such deemed issuances to more than one parent entity, such issuances
shall be deemed to have been made ratably in accordance with such parent
entities’ Equity Interests in such Subsidiary) and a subsequent Disposition by
such parent entity or parent entities of such Equity Interests to such Person.

“Disqualified Capital Stock” means any Equity Interest which, by its terms (or
by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, on or
prior to the date that is 180 days following the Maturity Date, (b) is
convertible into or exchangeable (unless at the sole option of the issuer
thereof) for (i) Indebtedness or (ii) any

 

15

 



 

--------------------------------------------------------------------------------

Equity Interests referred to in clause (a) above, in each case at any time on or
prior to the date that is 180 days following the Maturity Date, or (c) contains
any mandatory repurchase obligation which may come into effect prior to payment
in full of all the Loan Documents Obligations; provided that any Equity
Interests that would not constitute Disqualified Capital Stock but for
provisions thereof giving holders thereof (or the holders of any security into
or for which such Equity Interests is convertible, exchangeable or exercisable)
the right to require the issuer thereof to redeem such Equity Interests upon the
occurrence of a change in control or an asset sale occurring prior to the date
that is 180 days following the Maturity Date shall not constitute Disqualified
Capital Stock if such Equity Interests provide that the issuer thereof will not
redeem any such Equity Interests pursuant to such provisions prior to the
repayment in full of all the Loan Documents Obligations.

“DKK” means the lawful money of Denmark.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Domestic Loan” means any Committed Primary Revolving Loan denominated in
Dollars and made to a Domestic Borrower.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Applicable Agent pursuant to Section 1.04.

“Domestic Borrower” means the Company or any other Borrower that is a Domestic
Subsidiary.

“Domestic Borrowing Sublimit” means $15,000,000. The Domestic Borrowing Sublimit
is part of, and not in addition to, the Aggregate Primary Revolving Commitments.

“Domestic Collateral Agreement” means the Domestic Collateral Agreement dated as
of February 19, 2009, among the Company, the other Domestic Loan Parties and the
Administrative Agent, together with all supplements thereto.

“Domestic Holding Company” means any Domestic Subsidiary that (a) conducts no
business or operations, (b) owns no assets other than Equity Interests in
Foreign Subsidiaries and nominal assets related to maintenance of its existence
and (c) has no Indebtedness or other liabilities, other than obligations
relating to maintenance of its existence.

“Domestic Loan Party” means the Company or any other Loan Party that is a
Domestic Subsidiary.

“Domestic Mortgage” means a mortgage, deed of trust, assignment of leases and
rents, leasehold mortgage or other security document granting a Lien on any
Mortgaged Property of any Domestic Loan Party to secure the Secured Obligations.
Each Domestic Mortgage shall be in form and substance reasonably satisfactory to
the Administrative Agent.

 

16

 



 

--------------------------------------------------------------------------------

“Domestic Subsidiary” means any Subsidiary that is organized and existing under
the laws of the United States, any state or territory thereof or the District of
Columbia, other than any such Subsidiary (including Pulse Philippines, Inc.)
that (a) is also organized and existing under the laws of any jurisdiction other
than the United States, any state or territory thereof or the District of
Columbia, (b) has no business operations or assets in the United States or any
state, territory or district thereof and (c) has been organized under the laws
of the United States or any state, territory or district thereof solely for tax
purposes.

“Dormant Subsidiary” means any Subsidiary that (a) conducts no business or
operations, (b) owns no assets other than (i) nominal assets related to
maintenance of its existence, (ii) Equity Interests in its direct Subsidiaries,
(iii) any Specified Intercompany Indebtedness and (iv) intercompany Indebtedness
or receivables (other than Specified Intercompany Indebtedness) in an amount not
to exceed at any time $1,000,000 for any Dormant Subsidiary and $10,000,000 for
all such Dormant Subsidiaries and (c) has no Indebtedness or other liabilities,
other than (i) obligations relating to maintenance of its existence or (ii)
Indebtedness owed to the Company or any of its Subsidiaries.

“Dutch Borrower” means any Subsidiary that is a Borrower hereunder and that is
incorporated or established in The Netherlands.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person); provided
that neither the Company nor any of its Affiliates shall be an Eligible
Assignee; and provided further, however, that, (i) so long as no Event of
Default under Section 8.01(a) or 8.01(f), or Section 8.01(b) with respect to any
failure to comply with Section 7.11, shall have occurred and be continuing and
(ii) other than in connection with any assignment requested by the Company under
Section 10.13 or resulting from a reallocation under Section 2.14 or by
operation of the CAM, an Eligible Assignee shall include a Lender, an Affiliate
of a Lender or another Person only if it has advised the Administrative Agent
that, through its Lending Offices, it is capable of lending the applicable
Alternative Currencies to the relevant Borrowers (other than any extensions of
credit to the Singapore Revolving Borrowers under the Primary Revolving
Subfacility) without the imposition of any additional Indemnified Taxes.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Laws” means, collectively, the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended, the Superfund
Amendments and Reauthorization Act of 1986, the Resource Conservation and
Recovery Act, the Toxic Substances Control Act, as amended, the Clean Air Act,
as amended, the Clean Water Act, as amended, any other “Superfund” or
“Superlien” law or any other Federal or applicable state, local or foreign
statute, law, ordinance, code, rule, regulation, order or decree relating in any
way to the environment or natural resources or regulating, relating to, or
imposing liability or standards of conduct concerning, any hazardous, toxic or
dangerous waste, substance or material, as now or at any time hereafter in
effect.

 

17

 



 

--------------------------------------------------------------------------------

“Environmental Liability” means all liabilities, obligations, damages, losses,
claims, actions, suits, judgments, orders, fines, penalties, fees, expenses and
costs (including administrative oversight costs, natural resource damages and
remediation costs), whether contingent or otherwise, directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or acquisition from such Person of such shares (or such
other interests), and other ownership or profit interests in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such shares, warrants, options, rights or other
interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute and all rules and regulations
promulgated thereunder.

“ERISA Affiliate” means, as applied to the Company, any Person or trade or
business which is a member of a group which is under common control with the
Company, who, together with the Company, is treated as a single employer within
the meaning of Section 414(b), (c), (m) or (o) of the Code or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Section 414 of the Code.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Company or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) any failure by
any Pension Plan to satisfy the minimum funding standard (within the meaning of
Section 412 of the Code or Section 302 of ERISA) applicable to such Pension
Plan, whether or not waived; (d) the filing, pursuant to Section 412(c) of the
Code or Section 302(c) of ERISA, of an application for a waiver of the minimum
funding standard with respect to any Pension Plan; (e) a determination by such
Plan’s enrolled actuary that any Pension Plan is, or is expected to be, in
“at-risk” status (as defined in Section 303(i)(4) of ERISA or Section 430(i)(4)
of the Code); (f) a complete or partial withdrawal by the Company or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (g) the receipt by the Company or any ERISA Affiliates of the
Company of any notice, or the receipt by any Multiemployer Plan of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA or in endangered or critical status,
within the meaning of Section 305 of ERISA; (h) the filing of

 

18

 



 

--------------------------------------------------------------------------------

a notice of intent to terminate a Pension Plan, the treatment of a Plan
amendment as a termination under Sections 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (i) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; or (j) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Company or any ERISA Affiliate.

“Euro” and “€” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

“Eurocurrency Base Rate” means, with respect to any Eurocurrency Rate Loan for
any Interest Period, the rate per annum appearing on the Reuters “LIBOR01”
screen displaying British Bankers’ Association Interest Settlement Rates (or on
any successor or substitute screen provided by Reuters, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such screen, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to deposits in the relevant currency in the London interbank market)
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for deposits in the relevant
currency with a maturity comparable to such Interest Period. In the event that
such rate is not available at such time for any reason, then the “Eurocurrency
Base Rate” with respect to such Eurocurrency Rate Loan for such Interest Period
shall be the rate per annum at which deposits in the relevant currency, in the
approximate amount of such Eurocurrency Rate Loan and for a maturity comparable
to such Interest Period, are offered by the principal London office of the
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

“Eurocurrency Borrowing Minimum” means (a) in the case of a Committed Borrowing
denominated in Dollars, $5,000,000, (b) in the case of a Committed Borrowing
denominated in Euros, €3,000,000 and (c) in the case of a Committed Borrowing
denominated in any other Alternative Currency, an amount the Dollar Equivalent
of which is equal to approximately $5,000,000.

“Eurocurrency Borrowing Multiple” means (a) in the case of a Committed Borrowing
denominated in Dollars, $1,000,000, (b) in the case of a Committed Borrowing
denominated in Euros, €500,000 and (c) in the case of a Committed Borrowing
denominated in any other Alternative Currency, an amount the Dollar Equivalent
of which is equal to approximately $1,000,000.

“Eurocurrency Rate” means, for any Interest Period with respect to a
Eurocurrency Rate Loan, a rate per annum (rounded upward, if necessary, to a
whole multiple of 1/100th of 1%) determined by the Administrative Agent pursuant
to the following formula:

Eurocurrency Rate =

Eurocurrency Base Rate               
1.00 – Eurocurrency Reserve Percentage

 

 

19

 



 

--------------------------------------------------------------------------------

“Eurocurrency Rate Loan” means a Committed Loan that bears interest at a rate
based on the Eurocurrency Rate. Eurocurrency Rate Loans may be denominated in
Dollars or in an Alternative Currency. All Committed Loans denominated in an
Alternative Currency, or denominated in Dollars but made to a Foreign Borrower,
must be Eurocurrency Rate Loans.

“Eurocurrency Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal) in effect on such day, whether
or not applicable to any Lender, under regulations issued from time to time by
the FRB for determining the maximum reserve requirement (including any
emergency, supplemental or other marginal reserve requirement) with respect to
Eurocurrency funding (currently referred to as “Eurocurrency liabilities”). The
Eurocurrency Rate for each outstanding Eurocurrency Rate Loan shall be adjusted
automatically as of the effective date of any change in the Eurocurrency Reserve
Percentage.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Subsidiaries” means Full Rise Electronic Co. Ltd., a company organized
under the laws of the Republic of China (Taiwan), and its Subsidiaries. Subject
to Section 1.09, (a) for purposes of this Agreement and the other Loan
Documents, the Excluded Subsidiaries shall be deemed not to be Subsidiaries of
the Company and (b) in furtherance of the foregoing, for purposes of
Section 7.11 and the related definitions, references to any financial statement
items being determined on a consolidated basis for the Company or for the
Company and its Subsidiaries shall be determined on a consolidated basis for the
Company and its Subsidiaries other than the Excluded Subsidiaries.

“Excluded Subsidiaries Redesignation” has the meaning specified in Section 1.09.

“Excluded Taxes” means, with respect to any Agent, any Lender, any L/C Issuer or
any other recipient of any payment to be made by or on account of any obligation
of any Borrower hereunder, (a) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction (or any political subdivision thereof) under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable Lending Office
is located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction referred to in the preceding
clause (a) and (c) except as provided in the following sentence, in the case of
a Foreign Lender (other than an assignee pursuant to a request by the Company
under Section 10.13 or a Lender or Affiliate of a Lender holding its Commitment
or any Loan Documents Obligations as a result of a reallocation under
Section 2.14 or by operation of the CAM), any withholding tax that is imposed on
amounts payable to such Foreign Lender at the time such Foreign Lender becomes a
party hereto (or designates a new Lending Office) or is attributable to such
Foreign Lender’s failure or inability (other than as a result of a Change in
Law) to comply with Section 3.01(e), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new Lending Office (or assignment), to receive additional amounts from the
applicable Borrower with respect to such withholding tax pursuant to
Section 3.01(a). Notwithstanding anything to the contrary contained in this
definition, “Excluded Taxes” shall not include any withholding tax imposed at
any time on payments made by or on behalf of a Foreign Loan Party to any Lender
or L/C Issuer

 

20

 



 

--------------------------------------------------------------------------------

hereunder or under any other Loan Document, provided that such Person shall have
complied with the last paragraph of Section 3.01(e).

“Existing CapEx Carry-Over Amount” means the aggregate amount, but not in excess
of $30,000,000, of the capital expenditures permitted to be made by the Company
and its Subsidiaries under the Existing Company Credit Agreement during the
fiscal year of the Company ended December 29, 2007, and not so made during such
fiscal year. The Existing CapEx Carry-Over Amount shall be conclusively
determined based on the certificate of a Responsible Officer of the Company
delivered pursuant to Section 4.01(a)(vii).

“Existing Company Credit Agreement” means that certain Credit Agreement dated as
of October 14, 2005, among the Company, the Subsidiaries party thereto, Bank of
America, as agent, and a syndicate of lenders.

“Existing Letters of Credit” means the existing letters of credit described on
Schedule 1.01(a) hereto.

“Existing Sonion Credit Agreement” means that certain Credit Agreement dated as
of March 14, 2006, among Sonion, Danske Bank, as agent, and a syndicate of
lenders.

“Extended Letter of Credit” means any Letter of Credit the expiry date of which
would occur after the Letter of Credit Expiration Date, provided that (a) the
L/C Issuer that is the issuer thereof shall have consented, in its sole
discretion, to the designation of such Letter of Credit as an “Extended Letter
of Credit” and (b) the Primary Revolving Borrower for whose account such Letter
of Credit is issued shall have Cash Collateralized L/C Obligations arising under
such Letter of Credit prior to the date of issuance thereof (or, if such Letter
of Credit shall be an Auto-Extension Letter of Credit, at least five Business
Days prior to the last date on which the applicable L/C Issuer may give a
Non-Extension Notice with respect thereto, if, failing delivery of such
Non-Extension Notice on such date, the expiry date of such Letter of Credit
shall automatically be required to be extended to a date occurring after the
Letter of Credit Expiration Date) in an amount equal to 105% of the amount of
such Letter of Credit.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to JPMCB on
such day on such transactions as determined by the Administrative Agent.

“Fee Letter” means the letter agreement dated January 8, 2008, among the
Company, the Administrative Agent and the Arranger.

“Foreign Borrower” means any Borrower that is a Foreign Subsidiary.

 

21

 



 

--------------------------------------------------------------------------------

“Foreign Lender” means, with respect to any Borrower, any Lender that is
organized under the laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes. For purposes of this definition, the
United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.

“Foreign Loan Party” means any Loan Party that is a Foreign Subsidiary.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time (but subject to Section 1.03(b)).

“German Restricted Loan Party” means any Loan Party incorporated, organized or
established under the laws of Germany that is, or the general partner with
unlimited personal liability of which is, subject to capital maintenance or
other rules restricting its ability to guarantee the Guaranteed Obligations or
to provide security for the Secured Obligations or diminishing the commercial
value of such guarantee or security and which rules are not fully suspended by
the existence of a domination agreement (Beherrschungsvertrag) with its parent
as dominating entity (herrschende Gesellschaft).

“Governmental Authority” means any federal, state, municipal, national or other
governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government.

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether

 

22

 



 

--------------------------------------------------------------------------------

or not such Indebtedness or other obligation is assumed by such Person (or any
right of any holder of such Indebtedness to obtain any such Lien); provided that
the term “Guarantee” shall not include endorsements of negotiable instruments
for deposit or collection. The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith. The term
“Guarantee” as a verb has a corresponding meaning.

“Guarantee Agreement” means the Master Guarantee Agreement dated as of February
28, 2008, among the Loan Parties and the Administrative Agent, together with all
supplements thereto.

“Guaranteed Party” has the meaning specified in the Guarantee Agreement.

“Hazardous Materials” means any hazardous, toxic or dangerous waste, substance
or material (including petroleum products or byproducts), the generation,
handling, storage, use, disposal, treatment, release or emission of which, or
exposure to which, is subject to any Environmental Law in effect on any date.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“IFRS” means the international financial reporting standards as in effect from
time to time.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all indebtedness, obligations and liabilities of such Person for borrowed
money;

(b) all obligations of such Person arising under letters of credit (whether
standby or commercial), bankers’ acceptances, bank guaranties, surety bonds and
similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business and in accordance with customary terms and (ii) deferred
compensation);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned by such Person (including indebtedness arising under conditional
sales or other title retention agreements), whether or not such indebtedness
shall have been assumed by such Person or is limited in recourse;

(f) obligations under Capital Leases and obligations under Synthetic Leases
which would be capitalized under GAAP if they were accounted for as Capital
Leases;

 

23

 



 

--------------------------------------------------------------------------------

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Disqualified Capital Stock in such
Person or any other Person, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends;

(h) any off-balance-sheet liabilities of such Person (including any attributable
debt in respect of sale-leaseback transactions, but excluding liabilities
arising out of leases, consignment agreements or similar arrangements for
precious, semi-precious, or other metals that are entered into by the Company or
any Subsidiary in the ordinary course of business); and

(i) all Guarantees of such Person in respect of any of the foregoing.

The amount of any net obligation under any Swap Contract on any date shall be
deemed to be the Swap Termination Value thereof as of such date. The amount of
any Capital Lease obligation shall be the amount thereof required to be
capitalized in accordance with GAAP. The amount of any Synthetic Lease as of any
date shall be deemed to be the amount thereof required to be capitalized if such
Synthetic Lease were accounted for as a Capital Lease. The Indebtedness of any
Person shall include the Indebtedness of any other Person (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such other Person, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

“Indebtedness for Money Borrowed” means, as to any Person, Indebtedness of such
Person of the type referred to in clause (a) or (f) of the definition of term
“Indebtedness”, and any Guarantees of such Person of any Indebtedness of the
type referred to in such clauses of any other Person.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Information Memorandum” means the Confidential Information Memorandum dated
January 2008, used by the Arranger in connection with the syndication of the
credit facilities provided for under this Agreement.

“Intellectual Property” has the meaning specified in the Domestic Collateral
Agreement.

“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date;
provided, however, that if any Interest Period for a Eurocurrency Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; (b)
as to any Base Rate Loan (other than a Swing Line Loan), the last Business Day
of each March, June, September and December and the Maturity Date; and (c) as to
any Swing Line Loan, the day that such Loan is required to be repaid.

 

24

 



 

--------------------------------------------------------------------------------

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, as selected by the Company in its Committed Loan
Notice; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date.

“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the Company’s
internal controls over financial reporting, in each case as described in the
Securities Laws.

“Investment” means, as to any Person, any loan or advance to, or any Guarantee
of any obligations of, any other Person, any purchase or other acquisition of
any Equity Interests or other securities, assets (to the extent they constitute
all or substantially all the assets, or a business unit, of the seller) or
obligations of any other Person, or any capital contribution to, or other
investment or acquisition (including pursuant to any merger or consolidation
with any other Person) of any interest in any other Person. For purposes of this
Agreement, the amount, as of any date of determination, of (a) any Investment in
the form of a loan or an advance shall be the principal amount thereof
outstanding on such date, (b) any Investment in the form of a Guarantee shall be
the principal amount outstanding on such date of Indebtedness or other
obligation being guaranteed thereby, (c) any Investment in the form of a
transfer of Equity Interests or other assets by the investor to the investee,
including any such transfer in the form of a capital contribution, shall be the
shareholders’ equity represented by such Equity Interests, or the net book value
of such other assets, transferred, in each case determined as of the time of the
transfer, without any adjustment for increases or decreases in value of, or
write-ups, write-downs or write-offs with respect to, such Investment, (d) any
Investment (other than any Investment referred to in clause (a), (b) or (c)
above) by any Person in the form of a purchase or other acquisition of any
Equity Interests or other securities, assets or obligations of any other Person
shall be the original cost of such Investment (including any Indebtedness
assumed in connection therewith or, in the case of an Investment as a result of
which any Person becomes a Subsidiary, any Indebtedness of such Person existing
at the time thereof), without any adjustment for increases or decreases in value
of, or write-ups, write-downs or write-offs with respect to, such Investment,
and (e) any Investment (other than any Investment referred to in clause (a),
(b), (c) or (d) above) by any Person in any other Person resulting from the
issuance by such other Person of its Equity Interests to such Person shall be
the shareholders’ equity of such other Person represented by such Equity
Interests at the time of the issuance thereof.

 

25

 



 

--------------------------------------------------------------------------------

“Investment Transfer” to any Person means any loan or advance to, or any
Guarantee of any obligations of, such Person, any transfer of any Equity
Interests or other assets to such Person or any capital contribution to such
Person (including pursuant to any merger or consolidation with such Person).

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means, with respect to any Letter of Credit, the Letter of
Credit Application and any other document, agreement and instrument entered into
by any L/C Issuer and any Primary Revolving Borrower or in favor such L/C Issuer
and relating to any such Letter of Credit.

“JPMCB” means JPMorgan Chase Bank, N.A. and its successors.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, in each case
whether or not having the force of law.

“L/C Advance” means, with respect to each Primary Revolving Lender, such Primary
Revolving Lender’s funding of its participation in any L/C Disbursement pursuant
to Section 2.03(c)(ii).

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Disbursement” has the meaning specified in Section 2.03(c)(i).

“L/C Issuer” means JPMCB or Bank of America, each in its capacity as issuer of
Letters of Credit hereunder.

“L/C Obligations” means, at any time, the aggregate amount available to be drawn
under all outstanding Letters of Credit at such time plus the aggregate amount
of all L/C Disbursements that have not yet been reimbursed by the Primary
Revolving Borrowers at such time. For purposes of computing the amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.05. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.

 

26

 



 

--------------------------------------------------------------------------------

“Lender Joinder Agreement” has the meaning specified in Section 2.14(c).

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or a
Lender Joinder Agreement, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term “Lenders” includes the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify to the Company and
the Agents.

“Letter of Credit” means any documentary or standby letter of credit issued
hereunder and shall include the Existing Letters of Credit. Letters of Credit
may be issued in Dollars or in any Alternative Currency.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.

“Letter of Credit Expiration Date” means the day that is five Business Days
prior to the Maturity Date.

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $10,000,000 and (b) the Aggregate Primary Revolving Commitments. The Letter
of Credit Sublimit is part of, and not in addition to, the Aggregate Primary
Revolving Commitments.

“Lien” means any interest in property securing any obligation owed to, or a
claim by, a Person other than the owner of the property, whether such interest
is based on the common law, statute or contract, and including but not limited
to the lien or security interest arising from a mortgage, encumbrance, pledge,
security agreement, conditional sale or trust receipt or a lease, consignment or
bailment for security purposes.

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.

“Loan Documents” means this Agreement, the Guarantee Agreement, the Domestic
Collateral Agreement and the other Security Documents, each Borrower Joinder
Agreement, each Lender Joinder Agreement and each Note.

“Loan Documents Obligations” has the meaning specified in the Guarantee
Agreement.

“Loan Parties” means, collectively, the Company, each other Borrower andeach
other Subsidiary Guarantor.

 

27

 



 

--------------------------------------------------------------------------------

“London Administrative Agent” means J.P. Morgan Europe Limited, or any other
Affiliate or branch of JPMCB that JPMCB shall have designated for the purpose of
acting in such capacity hereunder.

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01(b).

“Material Acquisition” means any Permitted Acquisition the aggregate
consideration paid in which exceeds $5,000,000.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, or condition (financial or otherwise) of the Company and its
Subsidiaries taken as a whole, (b) the ability of the Company or the Loan
Parties taken as a whole to perform their obligations and pay all amounts due
under the Loan Documents, or (c) the ability of any Agent or any Lender to
enforce its rights under the Loan Documents taken as a whole or to collect any
of the Loan Documents Obligations then due and payable.

“Material Disposition” means any Disposition, or a series of related
Dispositions, of (a) all or substantially all of the issued and outstanding
Equity Interests in any Person or (b) assets comprising all or substantially all
of the assets of any Person or of a line or lines of business conducted by any
Person, provided that the aggregate consideration received therein exceeds
$5,000,000.

“Material Subsidiary” means (a) for purposes of clause (b) of the definition of
the term “Subsidiary Guarantor”, any Domestic Subsidiary the consolidated total
assets of which are equal to $1,000,000 or more, (b) for purposes of clause (c)
of the definition of the term “Subsidiary Guarantor”, any Foreign Subsidiary the
Net Worth of which (exclusive of value (i.e., shareholders’ equity) of any
Subsidiaries owned by such Subsidiary and value of any Specified Intercompany
Indebtedness owned by such Foreign Subsidiary) is equal to $5,000,000 or more
and (c) otherwise, any Subsidiary the Net Worth of which (exclusive of the value
(i.e., shareholders’ equity) of any Subsidiaries owned by such Subsidiary and
value of any Specified Intercompany Indebtedness owned by such Subsidiary) is
equal to $10,000,000 or more. For purposes of this definition, all amounts shall
be determined as of the end of the most recent period of four consecutive fiscal
quarters of the Company with respect to which the Administrative Agent shall
have received financial statements referred to in Section 5.05(a) or delivered
pursuant to Section 6.01(a) or 6.01(b).

“Maturity Date” means February 28, 2013.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgaged Property” means (a) each parcel of real property set forth on
Schedule 1.01(f) and (b) each other parcel of real property owned in fee by the
Company or any other Loan Party, and the improvements thereto, that has a book
or fair market value of $1,500,000 or more.

“Multiemployer Plan” means an employee pension benefit plan covered by Title IV
of ERISA and in respect of which the Company or any ERISA Affiliate is an
“employer” as

 

28

 



 

--------------------------------------------------------------------------------

described in Section 4001(b) of ERISA, which is also a multiemployer plan as
defined in Section 4001(a)(3) of ERISA.

“Net Proceeds” means, with respect to any event (a) the cash proceeds
(including, in the case of any casualty, condemnation or similar proceeding,
insurance, condemnation or similar proceeds) received in respect of such event,
including any cash received in respect of any noncash proceeds, but only as and
when received, net of (b) the sum, without duplication, of (i) all reasonable
fees and out-of-pocket expenses paid in connection with such event by the
Company or any Subsidiary to Persons that are not Affiliates of the Company or
any Subsidiary, (ii) in the case of a sale, transfer, lease or other disposition
(including pursuant to any sale and leaseback transaction or a casualty or a
condemnation or similar proceeding) of an asset, the amount of all payments
required to be made by the Company or any Subsidiary as a result of such event
to repay Indebtedness (other than Loans) secured by such asset and (iii) the
amount of all taxes paid (or reasonably estimated to be payable) by the Company
or any Subsidiary, and the amount of any reserves established by the Company or
any Subsidiary to fund contingent liabilities reasonably estimated to be
payable, in each case during the year that such event occurred or the next
succeeding year and that are directly attributable (as determined reasonably and
in good faith by the chief financial officer of the Company) to such event or,
in the case of such taxes, to the transfer of funds from the recipient of such
cash proceeds to the Borrower making the prepayment under Section 2.05(d)
required to be made on account of the receipt thereof.

“Net Worth” means, with respect to any Subsidiary as of any date on which the
amount thereof is to be determined, shareholders’ equity of such Subsidiary
determined in accordance with GAAP, excluding, however, for purposes of such
determination, (a) any liabilities of such Subsidiary incurred under the Loan
Documents, (b) any liabilities in the form of Guarantees and (c) any liabilities
owed to the Company, any Subsidiary or any Excluded Subsidiary.

“Non-Extension Notice” has the meaning specified in Section 2.03(b)(iii).

“Non-Restricted Foreign Loan Party” means any Foreign Loan Party that is not a
Restricted Foreign Loan Party.

“Non-Restricted Loan Party” means (a) any Domestic Loan Party and (b) any
Non-Restricted Foreign Loan Party.

“Note” means a promissory note made by a Borrower in favor of a Lender
evidencing Loans made by such Lender to such Borrower, substantially in the form
of Exhibit D.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or

 

29

 



 

--------------------------------------------------------------------------------

organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Original Credit Agreement” has the meaning specified in the Amendment
Agreement.

“Other Taxes” means any present or future stamp, court or documentary taxes or
any other excise or property taxes, charges or similar levies which arise from
any payment made hereunder or from the execution, delivery, performance,
enforcement or registration of, or otherwise with respect to, this Agreement or
any other Loan Documents.

“Outstanding Amount” means (a) with respect to Committed Loans on any date, the
Dollar Equivalent amount of the aggregate outstanding principal amount thereof
on such date after giving effect to any borrowings and prepayments or repayments
of such Committed Loans occurring on such date; (b) with respect to Swing Line
Loans on any date, the aggregate outstanding principal amount thereof on such
date after giving effect to any borrowings and prepayments or repayments of such
Swing Line Loans occurring on such date; and (c) with respect to any L/C
Obligations on any date, the Dollar Equivalent amount of the aggregate
outstanding amount of such L/C Obligations on such date after giving effect to
any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations occurring on such date, including as a
result of any reimbursements by the Primary Revolving Borrowers of L/C
Disbursements.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate in effect on such day and
(ii) an overnight rate determined by the Administrative Agent, the applicable
L/C Issuer, or the Swing Line Lender, as the case may be, in accordance with
banking industry rules on interbank compensation, and (b) with respect to any
amount denominated in an Alternative Currency, the rate of interest per annum at
which overnight deposits in the applicable Alternative Currency, in an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day by a branch or Affiliate of JPMCB in
the applicable offshore interbank market for such currency to major banks in
such interbank market.

“Participant” has the meaning specified in Section 10.06(d).

“Participating Member State” means each state so described in any EMU
Legislation.

“Patriot Act” has the meaning specified in Section 4.01(n).

“PBGC” means the Pension Benefit Guaranty Corporation and any successor thereto.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA
and is sponsored or maintained by the Company or any ERISA Affiliate or to which
the Company or any ERISA Affiliate contributes or has an obligation to
contribute, or in the case of a multiple employer or other plan described in
Section 4064(a) of ERISA, has made contributions at any time during the
immediately preceding five plan years.

 

30

 



 

--------------------------------------------------------------------------------

“Permitted Acquisition” means any Acquisition in connection with which each of
the following is true: (a) the Person to be (or whose assets are to be) acquired
does not oppose such Acquisition and the line or lines of business of the Person
to be acquired are, in the reasonable judgment of the Company, substantially
similar to, or ancillary or complementary to, one or more line or lines of
business conducted by the Company or any of its Subsidiaries, (b) no Default or
Event of Default is in existence at the time of the consummation of such
Acquisition or would exist after giving effect thereto (including on a Pro Forma
Basis, in the case of the covenants contained in Section 7.11), (c) the Person
acquired shall be or become a consolidated Subsidiary, or be merged into the
Company or a consolidated Subsidiary, immediately upon consummation of such
Acquisition (or if assets are being acquired, the acquiror shall be the Company
or a consolidated Subsidiary), (d) if the Person to be (or whose assets are to
be) acquired is located outside of the United States and the fair market value
of the consideration given in connection with such Acquisition is greater than
$20,000,000, the assets or the Equity Interests of the Person acquired shall be
acquired by the Company or a wholly-owned Subsidiary thereof, or such Person
shall be merged into the Company or a wholly-owned Subsidiary thereof, (e) all
actions required to be taken with respect to the Person or assets acquired in
such Acquisition in order to satisfy the requirements set forth in clauses (a),
(b), (c), (d) and (e) of the definition of the term “Collateral and Guarantee
Requirement” shall have been taken (or arrangements for the taking of such
actions satisfactory to the Administrative Agent shall have been made), and
(f) the Company delivers to the Administrative Agent a certificate, dated as of
the date of the consummation of such Acquisition and signed by a Responsible
Officer of the Company, certifying that all of the foregoing requirements set
forth in this definition have been satisfied with respect to such Acquisition
and further certifying as to such Responsible Officer’s good faith belief that
the covenants contained in Section 7.11 will continue to be met for the first
four full fiscal quarters of the Company following the consummation of such
Acquisition, to which shall be attached computations demonstrating satisfaction
of the requirements set forth in clause (b) above and in this clause (f) as to
the covenants contained in Section 7.11.

“Person” means an individual, limited liability company, partnership,
corporation, trust, unincorporated organization, association, joint venture or
other entity or a Governmental Authority.

“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Company or, with respect to any such plan that
is subject to Section 412 of the Code or Title IV of ERISA, any ERISA Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Prepayment Escrow Account” has the meaning specified in Section 2.05(f).

“Prepayment Event” means:

(a) Disposition (including by way of merger or consolidation) of any asset of
the Company or any Subsidiary, including any sale or issuance to a Person other
than the Company or any other Subsidiary of Equity Interests in any Subsidiary,
other than (i) Dispositions described in clauses (a) through (e) and clause (g)
of Section 7.05 and (ii)

 

31

 



 

--------------------------------------------------------------------------------

other Dispositions resulting in aggregate Net Proceeds not exceeding $1,500,000
during any fiscal year of the Company;

(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any asset of the
Company or any Subsidiary resulting in aggregate Net Proceeds of $1,500,000 or
more;

(c) any issuance by the Company of any Equity Interests, or the receipt by the
Company of any capital contribution, other than (i) any issuance of directors’
qualifying shares or of nominal amounts of other Equity Interests that are
required to be held by specified Persons under applicable law and (ii) any
issuance of common stock in the Company to management or employees of the
Company or any Subsidiary, under any employee stock option or stock purchase
plan or employee benefit plan; or

(d) the incurrence by the Company or any Subsidiary of any Indebtedness, other
than any Indebtedness permitted to be incurred by Section 7.03.

“Primary Revolving Borrower” means any of (a) the Company, (b) the Singapore
Revolving Borrowers, (c) Pulse Denmark, Pulse Components, Technitrol Delaware,
Inc., a Delaware corporation, Pulse Engineering, Inc., a Delaware corporation,
AMI Doduco, Inc., a Pennsylvania corporation, AMI Doduco Holding GmbH, a company
organized under the laws of Germany, AMI Doduco Nederland B.V., a company
incorporated or established in The Netherlands, and Pulse Nederland B.V., a
company incorporated or established in The Netherlands, and (d) any other
Subsidiary that has become a Primary Revolving Borrower as provided in
Section 2.16.

“Primary Revolving Commitment” means, as to each Lender, its obligation, if any,
to (a) make Committed Primary Revolving Loans to the Primary Revolving Borrowers
pursuant to Section 2.01(b), (b) acquire participations in L/C Obligations and
(c) acquire participations in Swing Line Loans, in an aggregate principal amount
at any one time outstanding the Dollar Equivalent of which does not exceed the
Dollar amount set forth opposite such Lender’s name on Schedule 2.01 or in the
Assignment and Assumption or the Lender Joinder Agreement pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement. The initial aggregate
amount of the Lenders’ Primary Revolving Commitments as of the Closing Date was
$250,000,000. The aggregate amount of the Lenders’ Primary Revolving Commitments
as of the Restatement Effective Date is $145,833,333.33.

“Primary Revolving Lender” means a Lender with a Primary Revolving Commitment
or, if the Aggregate Primary Revolving Commitments have terminated, a Lender
holding any of the Total Primary Revolving Outstandings.

“Primary Revolving Subfacility” means the credit facility represented by the
Primary Revolving Commitments and established pursuant to Sections 2.01(b), 2.03
and 2.04.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City. Each change in the

 

32

 



 

--------------------------------------------------------------------------------

Prime Rate shall be effective from and including the date such change is
publicly announced as being effective.

“Pro Forma Basis” means, for purposes of calculating compliance with any test or
financial covenant under this Agreement for any period, that the applicable
Permitted Acquisition or Disposition (and all other Permitted Acquisitions and
Dispositions that have been consummated during the applicable period), and any
related retirement of Indebtedness or incurrence of Indebtedness by the Company
and its Subsidiaries, shall be deemed to have occurred as of the first day of
the applicable period of measurement in such test or covenant; provided that the
foregoing pro forma adjustments may be applied to any such test or financial
covenant solely to the extent that such adjustments are consistent with the
definition of the term “Consolidated EBITDA” and give effect to events
(including operating expense reductions) that (a) are attributable to such
transaction, (b) are expected to have a continuing impact on the Company and its
Subsidiaries and (c) are factually supportable (provided that pro forma effect
shall only be given to operating expense reductions or similar anticipated
benefits from any Permitted Acquisition or Disposition solely to the extent that
such adjustments and the bases therefor are set forth in reasonable detail in a
certificate of the Responsible Officer of the Company delivered to the
Administrative Agent and dated the relevant date of determination and which
certifies that all necessary steps for the realization thereof have been taken
or the Company reasonably anticipates that all necessary steps for the
realization thereof will be taken within 12 months following such date of
determination). For purposes of giving pro forma effect to any Indebtedness
incurred or assumed by the Company or its Subsidiaries that bears interest at a
floating or formula rate, such Indebtedness shall be deemed to have an implied
rate of interest for the applicable period equal to the rate that is or would be
in effect with respect to such Indebtedness as of the relevant date of
determination.

“Pulse Components” means Pulse Components ApS, a private limited company
organized under the laws of Denmark under company registration number 2514 1350
(formerly known as Sonion A/S).

“Pulse Denmark” means Pulse Denmark ApS, a company organized under the laws of
Denmark under company registration number 3125 3950.

“Reallocated Primary Revolving Commitment” of any Primary Revolving Lender means
the portion of such Lender’s Primary Revolving Commitment that shall constitute
a part of such Primary Revolving Commitment as a result of a reallocation of
such Lender’s (or its Affiliate’s) Singapore Revolving Commitment pursuant to
Section 2.14.

“Reallocation Effective Date” has the meaning specified in Section 2.14(c).

“Redesignation Effective Date” has the meaning specified in Section 1.09.

“Register” has the meaning specified in Section 10.06(c).

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Company as prescribed by the Securities
Laws.

 

33

 



 

--------------------------------------------------------------------------------

“Related Parties” means, with respect to any Person, such Person’s Subsidiaries
and other Affiliates and the partners, directors, officers, employees, agents
and advisors of such Person and of such Person’s Subsidiaries and other
Affiliates.

“Release Date” has the meaning specified in Section 10.20(b).

“Reportable Event” means a reportable event described in Section 4043 of ERISA
and the regulations thereunder for which the notice requirement has not been
waived by applicable regulation.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of (a) the Outstanding Amount of all the Term Loans at such
time, (b) the unused Commitments at such time, (c) the Total Primary Revolving
Outstandings at such time and (d) the Total Singapore Revolving Outstandings at
such time; provided that the Commitment of, and the Total Primary Revolving
Outstandings and the Total Singapore Revolving Outstandings held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.

“Required Primary Revolving Lenders” means, as of any date of determination,
Primary Revolving Lenders having more than 50% of the Aggregate Primary
Revolving Commitments or, if the Aggregate Primary Revolving Commitments have
terminated, Primary Revolving Lenders holding in the aggregate more than 50% of
the Total Primary Revolving Outstandings; provided that the Primary Revolving
Commitment of, and the Total Primary Revolving Outstandings held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Primary Revolving Lenders.

“Required Singapore Revolving Lenders” means, as of any date of determination,
Singapore Revolving Lenders having more than 50% of the Aggregate Singapore
Revolving Commitments or, if the Aggregate Singapore Revolving Commitments have
terminated, Singapore Revolving Lenders holding in the aggregate more than 50%
of the Total Singapore Revolving Outstandings; provided that the Singapore
Revolving Commitment of, and the portion of the Total Singapore Revolving
Outstandings held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Singapore Revolving Lenders.

“Required Term Lenders” means, as of any date of determination, Term Lenders
holding in the aggregate more than 50% of the Outstanding Amount of all the Term
Loans at such time.

“Responsible Officer” means, with respect to any Loan Party, the chief executive
officer, president, chief financial officer, controller, director of treasury,
treasurer or assistant treasurer of such Loan Party or, for purposes of clauses
(ii), (iii), (iv), (viii), (ix) and (xi) of Section 4.01(a) only, a
duly-authorized director, manager, vice-president or secretary of such Loan
Party. Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or

 

34

 



 

--------------------------------------------------------------------------------

other action on the part of such Loan Party, and such Responsible Officer shall
be conclusively presumed to have acted on behalf of such Loan Party.

“Restatement Effective Date” has the meaning specified in the Amendment
Agreement.

“Restricted Foreign Loan Party” means (a) any Danish Loan Party, (b) any German
Restricted Loan Party and (c) any Foreign Loan Party that becomes a Loan Party
after the Restatement Effective Date if such Foreign Loan Party (i) (A) is
incorporated, organized or established in a jurisdiction other than the
jurisdiction of incorporation, organization or establishment of any Foreign Loan
Party (other than a Danish Loan Party) set forth on Schedule 1.01(c) and (B) has
not granted to the Administrative Agent, for the benefit of the Secured Parties,
a valid and perfected security interest in a substantial portion of its assets
(whether as a result of the cost/benefit analysis contemplated by the last
paragraph of the definition of the term “Collateral and Guarantee Requirement”
or otherwise) or (ii) is subject to any Law (including any financial assistance
rule) materially impeding the ability of such Foreign Loan Party to perform its
obligations under the Guarantee Agreement or any Security Document to which it
is a party (without giving effect to any limitations on such obligations
relating to Law that is set forth in the Guarantee Agreement or any such
Security Document), in each case under clause (c)(i) or (c)(ii), as determined
by the Administrative Agent or the Required Lenders.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Company or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the repurchase, redemption, retirement, cancellation or termination
of any such capital stock or other Equity Interest, or on account of any return
of capital to the Company’s stockholders, partners or members (or the equivalent
Person thereof).

“Revolving Availability Period” means the period from and including the Closing
Date to but excluding the earlier of (a) the Maturity Date and (b) (i) in the
case of the Primary Revolving Commitments, the date of termination of the
Aggregate Primary Revolving Commitments pursuant to Section 2.06 or 8.02 and
(ii) in the case of the Singapore Revolving Commitments, the date of termination
of the Aggregate Singapore Revolving Commitments pursuant to Section 2.06 or
8.02.

“Revolving Commitment” means (a) with respect to any Primary Revolving Lender,
its Primary Revolving Commitment and (b) with respect to any Singapore Revolving
Lender, its Singapore Revolving Commitment.

“Revolving Lender” means a Primary Revolving Lender or a Singapore Revolving
Lender.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Applicable Agent to

 

35

 



 

--------------------------------------------------------------------------------

be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Services Obligations” has the meaning specified for the
term “Guaranteed Cash Management Services Obligations” in the Guarantee
Agreement.

“Secured Obligations” means (a) in the case of any Domestic Loan Party, (i) all
the Loan Documents Obligations, (ii) all the Secured Cash Management Services
Obligations and (iii) all the Secured Swap Obligations, and (b) in the case of
any Foreign Loan Party, subject to Section 2.07 of the Guarantee Agreement and
any similar limitations set forth in any supplement to the Guarantee Agreement
or in any Security Document, (i) all the Loan Documents Obligations that are
obligations of a Foreign Borrower or any other Foreign Subsidiary, (ii) all the
Secured Cash Management Services Obligations that are obligations of a Foreign
Borrower or any other Foreign Subsidiary, (iii) all the Secured Swap Obligations
that are obligations of a Foreign Borrower or any other Foreign Subsidiary and
(iv) in the case of any Sonion Loan Party, all the Sonion Intercompany Loan
Obligations.

“Secured Party” has the meaning specified in the Domestic Collateral Agreement.

“Secured Swap Obligations” has the meaning specified for the term “Guaranteed
Swap Obligations” in the Guarantee Agreement.

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.

“Security Documents” means the Domestic Collateral Agreement, the Domestic
Mortgages and each other security agreement, pledge, assignment or other
instrument or document executed and delivered by any Loan Party to secure any of
the Secured Obligations, including any of the foregoing executed and delivered
pursuant to Section 6.15.

“Share” means (a) with respect to any Term Lender or any Term Lender’s share of
any payment or other amount under or with respect to the Term Facility, such
Term Lender’s Applicable Term Percentage, (b) with respect to any Primary
Revolving Lender or any Primary Revolving Lender’s share of any payment or other
amount under or with respect to the Primary Revolving Subfacility, such Primary
Revolving Lender’s Applicable Primary Revolving Percentage and (c) with respect
to any Singapore Revolving Lender or any Singapore Revolving Lender’s share of
any payment or other amount under or with respect to the Singapore Revolving
Subfacility, such Singapore Revolving Lender’s Applicable Singapore Revolving
Percentage.

 

36

 



 

--------------------------------------------------------------------------------

“Singapore Administrative Agent” means JPMorgan Chase Bank, N.A., the Hong Kong
branch, or any other Affiliate or branch of JPMCB that JPMCB shall have
designated for the purpose of acting in such capacity hereunder.

“Singapore Revolving Borrowers” means (a) Pulse Electronics (Singapore) Pte.
Ltd., a company organized under the laws of Singapore, (b) Technitrol Singapore
Holdings Pte. Ltd., a company organized under the laws of Singapore, and (c) any
other Subsidiary that has become a Singapore Revolving Borrower as provided in
Section 2.16.

“Singapore Revolving Commitment” means, as to each Lender, its obligation, if
any, to make Committed Singapore Revolving Loans to the Singapore Revolving
Borrowers pursuant to Section 2.01(c) in an aggregate principal amount at any
one time outstanding the Dollar Equivalent of which does not exceed the Dollar
amount set forth opposite such Lender’s name on Schedule 2.01 or in the
Assignment and Assumption or the Lender Joinder Agreement pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement. The initial aggregate
amount of the Lenders’ Singapore Revolving Commitments as of the Closing Date
was $50,000,000. The aggregate amount of the Lenders’ Singapore Revolving
Commitments as of the Restatement Effective Date is $29,166,666.67.

“Singapore Revolving Lender” means a Lender with a Singapore Revolving
Commitment or, if the Aggregate Singapore Revolving Commitments have terminated,
a Lender with an outstanding Committed Singapore Revolving Loan.

“Singapore Revolving Subfacility” means the credit facility represented by the
Singapore Revolving Commitments and established pursuant to Section 2.01(c).

“Solvency”mean, with respect to any Person on any date of determination, that on
such date (a) the fair value of the assets of such Person is greater than the
total amount of liabilities, including contingent liabilities, of such Person,
(b) the present fair saleable value of the assets of such Person is not less
than the amount that will be required to pay the probable liability of such
Person on its debts and other liabilities as they become absolute and matured,
(c) such Person does not intend to, and does not believe that it will, incur
debts or other liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s assets would constitute an unreasonably small capital. The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that could reasonably be expected to become an actual or matured
liability.

“Sonion” means Sonion A/S, a company organized under the laws of Denmark under
company registration number 2514 1350 and a predecessor in interest to Pulse
Components.

“Sonion Acquisition” has the meaning specified in the preliminary statement to
this Agreement.

“Sonion Acquisition Consideration” has the meaning specified in the preliminary
statement to this Agreement.

 

37

 



 

--------------------------------------------------------------------------------

“Sonion Intercompany Loan” means the loan in the amount of $168,000,000 made by
Pulse Denmark to Sonion on the Closing Date.

“Sonion Intercompany Loan Obligations” means the due and punctual payment by
Pulse Components of the principal of and interest (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Sonion Intercompany Loan, when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise.

“Sonion Loan Party” means Pulse Components and each of its Subsidiaries that is
a Loan Party.

“Sonion Purchase Agreement” has the meaning specified in the preliminary
statement to this Agreement.

“Specified Committed Primary Revolving Borrowing” means the Committed Borrowing
requested to be made on the Closing Date and identified as such in a Committed
Loan Notice.

“Specified Intercompany Indebtedness” means Indebtedness the sole obligors in
respect of which are Loan Parties and that is subordinated to the Loan Documents
Obligations on written terms satisfactory to the Administrative Agent.

“Specified Time” means (a) when used in reference to (i) Swing Line Loans or
(ii) Committed Primary Revolving Loans that are Dollar Domestic Loans, New York
City time, (b) when used in reference to Letters of Credit, New York City time
(or, in the case of any Letter of Credit, such other time as may be agreed to by
the Administrative Agent and the applicable L/C Issuer with respect to such
Letter of Credit), (c) when used in reference to Committed Loans (other than
Committed Singapore Revolving Loans) (i) denominated in Dollars and made to
Foreign Borrowers or (ii) denominated in an Alternative Currency, London time
and (d) when used in reference to Committed Singapore Revolving Loans, Hong Kong
time.

“Spot Rate” means on any day, for purposes of determining the Dollar Equivalent
of any Alternative Currency, the rate at which such currency may be exchanged
into Dollars, as set forth at approximately 11:00 a.m. on such date on the
Reuters World Currency Page for such currency. In the event that such rate does
not appear on the applicable Reuters World Currency Page, the Spot Rate shall be
determined by reference to such other publicly available service for displaying
exchange rates as may be agreed upon by the Applicable Agent and the Company,
or, in the absence of such an agreement, such Spot Rate shall instead be the
arithmetic average of the spot rates of exchange of the Administrative Agent, at
approximately 11:00 a.m. on such date for the purchase of Dollars for delivery
two Business Days later; provided that if at the time of any such determination,
for any reason, no such spot rate is being quoted, the Applicable Agent may use
any reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error. References to time of
day in this definition shall be to (a) New York City time, in the case of any
determination of Spot Rates by the Administrative Agent, (b) London time, in the
case of any determination of Spot Rates by the London Administrative Agent, and
(c) Hong Kong time, in the case of any determination of Spot Rates by the
Singapore Administrative Agent.

 

38

 



 

--------------------------------------------------------------------------------

“Subordinated Indebtedness” of any Person means any Indebtedness of such Person
that is subordinated in right of payment to any other Indebtedness of such
Person, including any such Indebtedness of any Loan Party incurred under
Section 7.03(f).

“Subsidiary” means, with respect to any Person, any other Person in which
ownership interests representing more than 50% of the equity or more than 50% of
all Voting Equity Interests or, in the case of a partnership, more than 50% of
the general partnership interests are, as of such date, owned directly or
indirectly by such Person. When the term “Subsidiary” is used herein, it shall
mean any direct or indirect Subsidiary of the Company (other than, subject to
Section 1.09 and except for purposes of Section 6.01, any Excluded Subsidiary)
unless otherwise noted.

“Subsidiary Guarantors” means, collectively, (a) each Subsidiary that is set
forth on Schedule 1.01(c) or that becomes a Borrower after the Restatement
Effective Date, (b) each Domestic Subsidiary that is a Material Subsidiary
(other than any Domestic Subsidiary set forth on Schedule 1.01(d) or any
Domestic Holding Company) and (c) each Foreign Subsidiary that is a Material
Subsidiary (other than any Foreign Subsidiary organized under the laws of the
People’s Republic of China or Vietnam or set forth on Schedule 1.01(d));
provided that for purposes of Article VII and each other provision hereof where
the context so requires, (i) subject to clause (iii) below, a Subsidiary shall
be deemed to be a “Subsidiary Guarantor” only if, and for so long as, the
requirements of clauses (a) (other than subclause (i)(C) thereof and giving
effect to the last paragraph of the definition of the term “Collateral and
Guarantee Requirement”) and (e) of the definition of the term “Collateral and
Guarantee Requirement” shall have been satisfied with respect to such
Subsidiary, (ii) notwithstanding clause (b) or (c) above, but subject to clause
(iii) below, any Subsidiary shall be deemed to be a “Subsidiary Guarantor” if,
and for so long as, such requirements are satisfied with respect to such
Subsidiary and (iii) in the event that, as a result of the application of the
last paragraph of the definition of the term “Collateral and Guarantee
Requirement”, a Subsidiary grants no Liens on its assets to secure its Secured
Obligations, such Subsidiary shall not be deemed to be a “Subsidiary Guarantor”
for such purposes (irrespective of whether such Subsidiary has Guaranteed its
Guaranteed Obligations pursuant to the Guarantee Agreement).

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

39

 



 

--------------------------------------------------------------------------------

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means JPMCB in its capacity as provider of Swing Line Loans,
or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit E.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $15,000,000 and
(b) the Aggregate Primary Revolving Commitments. The Swing Line Sublimit is part
of, and not in addition to, the Aggregate Primary Revolving Commitments.

“Synthetic Lease” means (a) a so-called synthetic, off-balance sheet or tax
retention lease or (b) an agreement for the use or possession of property
creating obligations that do not appear on the balance sheet of such Person but
which, upon the insolvency or bankruptcy of such Person, would be characterized
as indebtedness of such Person (without regard to accounting treatment).

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Term Borrower” means Pulse Denmark.

“Term Commitment” means, as to each Lender, its obligation, if any, to make Term
Loans to the Term Borrower pursuant to Section 2.01(a) in an aggregate principal
amount set forth opposite such Lender’s name on Schedule 2.01. The initial
aggregate amount of the Lenders’ Term Commitments as of the Closing Date was
$200,000,000.

“Term Facility” means the credit facility represented by the Term Commitments
and established pursuant to Section 2.01(a).

 

40

 



 

--------------------------------------------------------------------------------

“Term Lender” means a Lender with a Term Commitment or an outstanding Term Loan.

“Term Loan” has the meaning specified in Section 2.01(a).

“Threshold Amount” means $15,000,000.

“Total Primary Revolving Outstandings” means the aggregate Outstanding Amount of
all Committed Primary Revolving Loans, all Swing Line Loans and all L/C
Obligations.

“Total Singapore Revolving Outstandings” means the aggregate Outstanding Amount
of all Committed Singapore Revolving Loans.

“Transactions” means, collectively, (a) the consummation of the Sonion
Acquisition and the other transactions contemplated by the Sonion Purchase
Agreement, (b) the initial funding of the Loans and the effectiveness of the
Loan Documents, (c) the consummation of any other transactions in connection
with the foregoing and (d) the payment of the fees and expenses incurred in
connection with any of the foregoing.

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurocurrency Rate Loan.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Voting Equity Interests” means Equity Interests issued by a Person the holders
of which are ordinarily, in the absence of contingencies, entitled to vote for
the election of directors (or persons performing similar functions) of such
Person, even if the right so to vote has been suspended by the happening of such
a contingency.

“wholly-owned”, when used in reference to a Subsidiary of any Person, means any
Subsidiary of such Person all the Equity Interests in which (other than
directors’ qualifying shares and other nominal amounts of Equity Interests that
are required to be held by other Persons under applicable Laws) are owned by
such Person, another wholly-owned Subsidiary of such Person or any combination
thereof.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Yen” and “¥” mean the lawful currency of Japan.

1.02     Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,”

 

41

 



--------------------------------------------------------------------------------

“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise, (i) any
definition of or reference to any agreement, instrument or other document
(including any Organization Document) shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

1.03     Accounting Terms. (a) Generally. Except as otherwise expressly provided
herein, all accounting terms used herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time.

(b)           Changes in GAAP. If at any time any change in GAAP or in the
application thereof would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Company or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Company shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP or in the
application thereof (subject to the approval of the Required Lenders); provided
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP as in effect and applied immediately prior to
such change therein and (ii) the Company shall provide to the Administrative
Agent financial statements and other documents required under this Agreement or
as reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP or

 

42

 



 

--------------------------------------------------------------------------------

in the application thereof. Nothing in this subsection (b) shall affect the
proviso set forth in the definition of the term “Consolidated Funded Debt”.

(c)           Consolidation of Variable Interest Entities. All references herein
to consolidated financial statements of the Company and its Subsidiaries or to
the determination of any amount for the Company and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Company is required to
consolidate pursuant to FASB Interpretation No. 46 – Consolidation of Variable
Interest Entities: an interpretation of ARB No. 51 (January 2003) as if such
variable interest entity were a Subsidiary as defined herein.

1.04     Exchange Rates; Currency Equivalents. (a) The Applicable Agent shall
determine the Dollar Equivalent of any Committed Borrowing denominated in an
Alternative Currency on or about the date of receipt by such Applicable Agent of
a Committed Loan Notice requesting such Committed Borrowing or continuation
thereof, using the Spot Rate for such currency in effect on the date of
determination, and each such amount shall be the Dollar Equivalent of such
Committed Borrowing until the next calculation thereof pursuant to this
Section 1.04. The Administrative Agent shall determine the Dollar Equivalent of
any Letter of Credit denominated in an Alternative Currency (i) on or about the
date of receipt by the Administrative Agent of the Letter of Credit Application
for any L/C Credit Extension with respect to such Letter of Credit and (ii) as
of the last Business Day of each subsequent calendar quarter, in each case using
the Spot Rate for such currency in effect on the date of determination, and each
such amount shall be the Dollar Equivalent of such Letter of Credit until the
next calculation thereof pursuant to this Section 1.04. The Administrative Agent
shall in addition determine the Dollar Equivalent of any Designated Obligation
denominated in an Alternative Currency as of the CAM Exchange Date as set forth
in Article XI.

(b)           The Applicable Agent may also determine the Dollar Equivalent of
any Committed Borrowings or Letters of Credit denominated in an Alternative
Currency as of such other dates as such Applicable Agent shall determine, in
each case using the Spot Rate for such currency in effect as of a date on or
about the date on which such determination is to be made, and each such amount
shall be the Dollar Equivalent of such Committed Borrowing or Letter of Credit
until the next calculation thereof pursuant to this Section 1.04.

(c)           For purposes of Section 7.11 and the related definitions, amounts
in currencies other than Dollars shall be translated into Dollars at the
currency exchange rates most recently used in preparing the Company’s annual or
quarterly financial statements.

1.05     Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit or L/C Obligation at any time shall be deemed to be the
Dollar Equivalent of the stated amount of such Letter of Credit in effect at
such time or of the amount of such L/C Obligation, as the case may be; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be

 

43

 



 

--------------------------------------------------------------------------------

deemed to be the Dollar Equivalent of the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

1.06     Effectuation of Transactions. All references herein to the Company and
its Subsidiaries shall be deemed to be references to such Persons, and all the
representations and warranties of the Company and the other Loan Parties
contained in this Agreement and the other Loan Documents shall be deemed made,
in each case, after giving effect to the Sonion Acquisition and the other
Transactions to occur on the Closing Date, unless the context otherwise
requires.

1.07     Status of Loan Documents Obligations. In the event that any Loan Party
shall at any time issue or have outstanding any Subordinated Indebtedness, the
Company shall take or cause such Subsidiary to take all such actions as shall be
reasonably necessary to cause the Loan Documents Obligations to constitute
senior indebtedness (however denominated) in respect of such Subordinated
Indebtedness and to enable the Lenders to have and exercise any payment blockage
or other remedies available or potentially available to holders of senior
indebtedness under the terms of such Subordinated Indebtedness. Without limiting
the foregoing, the Loan Documents Obligations are hereby designated as “senior
indebtedness” and as “designated senior indebtedness” under and in respect of
any indenture or other agreement or instrument under which such other
Subordinated Indebtedness is outstanding and are further given all such other
designations as shall be required under the terms of any such Subordinated
Indebtedness in order that the Lenders may have and exercise any payment
blockage or other remedies available or potentially available to holders of
senior indebtedness under the terms of such Subordinated Indebtedness.

1.08     Additional Alternative Currencies. The Company may from time to time
request that Committed Revolving Loans be made in a currency (other than
Dollars) other than those specifically referred to in the definition of the term
“Alternative Currency”, provided that such requested currency is a lawful
currency (a) that is readily available and freely transferable and convertible
into Dollars and (b) in which dealings in deposits are carried on in the London
interbank market. Any such request shall be made by written notice to the
Administrative Agent, which shall provide prompt notice thereof to the other
Agents and to Revolving Lenders of the applicable Class. In the case of any such
request with respect to (i) Committed Primary Revolving Loans or Letters of
Credit, such request shall be subject to the prior written consent of the
Administrative Agent and each Primary Revolving Lender, and (ii) Committed
Singapore Revolving Loans, such request shall be subject to the prior written
consent of the Administrative Agent and each Singapore Revolving Lender.
Following the effectiveness of any approval referred to above with respect to
Committed Revolving Loans of any Class or Letters of Credit, the term
“Alternative Currency”, when used in reference to Committed Revolving Loans of
such Class or to Letters of Credit, as the case may be, shall be deemed to
include the requested currency so approved.

1.09     Concerning Excluded Subsidiaries. The Company may request that all (but
not less than all) of the Excluded Subsidiaries cease to be treated as Excluded
Subsidiaries for all purposes of this Agreement and the other Loan Documents
(such event being referred to herein as the “Excluded Subsidiaries
Redesignation”). Such request shall be made by written notice to

 

44

 



 

--------------------------------------------------------------------------------

the Administrative Agent, specifying the requested date of effectiveness of the
Excluded Subsidiaries Redesignation (the “Redesignation Effective Date”). The
Excluded Subsidiaries Redesignation shall become effective on the Redesignation
Effective Date, provided that (a) no Default or Event of Default is in existence
on such date or would exist after giving effect to the Excluded Subsidiaries
Redesignation, (b) after giving effect to the Excluded Subsidiaries
Redesignation, the representations and warranties of the Loan Parties contained
in the Loan Documents shall be true and correct in all material respects on and
as of the Redesignation Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date, and except that for purposes of this Section 1.09 the representations and
warranties contained in Sections 5.05(a) and 5.05(b) (except with respect to the
representation and warranty set forth in Section 5.05(a)(iv)) shall be deemed to
refer to the most recent financial statements furnished pursuant to
Section 6.01(a) or 6.01(b), respectively, and (c) the Company shall have
delivered to the Administrative Agent a certificate, dated as of the
Redesignation Effective Date and signed by the chief executive officer, chief
financial officer, controller, director of treasury or treasurer of the Company,
certifying that all of the foregoing requirements set forth in this Section 1.09
have been satisfied.

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01     Committed Loans. (a) Term Loans. Subject to the terms and conditions
set forth herein, each Term Lender severally agrees to make on the Closing Date
a single loan to the Term Borrower (each such loan, a “Term Loan”) in Dollars in
a principal amount not to exceed such Lender’s Term Commitment. Amounts borrowed
under this Section 2.01(a) and repaid or prepaid may not be reborrowed. Term
Loans shall be Eurocurrency Rate Loans.

(b)           Committed Primary Revolving Loans. Subject to the terms and
conditions set forth herein, each Primary Revolving Lender severally agrees to
make, from time to time on any Business Day during the Revolving Availability
Period, loans (each such loan, a “Committed Primary Revolving Loan”) to the
Domestic Borrowers in Dollars and to all other Primary Revolving Borrowers in
Dollars or in any Alternative Currency, in an aggregate principal amount the
Dollar Equivalent of which does not exceed at any time outstanding the amount of
such Lender’s Primary Revolving Commitment; provided, however, that after giving
effect to any Committed Borrowing under this Section 2.01(b), (i) the Total
Primary Revolving Outstandings shall not exceed the Aggregate Primary Revolving
Commitments, (ii) such Lender’s Applicable Primary Revolving Percentage of the
Total Primary Revolving Outstandings shall not exceed such Lender’s Primary
Revolving Commitment and (iii) the Total Primary Revolving Outstandings with
respect to Domestic Borrowers shall not exceed the Domestic Borrowing Sublimit;
provided further that the Dollar Equivalent of the Committed Primary Revolving
Loans made on the Closing Date shall not exceed $200,000,000. Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Primary Revolving Borrowers may borrow under this Section 2.01(b), prepay under
Section 2.05, and reborrow under this Section 2.01(b). Committed Primary
Revolving Loans shall be (A) in the case of Committed Primary Revolving Loans
that

 

45

 



 

--------------------------------------------------------------------------------

are Dollar Domestic Loans, Base Rate Loans or Eurocurrency Rate Loans, as
further provided herein, and (B) otherwise, Eurocurrency Rate Loans.

(c)           Committed Singapore Revolving Loans. Subject to the terms and
conditions set forth herein, each Singapore Revolving Lender severally agrees to
make, from time to time on any Business Day during the Revolving Availability
Period, loans (each such loan, a “Committed Singapore Revolving Loan”) to the
Singapore Revolving Borrowers in Dollars or in any Alternative Currency in an
aggregate principal amount the Dollar Equivalent of which does not exceed at any
time outstanding the amount of such Lender’s Singapore Revolving Commitment;
provided, however, that after giving effect to any Committed Borrowing under
this Section 2.01(c), (i) the Total Singapore Revolving Outstandings shall not
exceed the Aggregate Singapore Revolving Commitments and (ii) such Lender’s
Applicable Singapore Revolving Percentage of the Total Singapore Revolving
Outstandings shall not exceed such Lender’s Singapore Revolving Commitment.
Within the foregoing limits, and subject to the other terms and conditions
hereof, the Singapore Revolving Borrowers may borrow under this Section 2.01(c),
prepay under Section 2.05, and reborrow under this Section 2.01(c). Committed
Singapore Revolving Loans shall be Eurocurrency Rate Loans.

2.02     Borrowings, Conversions and Continuations of Committed Loans. (a) Each
Committed Borrowing, each conversion of Committed Primary Revolving Loans that
are Dollar Domestic Loans from one Type to the other, and each continuation of
Eurocurrency Rate Loans shall be made upon the Company’s irrevocable notice to
the Applicable Agent. Each such notice must be received by the Applicable Agent
not later than 11:00 a.m., Specified Time, (i) in the case of notices under the
Singapore Revolving Subfacility, four Business Days prior to the requested date
of any Committed Borrowing thereunder or any continuation of Eurocurrency Rate
Loans made thereunder and (ii) otherwise, (A) four Business Days prior to the
requested date of any Committed Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans made to a Foreign Borrower, (B) three Business Days
prior to the requested date of any Committed Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans made to a Domestic Borrower and (C) in
the case of Committed Primary Revolving Loans that are Dollar Domestic Loans, on
the requested date of any Committed Borrowing of or conversion to Base Rate
Loans. Each such notice by the Company shall be made by delivery to the
Applicable Agent of a written Committed Loan Notice, appropriately completed and
signed by a Responsible Officer of the Company. Subject to subsection (e) below,
each Committed Borrowing of, conversion to or continuation of Eurocurrency Rate
Loans shall be in a principal amount of the Eurocurrency Borrowing Minimum or a
whole multiple of the Eurocurrency Borrowing Multiple in excess thereof. Each
Committed Borrowing of or conversion to Base Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof, provided
that any such Committed Borrowing requested to finance the reimbursement of an
L/C Disbursement may be in an aggregate amount sufficient to finance such
reimbursement. Each Committed Loan Notice (whether telephonic or written) shall
specify (i) whether the request is being made (A) for a Committed Borrowing, (B)
in the case of Committed Primary Revolving Loans that are Dollar Domestic Loans,
a conversion of such Loans from one Type to the other, or (C) a continuation of
Eurocurrency Rate Loans, (ii) the requested date of any such Committed
Borrowing, conversion or continuation (which shall be a Business Day), (iii) in
the case of a request for a Committed Borrowing, the Borrower with respect to
which such request is

 

46

 



 

--------------------------------------------------------------------------------

being made, whether such Committed Borrowing is requested to be comprised of
Term Loans, Committed Primary Revolving Loans or Committed Singapore Revolving
Loans and the currency thereof, (iv) in the case of a request for any such
conversion or continuation, the Committed Borrowing with respect to which such
request is being made, (v) the principal amount of Committed Loans to be
borrowed, converted or continued, (vi) in the case of Committed Primary
Revolving Loans that are Dollar Domestic Loans, the Type of Committed Loans to
be borrowed or to which existing Committed Loans are to be converted and
(vii) in the case of a request for a Committed Borrowing consisting of
Eurocurrency Rate Loans, or of a conversion of existing Committed Loans to, or a
continuation as, Eurocurrency Rate Loans, the duration of the Interest Period
with respect thereto. If the Committed Loan Notice requesting a Committed
Borrowing fails to specify the requested currency thereof, then the Committed
Loans so requested shall be made in Dollars. In the case of Committed Loan
Notices requesting Committed Borrowings of Dollar Domestic Loans, if such
Committed Loan Notice fails to specify the Type of the requested Loans, then the
requested Loans shall be made as Base Rate Loans. In the case of any
Eurocurrency Rate Loan, if, prior to the end of the Interest Period applicable
thereto, the Company fails to give a timely notice of continuation thereof as a
Eurocurrency Rate Loan, then such Eurocurrency Rate Loan shall (A) in the case
of Eurocurrency Rate Loans that are Dollar Domestic Loans, automatically be
converted into a Base Rate Loan and (B) otherwise, automatically be continued as
a Eurocurrency Rate Loan in its original currency with an Interest Period of one
month, such conversion or continuation to be effective as of the last day of the
Interest Period then in effect with respect to such Eurocurrency Rate Loan. If
the Company requests a Committed Borrowing of, conversion to, or continuation of
Eurocurrency Rate Loans in any such Committed Loan Notice, but fails to specify
an Interest Period, it will be deemed to have specified an Interest Period of
one month. No Committed Loan may be converted into or continued as a Committed
Loan denominated in a different currency, but instead must be prepaid in the
original currency of such Committed Loan and reborrowed in the other currency.

(b)           Following receipt of a written Committed Loan Notice requesting a
Committed Borrowing, the Applicable Agent shall promptly notify each applicable
Lender of the details thereof and of such Lender’s Share of the requested
Committed Borrowing. Each applicable Lender shall make the amount of its
Committed Loan available to the Applicable Agent in Same Day Funds at the
Agent’s Office not later than 3:00 p.m., Specified Time, on the Business Day
specified in the applicable Committed Loan Notice. The Applicable Agent shall
make all funds so received by it available to the applicable Borrower in like
funds as received by such Agent by transfer to an account designated by such
Borrower in a notice provided to (and reasonably acceptable to) such Agent.

(c)           Except as otherwise provided herein, a Eurocurrency Rate Loan may
be continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of an Event of Default, (i) no
Committed Primary Revolving Loans that are Dollar Domestic Loans may be
converted to or continued as Eurocurrency Rate Loans without the consent of the
Required Primary Revolving Lenders and (ii) no Committed Loans of any Class
denominated in any Alternative Currency may be continued as Eurocurrency Rate
Loans with an Interest Period of

 

47

 



 

--------------------------------------------------------------------------------

longer than one month without the consent of the Lenders holding a majority in
interest of the Committed Loans of such Class.

(d)           After giving effect to all Committed Borrowings, all conversions
of Committed Loans from one Type to the other, and all continuations of
Committed Loans as the same Type, there shall not be more than ten Interest
Periods in effect with respect to Committed Loans.

(e)           Notwithstanding anything to the contrary in this Section 2.02, the
Company shall not request any Committed Borrowing that would result in a
Committed Primary Revolving Loan in a principal amount less than €50,000 being
made to any Dutch Borrower unless the Lender making such Loan shall theretofore
have made a Committed Primary Revolving Loan to a Borrower in a principal amount
not less than €50,000.

2.03     Letters of Credit. (a) The Letter of Credit Commitment. (i) Subject to
the terms and conditions set forth herein, (A) each L/C Issuer agrees, in
reliance upon the agreements of the Primary Revolving Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date to issue Letters of
Credit denominated in Dollars for the account of any Domestic Borrower or in
Dollars or in any Alternative Currency for the account of any other Primary
Revolving Borrower, and to amend Letters of Credit previously issued by it, in
accordance with subsection (b) below, and (2) to honor drawings under the
Letters of Credit; and (B) the Primary Revolving Lenders severally agree to
participate in Letters of Credit issued for the account of the Primary Revolving
Borrowersand any L/C Disbursements thereunder; provided that after giving effect
to any L/C Credit Extension with respect to any Letter of Credit, (w) the Total
Primary Revolving Outstandings shall not exceed the Aggregate Primary Revolving
Commitments, (x) any Primary Revolving Lender’s Applicable Primary Revolving
Percentage of the Total Primary Revolving Outstandings shall not exceed such
Lender’s Primary Revolving Commitment, (y) the Total Primary Revolving
Outstandings with respect to Domestic Borrowers shall not exceed the Domestic
Borrowing Sublimit and (z) the Outstanding Amount of the L/C Obligations shall
not exceed the Letter of Credit Sublimit. Each request by the Company for the
issuance or amendment of a Letter of Credit for the account of any Primary
Revolving Borrower shall be deemed to be a representation by the Company and
such Primary Revolving Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Primary Revolving Borrowers’ ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Primary Revolving Borrowers may obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Closing Date shall be subject to
and governed by the terms and conditions hereof.

 

(ii)

An L/C Issuer shall not issue any Letter of Credit, if:

(A)                        subject to Section 2.03(b)(iii), the expiry date of
such requested Letter of Credit would occur more than 12 months after the date
of

 

48

 



 

--------------------------------------------------------------------------------

issuance thereof, unless the Required Primary Revolving Lenders have approved
such expiry date; or

(B)                        the expiry date of such requested Letter of Credit
would occur after the Letter of Credit Expiration Date, unless (1) all the
Primary Revolving Lenders have approved such expiry date or (2) such Letter of
Credit is an Extended Letter of Credit.

(iii)                        An L/C Issuer shall not be under any obligation to
issue any Letter of Credit if:

(A)                        any order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms purport to enjoin or restrain such
L/C Issuer from issuing such Letter of Credit, or any Law applicable to such L/C
Issuer or any request or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over such L/C Issuer shall
prohibit, or request that such L/C Issuer refrain from, the issuance of letters
of credit generally or such Letter of Credit in particular or shall impose upon
such L/C Issuer with respect to such Letter of Credit any restriction, reserve
or capital requirement (for which such L/C Issuer is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon such L/C
Issuer any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which such L/C Issuer in good faith deems material to it, and
such L/C Issuer shall have notified the Company of the occurrence of any of the
foregoing;

(B)                        such Letter of Credit is to be denominated in a
currency other than Dollars or, in the case of any Letter of Credit issued for
the account of any Primary Revolving Borrower that is not a Domestic Borrower,
Euros (or any other Alternative Currency in which such L/C Issuer shall have
agreed to issue Letters of Credit);

(C)                        except as otherwise agreed by the Administrative
Agent and such L/C Issuer, such Letter of Credit is in an initial stated amount
of less than the Dollar Equivalent of $500,000;

(D)                        such Letter of Credit contains any provisions for
automatic reinstatement of the stated amount after any drawing thereunder;or

(E)                         a default of any Primary Revolving Lender’s
obligations to fund under Section 2.03(c) exists or any Primary Revolving Lender
is at such time a Defaulting Lender hereunder, unless such L/C Issuer has
entered into satisfactory arrangements with the Company or such Primary
Revolving Lender to eliminate such L/C Issuer’s risk with respect to such
Primary Revolving Lender.

(iv)                        An L/C Issuer shall not amend any Letter of Credit
if such L/C Issuer would not be permitted at such time to issue such Letter of
Credit in its amended form under the terms hereof.

 

49

 



 

--------------------------------------------------------------------------------

(v)                         An L/C Issuer shall be under no obligation to amend
any Letter of Credit if (A) such L/C Issuer would have no obligation at such
time to issue such Letter of Credit in its amended form under the terms hereof,
or (B) the beneficiary of such Letter of Credit does not accept the proposed
amendment to such Letter of Credit.

(vi)                        Each L/C Issuer shall act on behalf of the Primary
Revolving Lenders with respect to any Letters of Credit issued by it and the
documents associated therewith, and each L/C Issuer shall have all of the
benefits and immunities (A) provided to the Administrative Agent in Article IX
with respect to any acts taken or omissions suffered by such L/C Issuer in
connection with Letters of Credit issued by it or proposed to be issued by it
and Issuer Documents pertaining to such Letters of Credit as fully as if the
term “Administrative Agent” as used in Article IX included such L/C Issuer with
respect to such acts or omissions and (B) as additionally provided herein with
respect to such L/C Issuer.

(b)           Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

(i)                          Each Letter of Credit shall be issued or amended,
as the case may be, upon the request of the Company delivered to the applicable
L/C Issuer (with a copy to the Administrative Agent) in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible Officer
of the Company. Such Letter of Credit Application must be received by such L/C
Issuer and the Administrative Agent not later than 11:00 a.m., Specified Time,
at least two Business Days (or such later date and time as the Administrative
Agent and such L/C Issuer may agree in a particular instance in their sole
discretion) prior to the requested date of issuance or amendment, as the case
may be. In the case of a request for an initial issuance of a Letter of Credit,
such Letter of Credit Application shall specify, in form and detail satisfactory
to the applicable L/C Issuer, (A) the requested date of issuance of the
requested Letter of Credit (which shall be a Business Day), (B) the Primary
Revolving Borrower for whose account such Letter of Credit is to be issued, (C)
the amount and currency thereof, (D) the expiry date thereof, (E) the name and
address of the beneficiary thereof, (F) the documents to be presented by such
beneficiary in case of any drawing thereunder, (G) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder, and (H) such other matters as such L/C Issuer may reasonably
require. In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify, in form and detail
satisfactory to the applicable L/C Issuer, (1) the Letter of Credit to be
amended, (2) the proposed date of amendment thereof (which shall be a Business
Day), (3) the nature of the proposed amendment and (4) such other matters as
such L/C Issuer may reasonably require. Additionally, the Company shall furnish
to the applicable L/C Issuer and the Administrative Agent such other documents
and information pertaining to such requested issuance or amendment of a Letter
of Credit, including any Issuer Documents, as such L/C Issuer or the
Administrative Agent may reasonably require.

(ii)                         Promptly after receipt of any Letter of Credit
Application, the applicable L/C Issuer will confirm with the Administrative
Agent (by telephone or in

 

50

 



 

--------------------------------------------------------------------------------

writing) that the Administrative Agent has received a copy of such Letter of
Credit Application and, if not, such L/C Issuer will provide the Administrative
Agent with a copy thereof. On the requested date of issuance or amendment of the
applicable Letter of Credit, such L/C Issuer shall issue a Letter of Credit for
the account of the applicable Primary Revolving Borrower or enter into the
applicable amendment, as the case may be, in each case in accordance with such
L/C Issuer’s usual and customary business practices; provided, however, that no
L/C Issuer shall make any L/C Credit Extension hereunder without first obtaining
written confirmation from the Administrative Agent that such L/C Credit
Extension would comply with the conditions set forth in the proviso set forth in
Section 2.03(a)(i). Immediately upon the issuance of each Letter of Credit (or
an amendment to a Letter of Credit increasing the amount thereof), each Primary
Revolving Lender shall be deemed to, without any further action on the part of
the applicable L/C Issuer or any Primary Revolving Lender, to have acquired from
the applicable L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Primary Revolving Lender’s Applicable
Primary Revolving Percentage times the amount of such Letter of Credit, and, in
consideration of the foregoing, irrevocably and unconditionally agrees to fund
such participation in accordance with this Section 2.03.

(iii)                        If the Company so requests in any applicable Letter
of Credit Application, any L/C Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit (each such Letter of Credit being referred to
as an “Auto-Extension Letter of Credit”) that contains automatic extension
provisions pursuant to which the expiry date of such Letter of Credit shall
automatically be extended for a period of up to 12 months (but not, except as
provided in Section 2.03(a)(ii)(B), beyond the Letter of Credit Expiration
Date); provided that any such Auto-Extension Letter of Credit must permit such
L/C Issuer to prevent any such extension by giving notice to such effect (a
“Non-Extension Notice”) to the beneficiary thereof prior to the then-applicable
expiry date. Unless otherwise directed by the applicable L/C Issuer, neither the
Company nor any other Primary Revolving Borrower shall be required to make a
specific request to such L/C Issuer for any such extension. Subject to
Section 2.03(a)(ii)(B), once an Auto-Extension Letter of Credit has been issued,
the Primary Revolving Lenders shall be deemed to have authorized (but may not
require) the applicable L/C Issuer to permit the extension of such Letter of
Credit.

(iv)                        Promptly after its delivery of any Letter of Credit
or any amendment to a Letter of Credit to an advising bank with respect thereto
or to the beneficiary thereof, the applicable L/C Issuer will also deliver to
the Company and the Administrative Agent a true and complete copy of such Letter
of Credit or amendment.

 

(c)

Drawings and Reimbursements; Funding of Participations.

(i)                          Upon receipt from the beneficiary of any Letter of
Credit of any notice of a drawing under such Letter of Credit, the applicable
L/C Issuer shall notify the Company and the Administrative Agent thereof and
whether such L/C Issuer has made or will make a payment thereunder (any such
payment being referred to as an “L/C Disbursement”, and the date of any such
payment being referred to as the “Honor Date”

 

51

 



 

--------------------------------------------------------------------------------

thereof); provided, that any failure to give or delay in giving such notice
shall not relieve the applicable Primary Revolving Borrower of its obligation to
reimburse such L/C Issuer and the Primary Revolving Lenders, as applicable, with
respect to any such L/C Disbursement. If an L/C Issuer shall make any L/C
Disbursement, the applicable Primary Revolving Borrower shall reimburse such L/C
Issuer by paying to the Administrative Agent, for account of such L/C Issuer, an
amount equal to the amount of such L/C Disbursement, in the currency thereof,
not later than 2:00 p.m., Specified Time, on the Business Day immediately
following the day on which the Company receives notice of such L/C Disbursement
(or, if the Company shall have received notice of such L/C Disbursement on a day
that is not a Business Day, the second Business Day immediately following such
day). If such Primary Revolving Borrower fails so to reimburse such L/C Issuer
for such L/C Disbursement, such L/C Issuer shall promptly notify the
Administrative Agent thereof, and, upon receipt of such notice, the
Administrative Agent shall promptly notify each Primary Revolving Lender of the
Honor Date of such L/C disbursement, the unreimbursed amount and currency
thereof (the “Unreimbursed Amount”) and the amount of such Lender’s Applicable
Primary Revolving Percentage of the Unreimbursed Amount. Any notice given by any
L/C Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i) may
be given by telephone if promptly confirmed in writing; provided that the lack
of such a confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii)                         Each Primary Revolving Lender shall, upon receipt
of any notice pursuant to Section 2.03(c)(i), make funds available to the
Administrative Agent for the account of the applicable L/C Issuer, at the
Agent’s Office, in an amount and currency equal to its Applicable Primary
Revolving Percentage of the Unreimbursed Amount not later than 2:00 p.m.,
Specified Time, on the Business Day specified in such notice by the
Administrative Agent. The Administrative Agent shall remit the funds so received
to the applicable L/C Issuer. The making of any L/C Advance shall not relieve or
otherwise impair the obligation of the applicable Primary Revolving Borrower to
reimburse each L/C Issuer for any L/C Disbursement made by such L/C Issuer,
together with interest as provided herein.

(iii)                        If any L/C Issuer shall make any L/C Disbursement,
then, unless the applicable Primary Revolving Borrower shall reimburse such L/C
Disbursement in full on the Honor Date thereof, the unpaid amount thereof shall
bear interest, for each day from and including the Honor Date to the date of
reimbursement thereof, at the Default Rate. Interest accrued pursuant to this
subsection shall be for the account of the applicable L/C Issuer, except that
interest accrued on and after the date of payment by any Primary Revolving
Lender of its L/C Advance shall be for the account of such Primary Revolving
Lender to the extent of such L/C Advance, and shall be payable on demand or, if
no demand has been made, on the date on which the applicable Primary Revolving
Borrower reimburses such L/C Disbursement in full.

(iv)                        Each Primary Revolving Lender’s obligation to make
L/C Advances to reimburse each L/C Issuer for L/C Disbursements as contemplated
by this Section 2.03(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right

 

52

 



 

--------------------------------------------------------------------------------

which such Primary Revolving Lender may have against such L/C Issuer, the
Company, any Subsidiary or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that, notwithstanding the foregoing or anything else to the contrary set forth
herein, no Primary Revolving Lender (1) shall have any obligation to make any
L/C Advance to reimburse any L/C Issuer for any L/C Disbursement made under any
Extended Letter of Credit after the Letter of Credit Expiration Date and (2)
shall otherwise be deemed to have any risk participation in any Extended Letter
of Credit after the Letter of Credit Expiration Date, except to the extent of
any L/C Disbursements made under any Extended Letter of Credit prior to the
Letter of Credit Expiration Date. The foregoing shall not affect the right of
any L/C Issuer that shall have issued an Extended Letter of Credit to seek
reimbursement for any L/C Disbursement made thereunder from the applicable
Primary Revolving Borrower or from the Designated Cash Collateral therefor.

(v)                         If any Primary Revolving Lender fails to make
available to the Administrative Agent for the account of any L/C Issuer any
amount required to be paid by such Primary Revolving Lender pursuant to the
foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), such L/C Issuer shall be entitled to recover from such
Primary Revolving Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to such L/C
Issuer at a rate per annum equal to the applicable Overnight Rate from time to
time in effect. A certificate of the applicable L/C Issuer submitted to any
Primary Revolving Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (v) shall be conclusive absent manifest error.

 

(d)

Repayment of Participations.

(i)                          At any time after any L/C Issuer has made an L/C
Disbursement and has received from any Primary Revolving Lender such Primary
Revolving Lender’s L/C Advance in respect thereof in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of such
L/C Issuer any payment in respect of such L/C Disbursement or interest thereon
(whether directly from the Company or otherwise, including proceeds of Cash
Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Primary Revolving Lender its Applicable Primary
Revolving Percentage thereof (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Primary Revolving
Lender’s L/C Advance was outstanding) in the same currency and funds as those
received by the Administrative Agent.

(ii)                         If any payment received by the Administrative Agent
for the account of any L/C Issuer pursuant to Section 2.03(c)(i) is required to
be returned under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by such L/C Issuer in its discretion),
each Primary Revolving Lender shall pay to the Administrative Agent for the
account of such L/C Issuer its Applicable Primary Revolving Percentage thereof
on demand of the Administrative Agent, plus

 

53

 



 

--------------------------------------------------------------------------------

interest thereon from the date of such demand to the date such amount is
returned by such Primary Revolving Lender, at a rate per annum equal to the
applicable Overnight Rate from time to time in effect. The obligations of the
Primary Revolving Lenders under this clause shall survive the payment in full of
the Loan Documents Obligations and the termination of this Agreement.

(e)           Obligations Absolute.The obligation of each Primary Revolving
Borrower to reimburse each L/C Issuer for each L/C Disbursement shall be
absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:

(i)                          any lack of validity or enforceability of such
Letter of Credit, this Agreement, or any other Loan Document;

(ii)                         the existence of any claim, counterclaim, setoff,
defense or other right that the Company or any Subsidiary may have at any time
against any beneficiary or any transferee of such Letter of Credit (or any
Person for whom any such beneficiary or any such transferee may be acting), any
L/C Issuer or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;

(iii)                        any draft, demand, certificate or other document
presented under such Letter of Credit proving to be forged, fraudulent, invalid
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

(iv)                        any payment by such L/C Issuer under such Letter of
Credit against presentation of a draft or certificate that does not strictly
comply with the terms of such Letter of Credit; or any payment made by such L/C
Issuer under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

(v)                         any adverse change in the relevant exchange rates or
in the availability of any Alternative Currency to the Company or any Subsidiary
or in the relevant currency markets generally; or

(vi)                        any other circumstance or happening whatsoever,
whether or not similar to any of the foregoing, including any other circumstance
that might otherwise constitute a defense available to, or a discharge of, the
Company or any Subsidiary.

The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will immediately notify the applicable L/C Issuer. The Company and each other
Primary Revolving Borrower shall be

 

54

 



 

--------------------------------------------------------------------------------

conclusively deemed to have waived any such claim against the applicable L/C
Issuer and its correspondents unless such notice is given as aforesaid.

(f)            Role of L/C Issuer.Each Lender and each Primary Revolving
Borrower agree that, in paying any drawing under a Letter of Credit, no L/C
Issuer shall have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document. None of the L/C Issuers, the Agents, any of their respective Related
Parties or any correspondent, participant or assignee of any L/C Issuer shall be
liable to any Lender for (i) any action taken or omitted in connection herewith
at the request or with the approval of the Primary Revolving Lenders, the
Required Primary Revolving Lenders or the Required Lenders, as applicable; (ii)
any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. Each Primary Revolving Borrower hereby assumes all risks of the
acts or omissions of any beneficiary or transferee with respect to its use of
any Letter of Credit; provided, however, that this assumption is not intended
to, and shall not, preclude any Primary Revolving Borrower from pursuing such
rights and remedies as it may have against the beneficiary or transferee at law
or under any other agreement. None of the L/C Issuers, the Agents, any of their
respective Related Parties or any correspondent, participant or assignee of any
L/C Issuer shall be liable or responsible for any of the matters described in
clauses (i) through (v) of Section 2.03(e); provided, however, that anything in
such clauses to the contrary notwithstanding, a Primary Revolving Borrower may
have a claim against an L/C Issuer, and such L/C Issuer may be liable to such
Primary Revolving Borrower, to the extent, but only to the extent, of any
direct, as opposed to consequential or exemplary, damages suffered by such
Primary Revolving Borrower and which such Primary Revolving Borrower proves were
caused by such L/C Issuer’s willful misconduct or gross negligence or such L/C
Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of such Letter of Credit. In
furtherance and not in limitation of the foregoing, any L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and no L/C Issuer shall be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

 

(g)

Cash Collateral.

(i)                          The Primary Revolving Borrowers shall Cash
Collateralize L/C Obligations as provided in the definition of the term
“Extended Letter of Credit” and in Sections 2.05(c)(i) and 8.02. Nothing in this
subsection (g) shall affect the provisions of Section 10.21.

 

55

 



 

--------------------------------------------------------------------------------

(ii)                         Any Cash Collateralization shall be made pursuant
to documentation in form and substance reasonably satisfactory to the
Administrative Agent and, in the case of Cash Collateralization of L/C
Obligations arising under any Extended Letter of Credit, the L/C Issuer that is
the issuer thereof. Subject to clause (iii) below, the Administrative Agent
shall have sole and exclusive dominion and control, including the right of
withdrawal, over any Cash Collateral. The Administrative Agent shall hold (A)
any Cash Collateral that Cash Collateralizes L/C Obligations under any Extended
Letter of Credit (such Cash Collateral being referred to as the “Designated Cash
Collateral” in respect of such Extended Letter of Credit) as collateral for the
payment and performance of such L/C Obligations and (B) any other Cash
Collateral provided by any Primary Revolving Borrower as collateral for the
payment and performance of L/C Obligations of such Primary Revolving Borrower,
and may apply any such Cash Collateral to satisfy such payment or performance of
such L/C Obligations. Each Primary Revolving Borrower hereby grants to the
Administrative Agent, for the benefit of the Primary Revolving Lenders and the
L/C Issuers as set forth in the preceding sentence and in clause (iii) below, a
security interest in all Cash Collateral provided by such Primary Revolving
Borrower.

(iii)                        Following the Letter of Credit Expiration Date, the
Administrative Agent shall transfer any Designated Cash Collateral then held by
it in respect of any Extended Letter of Credit to the L/C Issuer that is the
issuer thereof (giving effect to the application of any Designated Cash
Collateral to reimburse the Primary Revolving Lenders for any L/C Advances made
to reimburse such L/C Issuer for L/C Disbursements under such Extended Letter of
Credit made on or prior to the Letter of Credit Expiration Date), such transfer
to be made in the manner reasonably satisfactory to the Administrative Agent and
such L/C Issuer. From and after the effectiveness of such transfer, the
Administrative Agent shall cease to have any dominion or control over such
Designated Cash Collateral, and all such rights (including the exclusive right
of withdrawal) shall be vested in such L/C Issuer. Each Primary Revolving
Borrower hereby grants to each L/C Issuer, in respect of any Extended Letter of
Credit issued by such L/C Issuer, a security interest in all Designated Cash
Collateral for such Extended Letter of Credit provided by such Primary Revolving
Borrower.

(iv)                        If any Primary Revolving Borrower is required to
provide Cash Collateral pursuant to Section 8.02(c), such Cash Collateral (to
the extent not applied as aforesaid) shall be returned to such Primary Revolving
Borrower within three Business Days after all Events of Default have been cured
or waived. If any Primary Revolving Borrower is required to provide Cash
Collateral pursuant to Section 2.05(c)(i), such Cash Collateral (to the extent
not applied as aforesaid) shall be returned to such Primary Revolving Borrower
as and to the extent that, after giving effect to such return, the Primary
Revolving Borrowers would remain in compliance with Section 2.05(c)(i) and no
Default shall have occurred and be continuing. If any Primary Revolving Borrower
is required to provide Designated Cash Collateral with respect to any Extended
Letter of Credit, then such Designated Cash Collateral (to the extent not
applied as aforesaid) shall be returned to such Primary Revolving Borrower upon
the expiration or termination of such Extended Letter of Credit and the
repayment by such Primary Revolving Borrower

 

56

 



 

--------------------------------------------------------------------------------

in full of all L/C Obligations arising therefrom and all fees and other amounts
due to the applicable L/C Issuer in connection therewith.

(h)           Applicability of ISP.Unless otherwise expressly agreed by the
applicable L/C Issuer and the Company when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit), the
rules of the ISP shall apply to each Letter of Credit.

(i)            Letter of Credit Fees. The Company shall pay to the
Administrative Agent for the account of each Primary Revolving Lender in
accordance with its Applicable Primary Revolving Percentage, in Dollars, a
Letter of Credit fee (the “Letter of Credit Fee”)for each Letter of Credit
(other than, following the Letter of Credit Expiration Date, any Extended Letter
of Credit) equal to the Applicable Rate times the Dollar Equivalent of the daily
amount available to be drawn under such Letter of Credit. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.05. Letter of Credit Fees shall be (i) computed on a quarterly basis
in arrears and (ii) due and payable on the fifth Business Day after the end of
each March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect. Notwithstanding anything to the contrary contained herein, upon the
request of the Required Primary Revolving Lenders, while any Event of Default
exists, all Letter of Credit Fees shall accrue at the Default Rate.

(j)            Fronting Fee and Documentary and Processing Charges Payable to
L/C Issuer.The Company shall pay directly to the applicable L/C Issuer for its
own account, a fronting fee with respect to each Letter of Credit, which shall
accrue at a rate separately agreed to by such L/C Issuer and the Company,
computed on the Dollar Equivalent of the daily amount available to be drawn
under such Letter of Credit on a quarterly basis in arrears. Such fronting fee
shall be due and payable on the fifth Business Day after the end of each March,
June, September and December in respect of the most recently ended quarterly
period (or portion thereof, in the case of the first payment), commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.05. In addition, the Company shall pay directly to the applicable L/C
Issuer, for its own account, the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of such L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

(k)           Conflict with Issuer Documents. In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.

 

57

 



 

--------------------------------------------------------------------------------

(l)            Reporting. Unless otherwise requested by the Administrative
Agent, each L/C Issuer shall report in writing to the Administrative Agent (i)
on the first Business Day of each week, the daily activity (set forth by day) in
respect of the Letters of Credit during the immediately preceding week,
including all issuances, extensions, amendment and renewals, all expirations and
cancelations and all disbursements and reimbursements, (ii) on or prior to the
Business Day on which such L/C Issuer expects to issue, amend, renew or extend
any Letter of Credit, the date of such issuance, amendment, renewal or
extension, and the aggregate face amount of the Letters of Credit to be issued,
amended, renewed or extended by it and outstanding after giving effect to such
issuance, amendment, renewal or extension occurred (and whether the amount
thereof changed), and (iii) on any other Business Day, such other information as
the Administrative Agent shall reasonably request, including but not limited to
prompt verification of such information as may be requested by the
Administrative Agent.

(m)          Certain Existing Letter of Credit. The Company unconditionally and
irrevocably agrees that, in connection with the Existing Letter of Credit issued
for the account of Pulse Italy S.r.L., it will be fully responsible for the
reimbursement of L/C Disbursements, the payment of interest thereon and the
payment of all other amounts due hereunder under such Existing Letter of Credit
to the same extent as if the Company were the account party in respect of such
Existing Letter of Credit.

2.04     Swing Line Loans. (a) The Swing Line. Subject to the terms and
conditions set forth herein, the Swing Line Lender agrees, in reliance upon the
agreements of the other Primary Revolving Lenders set forth in this
Section 2.04, to make, from time to time on any Business Day during the
Revolving Availability Period, loans in Dollars (each such loan, a “Swing Line
Loan”) to the Domestic Borrowers in an aggregate principal amount not to exceed
at any time outstanding the amount of the Swing Line Sublimit, notwithstanding
the fact that such Swing Line Loans, when aggregated with the Applicable Primary
Revolving Percentage of the Outstanding Amount of Committed Revolving Loans and
L/C Obligations of the Primary Revolving Lender acting as Swing Line Lender, may
exceed the amount of such Primary Revolving Lender’s Primary Revolving
Commitment; provided, however, that after giving effect to any Swing Line Loan,
(i) the Total Primary Revolving Outstandings shall not exceed the Aggregate
Primary Revolving Commitments, (ii) no Primary Revolving Lender’s Applicable
Primary Revolving Percentage of the Total Primary Revolving Outstandings shall
exceed such Lender’s Primary Revolving Commitment and (iii) the Total Primary
Revolving Outstandings with respect to Domestic Borrowers shall not exceed the
Domestic Borrowing Sublimit; provided, further, that no Domestic Borrower shall
use the proceeds of any Swing Line Loan to refinance any outstanding Swing Line
Loan. Within the foregoing limits, and subject to the other terms and conditions
hereof, each Domestic Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall
be a Base Rate Loan. Immediately upon the making of a Swing Line Loan, each
Primary Revolving Lender shall be deemed to, without any further action on the
part of the Swing Line Lender or any Primary Revolving Lender, to have acquired
from the Swing Line Lender a risk participation in such Swing Line Loan in an
amount equal to the product of such Primary Revolving Lender’s Applicable
Primary Revolving Percentage times the amount of such Swing Line Loan, and, in
consideration of the foregoing, irrevocably and unconditionally agrees to fund
such participation in accordance with this Section 2.04. Notwithstanding
anything herein to the

 

58

 



 

--------------------------------------------------------------------------------

contrary, the Swing Line Lender shall not be under any obligation to make any
Swing Line Loan if a default of any Primary Revolving Lender’s obligation to
fund under Section 2.04(c) exists or any Primary Revolving Lender is at such
time a Defaulting Lender hereunder, unless the Swing Line Lender has entered
into satisfactory arrangements with the Company (which may include a deposit of
cash collateral by the applicable Domestic Borrower with a portion of the
proceeds from such Swing Line Loan) or such other Primary Revolving Lender to
eliminate the Swing Line Lender’s risk with respect to such Primary Revolving
Lender.

(b)           Borrowing Procedures. Each Swing Line Borrowing shall be made upon
the Company’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m.,
Specified Time, on the requested borrowing date, and shall specify (i) the
Domestic Borrower with respect to which the request is being made, (ii) the
amount to be borrowed, which shall be a minimum of $100,000, and (iii) the
requested borrowing date, which shall be a Business Day. Each such telephonic
notice must be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Company. Promptly after
receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice, the
Swing Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof. The Swing Line Lender
will, not later than 3:00 p.m. on the borrowing date specified in such Swing
Line Loan Notice, make the amount of its Swing Line Loan available to the
applicable Domestic Borrower by crediting the account of such Domestic Borrower
with the Swing Line Lender in Same Day Funds.

 

(c)

Refinancing of Swing Line Loans.

(i)                          The Swing Line Lender at any time in its sole and
absolute discretion may, by written notice given to the Administrative Agent not
later than 11:00 a.m., Specified Time, on any Business Day, request that the
Primary Revolving Lenders fund on such Business Day their risk participations in
all or a portion of the Swing Line Loans outstanding. Such notice shall specify
the aggregate amount of Swing Line Loans with respect to which Primary Revolving
Lenders will be required to fund their risk participation. Promptly upon receipt
of such notice, the Administrative Agent will give notice thereof to each
Primary Revolving Lender, specifying in such notice such Lender’s Applicable
Primary Revolving Percentage of such Swing Line Loan or Loans. Each Revolving
Lender hereby absolutely and unconditionally agrees to pay, upon receipt of
notice as provided above, to the Administrative Agent, for the account of the
Swing Line Lender, such Lender’s Applicable Primary Revolving Percentage of such
Swing Line Loan or Loans. Each Primary Revolving Lender shall make an amount
equal to its Applicable Primary Revolving Percentage of the amount specified in
such notice available to the Administrative Agent in Same Day Funds for the
account of the Swing Line Lender at the Agent’s Office not later than 1:00 p.m.,
Specified Time, on the

 

59

 



 

--------------------------------------------------------------------------------

Business Day specified in such notice by the Administrative Agent. The
Administrative Agent shall remit the funds so received to the Swing Line Lender.

(ii)                         If any Primary Revolving Lender fails to make
available to the Administrative Agent for the account of the Swing Line Lender
any amount required to be paid by such Primary Revolving Lender pursuant to the
foregoing provisions of this Section 2.04(c) by the time specified in Section
2.04(c)(i), the Swing Line Lender shall be entitled to recover from such Primary
Revolving Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to be made to the date on which such payment is immediately available
to the Swing Line Lender at a rate per annum equal to the applicable Overnight
Rate from time to time in effect. A certificate of the Swing Line Lender
submitted to any Primary Revolving Lender (through the Administrative Agent)
with respect to any amounts owing under this clause (ii) shall be conclusive
absent manifest error.

(iii)                        Each Primary Revolving Lender’s obligation to fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, any Domestic Borrower or any
other Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing. No such funding of risk participations shall relieve or
otherwise impair the obligation of any Domestic Borrower to repay Swing Line
Loans made to it, together with interest as provided herein.

 

(d)

Repayment of Participations.

(i)                          At any time after any Primary Revolving Lender has
funded a risk participation in a Swing Line Loan, if the Swing Line Lender
receives any payment on account of such Swing Line Loan, the Swing Line Lender
will distribute (through the Administrative Agent) to such Primary Revolving
Lender its Applicable Primary Revolving Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Primary Revolving Lender’s risk participation was
funded) in the same funds as those received by the Swing Line Lender.

(ii)                         If any payment received by the Swing Line Lender in
respect of principal or interest on any Swing Line Loan is required to be
returned by the Swing Line Lender under any of the circumstances described in
Section 10.05 (including pursuant to any settlement entered into by the Swing
Line Lender in its discretion), each Primary Revolving Lender shall pay to the
Swing Line Lender its Applicable Primary Revolving Percentage thereof on demand
of the Administrative Agent, plus interest thereon from the date of such demand
to the date such amount is returned, at a rate per annum equal to the applicable
Overnight Rate. The Administrative Agent will make such demand upon the request
of the Swing Line Lender. The obligations of the Primary

 

60

 



 

--------------------------------------------------------------------------------

Revolving Lenders under this clause shall survive the payment in full of the
Loan Documents Obligations and the termination of this Agreement.

(e)           Interest for Account of Swing Line Lender. The Swing Line Lender
shall be responsible for invoicing the Domestic Borrowers for interest on the
Swing Line Loans (which invoice may be made to the Company, on behalf of any
other Domestic Borrower). Interest accrued pursuant to any Swing Line Loan shall
be for the account of the Swing Line Lender, except that interest accrued on any
Swing Line Loan on and after the date of funding by any Primary Revolving Lender
of its risk participation therein shall be for the account of such Primary
Revolving Lender to the extent of such funded risk participation.

(f)            Payments Directly to Swing Line Lender. The Domestic Borrowers
shall make all payments of principal and interest in respect of the Swing Line
Loans directly to the Swing Line Lender.

2.05     Prepayments. (a) Each Borrower may, upon written notice from the
Company to the Applicable Agent, at any time or from time to time voluntarily
prepay Committed Loans in whole or in part, without premium or penalty; provided
that (i) such notice must be received by the Applicable Agent not later than
11:00 a.m., Specified Time, (A) in the case of prepayments under the Term
Facility, four Business Days prior to any date of prepayment, (B) in the case of
prepayments under the Singapore Revolving Subfacility, four Business Days prior
to any date of prepayment or (C) in the case of prepayments under the Primary
Revolving Subfacility, (1) (x) four Business Days prior to any date of
prepayment of Eurocurrency Rate Loans made to a Foreign Borrower and (y) three
Business Days prior to any date of prepayment of Eurocurrency Rate Loans made to
a Domestic Borrower and (2) on the date of prepayment of Base Rate Loans;
(ii) any prepayment of Eurocurrency Rate Loans shall be in a principal amount of
the Eurocurrency Borrowing Minimum or a whole multiple of the Eurocurrency
Borrowing Multiple in excess thereof; and (iii) any prepayment of Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and shall contain the selections by the Company required to be made
pursuant to subsection (e) below. The Administrative Agent will promptly notify
each applicable Lender of its receipt of each such notice, and of the amount of
such Lender’s Share of such prepayment. If such notice is given by the Company,
the applicable Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein;
provided, however, in the case of any such notice given in connection with a
conditional notice of termination of the Aggregate Commitments as contemplated
by Section 2.06(b), such notice of prepayment may, prior to the date of
prepayment set forth therein, be revoked by the Company if such notice of
termination is revoked in accordance with Section 2.06(b).

(b)           Each Domestic Borrower may, upon written notice from the Company
to the Swing Line Lender (with a copy to the Administrative Agent), at any time
or from time to time, voluntarily prepay Swing Line Loans in whole or in part,
without premium or penalty; provided that (i) such notice must be received by
the Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on
the date of the prepayment, and (ii) any such prepayment shall be in a minimum
principal amount of $100,000. Each

 

61

 



 

--------------------------------------------------------------------------------

such notice shall specify the date and amount of such prepayment. If such notice
is given by the Company, the applicable Domestic Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.

(c)           (i) If the Administrative Agent notifies the Company that the
Total Primary Revolving Outstandings (determined disregarding any portion of the
L/C Obligations that shall have been Cash Collateralized in accordance with this
Agreement) at any time exceed the Aggregate Primary Revolving Commitments in
effect at such time, then (A) if any Loans under the Primary Revolving
Subfacility are outstanding at such time, the applicable Primary Revolving
Borrowers shall prepay such Loans (1) if the Total Primary Revolving
Outstandings (as so determined) exceed 105% of the Aggregate Primary Revolving
Commitments, within two Business Days of the receipt by the Company of such
notice, (2) if any such Loans are Base Rate Loans, within two Business Days of
the receipt by the Company of such notice and (3) otherwise, on the last day of
an Interest Period of any Committed Primary Revolving Loans, the amount of such
prepayment to equal the lesser of (x) the amount necessary to eliminate such
excess and (y) the aggregate principal amount of such Loans outstanding (or, in
the case of any prepayment under clause (2) or (3) above, the aggregate
principal amount of the Base Rate Loans or the Committed Primary Revolving Loans
referred to in such clause), and (B) if no Loans under the Primary Revolving
Subfacility are outstanding at such time, the applicable Primary Revolving
Borrowers shall, within two Business Days of the receipt by the Company of such
notice, Cash Collateralize their respective L/C Obligations in an aggregate
amount sufficient to eliminate such excess.

(ii)                         If the Singapore Administrative Agent notifies the
Company that the Total Singapore Revolving Outstandings at any time exceed the
Aggregate Singapore Revolving Commitments in effect at such time, then the
applicable Singapore Revolving Borrowers shall prepay Committed Singapore
Revolving Loans (A) if the Total Singapore Revolving Outstandings exceed 105% of
the Aggregate Singapore Revolving Commitments, within two Business Days of the
receipt by the Company of such notice, and (B) otherwise, on the last day of an
Interest Period of any Committed Singapore Revolving Loans, the amount of such
prepayment to equal the lesser of (1) the amount necessary to eliminate such
excess and (2) in the case of any prepayment under clause (B) above, the
aggregate principal amount of such Committed Singapore Revolving Loans.

(d)           In the event and on each occasion that any Net Proceeds are
received by or on behalf of the Company or any Subsidiary in respect to any
Prepayment Event, the Term Borrower shall (and the Company shall cause the Term
Borrower to), on the day such Net Proceeds are received (or, in the case of a
Prepayment Event described in clause (a) or (b) of the definition of the term
“Prepayment Event”, within three Business Days thereafter), prepay the Term
Loans in an aggregate amount equal to 100% of such Net Proceeds (50% of such Net
Proceeds in the case of any Prepayment Event described in clause (c) of the
definition of the term “Prepayment Event” if the Consolidated Leverage Ratio,
determined as of the end of the fiscal quarter of the Company most recently
ended on or prior to the date of such Prepayment Event and with respect to

 

62

 



 

--------------------------------------------------------------------------------

which the Administrative Agent shall have received financial statements
delivered pursuant to Section 6.01(a) or 6.01(b) is less than 2.50 to 1.00);
provided, however, that (i) if the aggregate amount of any such prepayment of
the Term Loans exceeds at any time the aggregate principal amount of the Term
Loans outstanding at such time, then the Borrowers shall (and the Company shall
cause the Borrowers to) prepay, on the required date of such prepayment, the
Committed Primary Revolving Loans or the Committed Singapore Revolving Loans in
an aggregate amount equal to the lesser of the amount of such excess and the
aggregate principal amount of the Committed Primary Revolving Loans and the
Committed Singapore Revolving Loans outstanding at such time, (ii) if the
Company shall, prior to the date of any such prepayment of the Term Loans,
deliver to the Administrative Agent a certificate of a Responsible Officer of
the Company to the effect that such prepayment cannot be accomplished by the
Term Borrower without materially adverse tax consequences to the Company and its
Subsidiaries and that, in place of all or any portion of such prepayment, the
Borrowers will make a prepayment of the Committed Primary Revolving Loans or the
Committed Singapore Revolving Loans (specifying the amount thereof to be
prepaid), then the Term Borrower shall not be required to make any such
prepayment if and to the extent that the Borrowers shall have prepaid, on the
required date of such prepayment, the aggregate principal amount of the
Committed Primary Revolving Loans or the Committed Singapore Revolving Loans and
(iii) in the case of any such prepayment required to be made on account of Net
Proceeds received by a Foreign Subsidiary, if at the time of such prepayment no
Loans are outstanding other than Loans made to one or more Domestic Borrowers
and the Company shall have delivered, prior to the date of such prepayment, to
the Administrative Agent a certificate of a Responsible Officer of the Company
to the effect that the prepayment of such Loans cannot be accomplished without
materially adverse tax consequences to the Company and its Subsidiaries, then no
such prepayment shall be required; provided further, however, that, in the case
of any event described in clause (b) of the definition of the term “Prepayment
Event”, if the Company shall, prior to the date of the required prepayment,
deliver to the Administrative Agent a certificate of a Responsible Officer to
the effect that the Company intends to cause the Net Proceeds from such event
(or a portion thereof specified in such certificate) to be applied within 180
days after receipt of such Net Proceeds to restore or replace the assets subject
to such event, and certifying that no Default has occurred and is continuing,
then no prepayment shall be required pursuant to this paragraph in respect of
the Net Proceeds from such event (or the portion of such Net Proceeds specified
in such certificate, if applicable), in each case to the extent such Net
Proceeds or such portion thereof do not exceed $10,000,000, except to the extent
of any such Net Proceeds that have not been so applied by the end of such 180
day period, at which time a prepayment shall be required in an amount equal to
the Net Proceeds that have not been so applied. The Company shall, to the extent
practicable, notify the Administrative Agent by telephone (confirmed by hand
deliver or facsimile) of any prepayment required pursuant to this paragraph no
later than 11:00 a.m., Specified Time, four Business Days prior to the date of
prepayment. Each such notice shall specify the date and amount of such
prepayment and shall contain the selections by the Company required to be made
pursuant to subsection (e) below. The Administrative Agent will promptly notify
each Lender of the applicable

 

63

 



 

--------------------------------------------------------------------------------

Class of its receipt of such notice, and of the amount of such Lender’s Share of
such prepayment.

(e)       Prior to any prepayment of any Loans under this Section, the Company
shall (i) in the case of any prepayment pursuant to subsection (a) above, select
the Class of Loans to be prepaid and (ii) in the case of any prepayment other
than pursuant to subsection (b) above, select the Committed Borrowing or
Committed Borrowings of the applicable Class to be prepaid. Any prepayment of a
Eurocurrency Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05. Each such prepayment of Loans of any Class shall be applied to the
Loans of such Class held by Lenders of such Class in accordance with such
Lenders’ respective Shares.

(f)            In the case of any mandatory prepayment of any Eurocurrency Rate
Loan pursuant to subsection (c) above, each Borrower may, at its option, instead
of making such mandatory prepayment by the time otherwise due hereunder, deposit
on or prior to such time into the Prepayment Escrow Account (as defined below)
an amount in cash equal to (and in the currency of) the amount of such mandatory
prepayment. The Applicable Agent shall apply any funds on deposit in the
Prepayment Escrow Account solely to prepay the Eurocurrency Rate Loan with
respect to which such deposit was made on the last day of such Interest Period
or, at the discretion of the Applicable Agent, on an earlier date if a Default
shall have occurred and is continuing. For purposes of this paragraph,
“Prepayment Escrow Account” means an account established by the applicable
Borrower with the Applicable Agent and over which the Applicable Agent shall
have sole and exclusive dominion and control, including the right of withdrawal
of funds for application in accordance with this paragraph. Other than any
interest earned on the investment of the funds on deposit in the Prepayment
Escrow account, which investment shall be made at the option and sole discretion
of the Applicable Agent and at the applicable Borrower’s risk and expense (and
shall not relieve the applicable Borrower of the obligation to make any such
prepayment in full), such funds shall not bear interest. Any funds remaining in
the Prepayment Escrow Account upon the application of funds on deposit therein
in accordance with the foregoing provisions of this paragraph shall be
distributed by the Applicable Agent to the applicable Borrower.

2.06     Termination or Reduction of Commitments. (a) Unless previously
terminated, (i) each Term Commitment shall terminate at 5:00 p.m., New York City
time, on the Closing Date, (ii) each Revolving Commitment shall terminate on the
Maturity Date and (iii) the obligations of each L/C Issuer to issue, amend,
renew or extend Letters of Credit shall terminate on the date on which the
Aggregate Primary Revolving Commitments terminate or, if earlier, on the Letter
of Credit Expiration Date.

(b)           The Aggregate Primary Revolving Commitments and the Aggregate
Singapore Revolving Commitments shall automatically permanently reduce by the
amount of the Committed Primary Revolving Loans or the Committed Primary
Singapore Loans, as the case may be, prepaid pursuant to Section 2.05(d), the
amount of each such reduction to be effective on the date of any such
prepayment. The Applicable Agent will promptly notify the applicable Revolving
Lenders of any such reduction of

 

64

 



 

--------------------------------------------------------------------------------

the Aggregate Primary Revolving Commitments or the Aggregate Singapore Revolving
Commitments.

(c)           The Company may, upon written notice to the Applicable Agent,
terminate the Aggregate Primary Revolving Commitments or the Aggregate Singapore
Revolving Commitments, or from time to time permanently reduce the Aggregate
Primary Revolving Commitments or the Aggregate Singapore Revolving Commitments;
provided that (i) any such notice shall be received by the Applicable Agent not
later than 11:00 a.m., Specified Time, three Business Days, in the case of the
Primary Revolving Subfacility, or four Business Days, in the case of the
Singapore Revolving Subfacility, prior to the date of termination or reduction,
(ii) any such partial reduction shall be in an aggregate amount of $10,000,000
or any whole multiple of $1,000,000 in excess thereof, (iii) the Company shall
not terminate or reduce the Aggregate Primary Revolving Commitments if, after
giving effect thereto and to any concurrent prepayments hereunder, the Total
Primary Revolving Outstandings would exceed the Aggregate Primary Revolving
Commitments, (iv) the Company shall not terminate or reduce the Aggregate
Singapore Revolving Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Singapore Revolving Outstandings
would exceed the Aggregate Singapore Revolving Commitments and (v) if, after
giving effect to any reduction of the Aggregate Primary Revolving Commitments,
the Letter of Credit Sublimit or the Swing Line Sublimit exceeds the amount of
the Aggregate Primary Revolving Commitments, such Sublimit shall be
automatically reduced by the amount of such excess. Any such notice of the
termination of the Aggregate Commitments may state that it is conditioned upon
the occurrence of the events specified therein, in which case such notice may be
revoked by the Company (by notice to the Applicable Agent prior to the specified
date of effectiveness of such termination) if such condition is not satisfied.
The Applicable Agent will promptly notify the applicable Revolving Lenders of
any such notice of termination or reduction of the Aggregate Primary Revolving
Commitments or the Aggregate Singapore Revolving Commitments. The amount of any
Aggregate Primary Revolving Commitment reduction shall not be applied to the
Letter of Credit Sublimit unless otherwise specified by the Company.

(d)           Any reduction of the Aggregate Primary Revolving Commitments or
the Aggregate Singapore Revolving Commitments pursuant to this Section 2.06
shall be applied to the Commitment of the applicable Class of each Lender in
accordance with its Share. All commitment fees accrued on the amount of the
Aggregate Primary Revolving Commitments or the Aggregate Singapore Revolving
Commitments so terminated or reduced to the effective date of any such
termination shall be paid on the effective date of such termination or
reduction.

2.07     Repayment of Loans. (a) Subject to adjustment pursuant to
subsection (b) below, the Term Borrower shall repay to the Term Lenders, on the
last Business Day of each March, June, September and December, beginning with
March 31, 2009, the outstanding Term Loans in an aggregate principal amount for
each such date equal to (i) in the case of any such date on or prior to December
31, 2009, 1.25%, (ii) in the case of any such date after December 31, 2009, but
on or prior to December 31, 2010, 3.75%, (iii) in the case of any such date
after December 31, 2010, but on or prior to December 31, 2011, 7.50%, (iv) in
the case of any such

 

65

 



 

--------------------------------------------------------------------------------

date after December 31, 2011 and prior to the Maturity Date, 12.5%, in each
case, of the aggregate principal amount of the Term Loans outstanding on the
Closing Date. To the extent not previously paid, all Term Loans shall be due and
payable on the Maturity Date.

(b)           Any prepayment of Term Loans pursuant to Section 2.05 shall be
applied to reduce ratably the subsequent scheduled repayments of Term Loans to
be made pursuant to this Section.

(c)           Prior to any repayment of any Term Loans under this Section, the
Term Borrower shall select the Committed Borrowing or Committed Borrowings to be
repaid and shall notify the Applicable Agent by telephone (confirmed by hand
delivery or facsimile) of such selection. Each such repayment shall be applied
to the Term Loans of Term Lenders in accordance with such Lenders’ respective
Shares. Repayments of Term Loans shall be accompanied by accrued interest on the
amount repaid.

(d)           Each Revolving Borrower shall repay to the Revolving Lenders on
the Maturity Date the aggregate principal amount of Committed Revolving Loans
made to such Borrower outstanding on such date.

(e)           Each Domestic Borrower shall repay each Swing Line Loan made to
such Domestic Borrower on the earlier to occur of (i) the date ten Business Days
after such Loan is made and (ii) the Maturity Date.

2.08     Interest. (a) Committed Primary Revolving Loans that are Dollar
Domestic Loans may be Base Rate Loans or Eurocurrency Rate Loans, as selected by
the Company in accordance with this Agreement. All other Committed Loans shall
be Eurocurrency Rate Loans. All Swing Line Loans shall be Base Rate Loans.

(b)           Subject to the provisions of subsection (c) below, (i) each
Eurocurrency Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurocurrency
Rate for such Interest Period plus the Applicable Rate plus (in the case of a
Committed Primary Revolving Loan that is made from a Lending Office in the
United Kingdom or a Participating Member State) the Mandatory Cost; (ii) each
Dollar Domestic Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing or conversion date at a rate per annum
equal to the Base Rate plus the Applicable Rate; and (iii) each Swing Line Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate.

(c)           (i)    If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii)                         If any amount (other than principal of any Loan)
payable by any Borrower under any Loan Document is not paid when due (without
regard to any

 

66

 



 

--------------------------------------------------------------------------------

applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then such amount shall (but only, unless an Event of Default with
respect to any Borrower described in Section 8.01(f) has occurred, upon the
request of the Required Lenders) thereafter bear interest at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.

(iii)                        While any Event of Default exists, the Borrowers
shall (but only, unless an Event of Default with respect to any Borrower
described in Section 8.01(f) has occurred, upon the request of the Required
Lenders) pay interest on the principal amount of all outstanding Loan Documents
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

(iv)                        Accrued and unpaid interest on past due amounts
(including interest on past due interest) shall be due and payable upon demand.

(d)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

2.09

Fees. In addition to certain fees described in Section 2.03(i) and 2.03(j):

(a)           Commitment Fee. The Company shall pay (i) to the Administrative
Agent for the account of each Primary Revolving Lender, in accordance with its
Applicable Primary Revolving Percentage, a commitment fee in Dollars equal to
the Applicable Commitment Fee Rate times the actual daily amount by which the
Aggregate Primary Revolving Commitments exceed the sum of (A) the Outstanding
Amount of Committed Primary Revolving Loans and (B) the Outstanding Amount of
L/C Obligations and (ii) to the Singapore Administrative Agent for the account
of each Singapore Revolving Lender, in accordance with its Applicable Singapore
Revolving Percentage, a commitment fee in Dollars equal to the Applicable
Commitment Fee Rate times the actual daily amount by which the Aggregate
Singapore Revolving Commitments exceed the Outstanding Amount of Committed
Singapore Revolving Loans. The commitment fee shall accrue at all times during
the Revolving Availability Period, including at any time during which one or
more of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the fifth Business Day after the end of each March,
June, September and December, commencing with the first such date to occur after
the Closing Date, and on the Maturity Date. The commitment fee shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Commitment Fee Rate during any quarter, the actual daily amount shall be
computed and multiplied by the Applicable Commitment Fee Rate separately for
each period during such quarter that such Applicable Commitment Fee Rate was in
effect.

(b)           Other Fees.The Company shall pay to the Arranger and the
Administrative Agent for their own respective accounts, in Dollars, fees in the
amounts

 

67

 



 

--------------------------------------------------------------------------------

and at the times specified in the Fee Letter. Such fees shall be fully earned
when paid and shall not be refundable for any reason whatsoever.

2.10     Computation of Interest and Fees. All computations of interest for Base
Rate Loans when the Base Rate is determined by reference to JPMCB’s “prime rate”
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year). Interest shall accrue on each Loan for the day on which the Loan
is made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day. Interest rates and fees payable to Lenders hereunder shall
be determined by the Applicable Agent, and each such determination by any such
Agent shall be conclusive and binding for all purposes, absent manifest error.

2.11     Evidence of Debt. (a) The Credit Extensions made by each Lender shall
be evidenced by one or more accounts or records maintained by such Lender and by
the Applicable Agent in the ordinary course of business. The accounts or records
maintained by the Agents and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the
Borrowers and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrowers hereunder to pay any amount owing with respect to the Loan
Documents Obligations. In the event of any conflict between the accounts and
records maintained by any Lender and the accounts and records of any Agent in
respect of such matters, the accounts and records of such Agent shall control in
the absence of manifest error. Upon the request of any Lender to a Borrower made
through the Administrative Agent, such Borrower shall execute and deliver to
such Lender (through the Administrative Agent) a Note, which shall evidence such
Lender’s Loans to such Borrower in addition to such accounts or records. Each
Lender may attach schedules to a Note and endorse thereon the date, Type (if
applicable), amount, currency and maturity of its Loans and payments with
respect thereto.

(b)           In addition to the accounts and records referred to in
subsection (a), each Primary Revolving Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Primary Revolving Lender of participations in
Letters of Credit and Swing Line Loans. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Primary Revolving Lender in respect of such matters, the accounts
and records of the Administrative Agent shall control in the absence of manifest
error.

2.12     Payments Generally; Administrative Agent’s Clawback. (a) General. All
payments to be made by the Borrowers shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrowers hereunder
shall be made to the Applicable Agent, in each case for the account of the
Lenders to which such payment is owed, at the Agent’s Office in Same Day Funds
not later than 1:00 p.m., Specified Time, on the date specified herein. Except
as otherwise expressly provided herein, all such payments in respect of any Loan
or Letter of Credit shall be

 

68

 



 

--------------------------------------------------------------------------------

made in the currency in which such Loan or Letter of Credit is denominated; all
other payments hereunder shall be made in Dollars. If, for any reason, any
Primary Revolving Borrower or Singapore Revolving Borrower is prohibited by any
Law from making any required payment hereunder denominated in an Alternative
Currency, such Borrower shall make such payment by paying Dollars in an amount
equal to the Dollar Equivalent of such Alternative Currency payment. The
Applicable Agent will promptly distribute to each Lender its Share (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Applicable Agent from the Borrowers after the time on which such payments are
due shall in each case be deemed received on the next succeeding Business Day
and any applicable interest or fee shall continue to accrue. If any payment to
be made by any Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.

(b)           (i) Funding by Lenders; Presumption by Agents. Unless the
Applicable Agent shall have received notice from a Lender prior to the proposed
date of any Committed Borrowing of Eurocurrency Rate Loans (or, in the case of
any Committed Borrowing of Base Rate Loans, prior to 12:00 noon, Specified Time,
on the date of such Committed Borrowing) that such Lender will not make
available to such Agent such Lender’s share of such Committed Borrowing, such
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.02 (or, in the case of a Committed Borrowing of Base
Rate Loans, that such Lender has made such share available in accordance with
and at the time required by Section 2.02) and may, in reliance upon such
assumption, make available to the applicable Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Committed Borrowing available to such Agent, then the applicable Lender and the
applicable Borrower severally agree to pay to such Agent forthwith on demand
such corresponding amount in Same Day Funds with interest thereon, for each day
from and including the date such amount is made available to such Borrower to
but excluding the date of payment to such Agent, at (A) in the case of a payment
to be made by such Lender, the Overnight Rate and (B) in the case of a payment
to be made by such Borrower, the interest rate applicable to Base Rate Loans. If
such Borrower and such Lender shall pay such interest to such Agent for the same
or an overlapping period, such Agent shall promptly remit to such Borrower the
amount of such interest paid by such Borrower for such period. If such Lender
pays its share of the applicable Committed Borrowing to such Agent, then the
amount so paid shall constitute such Lender’s Committed Loan included in such
Committed Borrowing. Any payment by such Borrower shall be without prejudice to
any claim such Borrower may have against a Lender that shall have failed to make
such payment to such Agent.

(ii)                         Payments by Borrowers; Presumptions by Agents.
Unless the Applicable Agent shall have received notice from a Borrower prior to
the date on which any payment is due to such Agent for the account of any of the
Lenders or L/C Issuers hereunder that such Borrower will not make such payment,
such Agent may assume that such Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
applicable Lenders or L/C Issuer, as the case may be, the amount due. In such
event, if such Borrower has not in fact made such

 

69

 



 

--------------------------------------------------------------------------------

payment, then each of the applicable Lenders or L/C Issuers, as the case may be,
severally agrees to repay to such Agent forthwith on demand the amount so
distributed to such Lender or L/C Issuer, in Same Day Funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to such Agent, at the Overnight Rate.

A notice of any Agent to any Lender, L/C Issuer or Borrower with respect to any
amount owing under this subsection (b) shall be conclusive, absent manifest
error.

(c)           Failure to Satisfy Conditions Precedent. If any Lender makes
available to an Agent funds for any Loan to be made by such Lender to any
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to such Borrower by such Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, such Agent shall return
such funds (in like funds as received from such Lender) to such Lender, without
interest.

(d)           Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Committed Loans and, in the case of the Primary Revolving
Lenders, to fund participations in Letters of Credit and Swing Line Loans, and
the obligations of the Lenders to make payments pursuant to Section 10.04(c),
are several and not joint. The failure of any Lender to make any Committed Loan,
to fund any such participation or to make any payment under Section 10.04(c) on
any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Committed Loan,
to purchase its participation or to make its payment under Section 10.04(c).

(e)           Funding Source. Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

(f)            Payments through the Agents. It is understood and agreed that the
liabilities of the Borrowers for principal, interest, fees and other amounts
payable hereunder to any Lender or any L/C Issuers in respect of the Term Loans,
the Primary Revolving Subfacility or the Singapore Revolving Subfacility are
owed to the Lending Office designated by such Lender or to such L/C Issuer, as
the case may be, and that the provisions contained herein requiring that such
payments be made through any Agent are merely for the convenience of the parties
and do not create any liability of the Borrowers to the Agents for such
payments.

2.13     Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Committed Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Committed Loans or participations and accrued interest thereon greater than its
share thereof as provided herein, then the Lender receiving such greater

 

70

 



 

--------------------------------------------------------------------------------

proportion shall (a) notify the Agents of such fact and (b) purchase (for cash
at face value) participations in the Committed Loans and, in the case of a
Primary Revolving Lender, subparticipations in L/C Obligations and Swing Line
Loans of the other Primary Revolving Lenders, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Committed Loans and other amounts owing
them, provided that:

(i)                          if any such participations or subparticipations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations or subparticipations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest; and

(ii)                         the provisions of this Section shall not be
construed to apply to (x) any payment made by a Borrower pursuant to and in
accordance with the express terms of this Agreement or (y) any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Committed Loans or subparticipations in L/C Obligations or Swing Line
Loans to any assignee or participant, other than to the Company or any
Subsidiary thereof (as to which the provisions of this Section shall apply).

Subject to the provisions of Sections 10.06(d) and 10.06(e), each Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation or
subparticipation pursuant to the foregoing arrangements may exercise against
such Borrower rights of setoff and counterclaim with respect to such
participation or subparticipation as fully as if such Lender were a direct
creditor of such Borrower in the amount thereof.

 

2.14

Reallocation of Revolving Commitments.

(a)           Request for Reallocation. Provided there exists no Default, upon
notice to the Administrative Agent (which shall promptly notify the Revolving
Lenders), the Company may from time to time request (i) the reallocation of all
or a portion of the Singapore Revolving Commitments of the Singapore Revolving
Lenders to be the Primary Revolving Commitments of such Lenders (or their
Affiliates), such reallocation to be made in accordance with each such Lender’s
Share of the amount of the Singapore Revolving Commitments to be reallocated, or
(ii) the reallocation of the Primary Revolving Commitments of the Primary
Revolving Lenders to be the Singapore Revolving Commitments of such Lenders (or
their Affiliates). Any such request for a reallocation shall be in a minimum
amount of $5,000,000, or any integral multiple of $1,000,000 in excess thereof,
and, in the case of any request under clause (a)(ii) above, the aggregate amount
of the Primary Revolving Commitments requested to be reallocated (together with
the aggregate amount of the Primary Revolving Commitments theretofore
reallocated pursuant to clause (a)(ii) above) cannot exceed the aggregate amount
of the Singapore Revolving Commitments theretofore reallocated pursuant to
clause (a)(i) above. The Company may not make more than two such requests in any
12-month period. At the time of sending any such notice relating to a
reallocation

 

71

 



 

--------------------------------------------------------------------------------

pursuant to clause (a)(ii) above, the Company (in consultation with the
Administrative Agent) shall specify the time period within which the Primary
Revolving Lenders are requested to respond (which shall in no event be less than
10 Business Days from the date of delivery of such notice to such Lenders).

(b)           Revolving Lender Consent. In the case of a reallocation pursuant
to clause (a)(ii) above, each Primary Revolving Lender shall notify the
Administrative Agent within such time period whether or not it consents (which
consent shall not, in the case of a Primary Revolving Lender with a Reallocated
Primary Revolving Commitment, be unreasonably withheld with respect to the
portion of such Lender’s Primary Revolving Commitment constituting a Reallocated
Primary Revolving Commitment) to the decrease of its Primary Revolving
Commitment and the increase of its (or its Affiliate’s) Singapore Revolving
Commitment in an amount equal to its Share of such requested reallocation. The
Administrative Agent shall notify the Company and each Revolving Lender of the
Lenders’ responses to each request made hereunder.

(c)           Effective Date and Allocations. The Administrative Agent and the
Company shall determine the effective date of any reallocation under this
Section 2.14 (the “Reallocation Effective Date”) and the Primary Revolving
Commitments and the Singapore Revolving Commitments of the Revolving Lenders
after giving effect thereto. The Administrative Agent shall promptly notify the
other Agents, the Company and the Revolving Lenders of the reallocated
Commitments and the Reallocation Effective Date. Any Affiliate of a Revolving
Lender that shall acquire a Primary Revolving Commitment or a Singapore
Revolving Commitment as a result of any reallocation pursuant to this
Section 2.14 shall, if such Affiliate is not then a Lender of the applicable
Class, deliver to the Administrative Agent, no later than the applicable
Reallocation Effective Date, an executed joinder agreement (the “Lender Joinder
Agreement”), in form and substance reasonably satisfactory to the Administrative
Agent pursuant to which such Affiliate shall become a Lender hereunder.

(d)           Conditions to Effectiveness of Reallocation. As a condition
precedent to any such reallocation, the Company shall deliver to the
Administrative Agent a certificate of each Loan Party, dated as of the
Reallocation Effective Date and signed by a Responsible Officer of such Loan
Party, (i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such reallocation, and (ii) in the case of the
Company, certifying that, before and after giving effect to such reallocation,
(A) the representations and warranties of the Loan Parties contained in the Loan
Documents are true and correct on and as of the Reallocation Effective Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct as of such earlier
date, and except that for purposes of this Section 2.14 the representations and
warranties contained in Sections 5.05(a) and 5.05(b) (except with respect to the
representation and warranty set forth in Section 5.05(a)(iv)) shall be deemed to
refer to the most recent financial statements furnished pursuant to
Section 6.01(a) or 6.01(b), respectively, and (B) no Default exists on the
Reallocation Effective Date. Any commitment fees accrued on the amount of the
Singapore Revolving Commitments to be reallocated pursuant to clause (a)(i) or
the Primary Revolving Commitments to be reallocated pursuant to clause (a)(ii)
to the

 

72

 



 

--------------------------------------------------------------------------------

applicable Reallocation Effective Date shall, in each case, be paid on such
Reallocation Effective Date. The Revolving Borrowers shall prepay any Committed
Primary Revolving Loans or Committed Singapore Revolving Loans, as applicable,
outstanding on the Reallocation Effective Date (and pay any additional amounts
required pursuant to Section 3.05) to the extent necessary to keep the
outstanding Committed Primary Revolving Loans and Committed Singapore Revolving
Loans ratable with any revised Shares arising from any reallocation under this
Section.

(e)           Conflicting Provisions. This Section shall supersede any
provisions in Section 2.13 or 10.01 to the contrary.

2.15     Appointment of the Company as Agent of the Borrowers. (a) Each Borrower
(other than the Company) hereby irrevocably appoints and constitutes the Company
as its agent and attorney-in-fact for purposes of (i) providing any notice or
request notice under this Agreement or any other Loan Document, (ii) receiving
any notice or other communication hereunder from any Agent or Lender (and any
such notice or other communication provided to the Company shall be deemed to
have been provided to each of the other Borrowers), (iii) providing any consent
contemplated by Section 10.01 and (iv) taking any other action contemplated or
permitted to be taken by a Borrower under the terms of this Agreement or any
other Loan Document. The Company hereby accepts such appointment by each
Borrower.

(b)           Each Borrower hereby expressly agrees that any Committed Loan
Notice, any request for the issuance of a Letter of Credit or the making of a
Swing Line Loan and any notice of prepayment under Section 2.05 or termination
or reduction of the Revolving Commitments under Section 2.06 given by the
Company, and any other action taken by the Company under this Agreement or any
other Loan Document on behalf of any Borrower, shall, in each case, be binding
on such Borrower as if such notice or request has been given, or such action has
been taken, by such Borrower, and enforceable against such Borrower in
accordance with its terms.

2.16     Concerning Subsidiary Borrowers. (a) The Company may at any time and
from time to time designate, (a) any Subsidiary to be a “Primary Revolving
Borrower” with the prior written consent of (i) in the case of a designation of
any Subsidiary that is organized and existing under the laws of the same
jurisdiction as the jurisdiction of organization of any other Primary Revolving
Borrower, the Required Primary Revolving Lenders and (ii) otherwise, each
Primary Revolving Lender and (b) any Subsidiary to be a “Singapore Revolving
Borrower” with the prior written consent of (i) in the case of a designation of
any Subsidiary that is organized and existing under the laws of Singapore, the
Required Singapore Revolving Lenders and (ii) otherwise, each Singapore
Revolving Lender, in each case by delivery to the Administrative Agent of a
Borrower Joinder Agreement executed by such Subsidiary and the Company. Upon
delivery of such Borrower Joinder Agreement, together with such supporting
resolutions, incumbency certificates, opinions of counsel and other documents or
information as may be reasonably requested by the Administrative Agent, and
receipt of such prior written consent of the Lenders, such Subsidiary shall for
all purposes of this Agreement and the other Loan Documents be a Primary
Revolving Borrower or a Singapore Revolving Borrower, as the case may be, and a
party to this Agreement.

 

73

 



 

--------------------------------------------------------------------------------

(b)       The Company may at any time and from time to time terminate the
designation of any Subsidiary as a “Primary Revolving Borrower” or a “Singapore
Revolving Borrower”, in each case by delivery to the Administrative Agent of a
written notice to that effect and specifying therein the date of effectiveness
of such termination; provided, however, that the Administrative Agent shall be
reasonably satisfied (and the Company shall represent and warrant to the
Administrative Agent in such notice) that no Loans made to, or Letters of Credit
issued for the account of, of such Subsidiary are outstanding on the date of
effectiveness of such termination and that all interest (and, to the extent
notified by any Lender to the Administrative Agent, any other amounts payable
under the Loan Documents) accrued under the Loan Documents as of the date of
effectiveness of such termination and payable by such Subsidiary shall have been
paid in full. Upon the delivery of any such notice to the Administrative Agent,
the Subsidiary specified therein shall cease to have any right to have further
Loans made or have Letters of Credit issued for its account.

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01     Taxes. (a) Payments Free of Taxes. Any and all payments by or on
account of any obligation of the Borrowers hereunder or under any other Loan
Document shall be made free and clear of and without reduction or withholding
for any Indemnified Taxes or Other Taxes, provided that if any Borrower shall be
required by applicable law to deduct any Indemnified Taxes (including any Other
Taxes) from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the applicable Agent,
Lender or L/C Issuer, as the case may be, receives an amount equal to the sum it
would have received had no such deductions been made, (ii) such Borrower shall
make such deductions and (iii) such Borrower shall timely pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.

(b)           Payment of Other Taxes by the Borrowers. Without limiting the
provisions of subsection (a) above, each Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.

(c)           Indemnification by the Borrowers. Each Borrower shall indemnify
each Agent, each Lender and each L/C Issuer, within 10 days after demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) paid by such Agent, such Lender or such L/C
Issuer, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to a Borrower by the London Administrative Agent, the
Singapore Administrative Agent, a Lender or an L/C Issuer (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of the London Administrative Agent, the Singapore Administrative Agent, a
Lender or an L/C Issuer, shall be conclusive absent manifest error.

 

74

 



 

--------------------------------------------------------------------------------

(d)           Evidence of Payments. As soon as practicable after any payment by
any Borrower to a Governmental Authority of Indemnified Taxes or Other Taxes on
behalf of any Agent, Lender or L/C Issuer, such Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, if any, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(e)           Status of Lenders. Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which a Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Company (with a copy to the Administrative
Agent and, if such Lender is an Singapore Revolving Lender, the Singapore
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Company or any Agent, to the extent that such Lender
is reasonably able to do so in a timely manner, such properly completed and
executed documentation prescribed by applicable law as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if requested by the Company or any Agent, shall, to the extent that
such Lender is reasonably able to do so in a timely manner, deliver such other
documentation prescribed by applicable law or reasonably requested by the
Company or any Agent as will enable the Company or such Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.

Without limiting the generality of the foregoing, in the event that a Borrower
is resident for tax purposes in the United States, any Primary Revolving Lender
that is a Foreign Lender with respect to such Borrower shall deliver to Company
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Company or the Administrative Agent, but only if such Lender is legally entitled
to do so), whichever of the following is applicable:

(i)                          duly completed copies of Internal Revenue Service
Form W-8BEN claiming eligibility for benefits of an income tax treaty to which
the United States is a party,

(ii)                         duly completed copies of Internal Revenue Service
Form W-8ECI,

(iii)                        in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under section 881(c) of the
Code, (x) a certificate to the effect that such Foreign Lender is not (A) a
“bank” within the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of the applicable Borrower within the meaning of section
881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation” described in
section 881(c)(3)(C) of the Code and (y) duly completed copies of Internal
Revenue Service Form W-8BEN, or

 

75

 



 

--------------------------------------------------------------------------------

(iv)                        any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax duly completed, together with such supplementary documentation
as may be prescribed by applicable law to permit the Company to determine the
withholding or deduction required to be made.

Without limiting the obligations of the Lenders set forth above regarding
delivery of certain forms and documents to establish each Lender’s status for
U.S. withholding tax purposes, if reasonably requested by the Company or any
Agent, each Lender agrees promptly to deliver, to the extent that such Lender is
reasonably able to do so in a timely manner, to the Company or such Agent such
other documents and forms required by any relevant taxing authorities under the
Laws of any other jurisdiction, duly executed and completed by such Lender, as
are required under such Laws to confirm such Lender’s entitlement to any
available exemption from, or reduction of, applicable withholding taxes in
respect of all payments to be made to such Lender outside of the U.S. by the
Borrowers pursuant to this Agreement or otherwise to establish such Lender’s
status for withholding tax purposes in such other jurisdiction. Each Lender
shall, to the extent that such Lender is reasonably able to do so in a timely
manner, promptly (i) notify the Administrative Agent (and, if such Lender is an
Singapore Revolving Lender, the Singapore Administrative Agent) of any change in
circumstances which would modify or render invalid any such claimed exemption or
reduction and (ii) take such steps as shall not be materially disadvantageous to
it, in the reasonable judgment of such Lender, and as may be reasonably
necessary (including the re-designation of its Lending Office) to avoid any
requirement of applicable Laws of any such jurisdiction that any Borrower make
any deduction or withholding for taxes from amounts payable to such Lender.
Additionally, if reasonably requested by any Lender or any Agent, each of the
Borrowers shall promptly deliver to such Lender (with a copy to the
Administrative Agent and, if such Lender is a Singapore Revolving Lender, the
Singapore Administrative Agent) or such Agent such documents and forms required
by any relevant taxing authorities under the Laws of any jurisdiction, duly
executed and completed by such Borrower to the extent applicable to such
Borrower, as are required to be furnished by such Lender or Agent under such
Laws in connection with any payment by any Agent or any Lender of Taxes or Other
Taxes, or otherwise in connection with the Loan Documents, with respect to such
jurisdiction.

(f)            Treatment of Certain Refunds. If any Agent, Lender or L/C Issuer
determines, in good faith, that it has received a refund of any Taxes or Other
Taxes as to which it has been indemnified by any Borrower or with respect to
which any Borrower has paid additional amounts pursuant to this Section, it
shall pay to such Borrower an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by such Borrower
under this Section with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of such Agent, Lender or L/C Issuer,
as the case may be, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that each
Borrower, upon the request of such Agent, Lender or L/C Issuer, agrees to repay
the amount paid over to such Borrower (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to such Agent, Lender or
L/C Issuer in the event such Agent, Lender or L/C Issuer is required to repay
such refund to such Governmental Authority. This subsection shall not be
construed to require any Agent, Lender or L/C Issuer to make available its tax
returns (or any other

 

76

 



 

--------------------------------------------------------------------------------

information relating to its taxes that it deems confidential) to any Borrower or
any other Person.

3.02     Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund Eurocurrency
Rate Loans (whether denominated in Dollars or an Alternative Currency), or to
determine or charge interest rates based upon the Eurocurrency Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars or any
Alternative Currency in the applicable interbank market, then, on notice thereof
by such Lender to the Company through the Administrative Agent, any obligation
of such Lender to make or continue Eurocurrency Rate Loans in the affected
currency or currencies, under the affected Class of Loans or Commitments or, in
the case of Eurocurrency Rate Loans in Dollars, to convert Dollar Domestic Loans
to Eurocurrency Rate Loans, shall be suspended until such Lender notifies the
Administrative Agent and the Company that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrowers shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable and such Loans are denominated in Dollars, convert all such
Eurocurrency Rate Loans of such Lender to Base Rate Loans, either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurocurrency Rate Loans to such day, or immediately, if such
Lender may not lawfully continue to maintain such Eurocurrency Rate Loans. Upon
any such prepayment or conversion, the Borrowers shall also pay accrued interest
on the amount so prepaid or converted.

3.03     Inability to Determine Rates. If (a) the Required Term Lenders, in the
case of a determination in respect of the Term Facility, (b) the Required
Primary Revolving Lenders, in the case of a determination in respect of the
Primary Revolving Subfacility, or (c) the Required Singapore Revolving Lenders,
in the case of a determination in respect of the Singapore Revolving
Subfacility, determine that for any reason in connection with any request for a
Eurocurrency Rate Loan or a conversion to or continuation thereof that
(i) deposits (whether denominated in Dollars or an Alternative Currency) are not
being offered to banks in the applicable offshore interbank market for such
currency for the applicable amount and Interest Period of such Eurocurrency Rate
Loan, (ii) adequate and reasonable means do not exist for determining the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan (whether denominated in Dollars or an Alternative
Currency) or (iii) the Eurocurrency Rate for any requested Interest Period with
respect to a proposed Eurocurrency Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Eurocurrency Rate Loan, and
such Lenders advise the Administrative Agent accordingly, the Administrative
Agent will promptly so notify the Company and each Lender of the applicable
Class. Thereafter, until the Administrative Agent (upon the instruction of the
Required Term Lenders, the Required Primary Revolving Lenders or the Required
Singapore Revolving Lenders, as applicable) revokes such notice (which such
Lenders agree promptly to do upon becoming aware that the applicable condition
described in clauses (i) through (iii) above have ceased to exist), (A) any
request for a Committed Borrowing of, or conversion to, Eurocurrency Rate Loans
shall be ineffective, (B) any request for continuation of Eurocurrency Rate
Loans that are Dollar Domestic Loans shall be deemed to be a request to convert
such Eurocurrency Rate Loans, at the end of the Interest Period then applicable
thereto, into Base Rate Loans and (C) each outstanding Eurocurrency Rate Loan
denominated in an Alternative Currency or made

 

77

 



 

--------------------------------------------------------------------------------

to a Foreign Borrower shall, at the end of the Interest Period then applicable
thereto, bear interest at the Applicable Rate for Eurocurrency Rate Loans plus a
rate determined by the Administrative Agent to be representative of the Lenders’
cost of funding such Loans. Each determination by the Administrative Agent
pursuant to this Section 3.03 shall be conclusive absent manifest error.

 

3.04

Increased Costs; Reserves on Eurocurrency Rate Loans.

 

(a)

Increased Costs Generally. If any Change in Law shall:

(i)                          impose, modify or deem applicable any reserve,
special deposit, compulsory loan, insurance charge or similar requirement
against assets of, deposits with or for the account of, or credit extended or
participated in by, any Lender (except (A) any reserve requirement reflected in
the definition of “Eurocurrency Rate” and (B) the requirements of the Bank of
England and the Financial Services Authority or the European Central Bank
reflected in the Mandatory Cost, other than as set forth below) or any L/C
Issuer;

(ii)                         subject any Lender or any L/C Issuer to any tax of
any kind whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurocurrency Rate Loan made by it, or
change the basis of taxation of payments to such Lender or such L/C Issuer in
respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 3.01 and the imposition of, or any change in the rate of, any Excluded
Tax payable by such Lender or such L/C Issuer);

(iii)                        the Mandatory Cost, as calculated hereunder, does
not represent the cost to any Lender of complying with the requirements of the
Bank of England and/or the Financial Services Authority or the European Central
Bank in relation to its making, funding or maintaining Eurocurrency Rate Loans;
or

(iv)                        impose on any Lender or any L/C Issuer or the London
interbank market any other condition, cost or expense affecting this Agreement
or Eurocurrency Rate Loans made by such Lender or any Letter of Credit or
participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Rate Loan (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
such L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or such L/C Issuer, the Company will
pay (or cause the applicable Borrower to pay) to such Lender or such L/C Issuer,
as the case may be, such additional amount or amounts as will compensate such
Lender or such L/C Issuer, as the case may be, for such additional costs
incurred or reduction suffered.

(b)           Capital Requirements. If any Lender or any L/C Issuer determines
that any Change in Law affecting such Lender or such L/C Issuer or any Lending
Office of such Lender or such Lender’s or such L/C Issuer’s holding company, if
any, regarding

 

78

 



 

--------------------------------------------------------------------------------

capital requirements has or would have the effect of reducing the rate of return
on such Lender’s or such L/C Issuer’s capital or on the capital of such Lender’s
or such L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such L/C Issuer, to a level below that which such Lender or
such L/C Issuer or such Lender’s or such L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
such L/C Issuer’s policies and the policies of such Lender’s or such L/C
Issuer’s holding company with respect to capital adequacy), then from time to
time the Company will pay (or cause the applicable Borrower to pay) to such
Lender or such L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or such L/C Issuer or such Lender’s or such L/C
Issuer’s holding company for any such reduction suffered.

(c)           Certificates for Reimbursement. A certificate of a Lender or an
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or such L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and delivered to the Company
shall be conclusive absent manifest error. The Company shall pay (or cause the
applicable Borrower to pay) such Lender or such L/C Issuer, as the case may be,
the amount shown as due on any such certificate within 10 days after receipt
thereof.

(d)           Delay in Requests. Failure or delay on the part of any Lender or
any L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that no Borrower shall be required
to compensate a Lender or an L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or such L/C Issuer, as the case
may be, notifies the Company of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or such L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

3.05     Compensation for Losses. (a) Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Company shall promptly
compensate (or cause the applicable Borrower to compensate) such Lender for and
hold such Lender harmless from any loss, cost or expense incurred by it as a
result of:

(i)                          any continuation, conversion, payment or prepayment
of any Eurocurrency Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

(ii)                         any failure by any Borrower (for a reason other
than the failure of such Lender to make a Loan) to prepay, borrow, continue or
convert any Eurocurrency

 

79

 



 

--------------------------------------------------------------------------------

Rate Loan on the date or in the amount notified by the Company or the applicable
Borrower (regardless of whether such notice may be revoked under this
Agreement); or

(iii)                        any assignment of any Eurocurrency Rate Loan on a
day other than the last day of the Interest Period therefor as a result of a
request by the Company pursuant to Section 10.13;

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract.

For purposes of calculating amounts payable by the Company (or the applicable
Borrower) to the Lenders under this Section 3.05, each Lender shall be deemed to
have funded each Eurocurrency Rate Loan made by it at the Eurocurrency Base Rate
used in determining the Eurocurrency Rate for such Loan by a matching deposit or
other borrowing in the offshore interbank market for such currency for a
comparable amount and for a comparable period, whether or not such Eurocurrency
Rate Loan was in fact so funded.

(b)           Failure or delay on the part of any Lender to demand compensation
pursuant to the foregoing provisions of this Section shall not constitute a
waiver of such Lender’s right to demand such compensation, provided that no
Borrower shall be required to compensate a Lender pursuant to the foregoing
provisions of this Section for any loss, cost or expense suffered more than nine
months prior to the date that such Lender demands compensation therefor pursuant
to this Section.

3.06     Mitigation Obligations; Replacement of Lenders. (a) Designation of a
Different Lending Office. If any Lender requests compensation under
Section 3.04, or any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
such Lender shall use reasonable efforts to designate a different Lending Office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be,
in the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender or to such Borrower. The Company hereby agrees to pay (or to cause the
applicable Borrower to pay) all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

(b)           Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Company may replace such Lender in accordance with
Section 10.13.

 

80

 



 

--------------------------------------------------------------------------------

3.07     Survival. All of the Borrowers’ obligations under this Article III
shall survive termination of the Commitments and repayment of all other Loan
Documents Obligations hereunder.

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01     Conditions of Initial Credit Extension. The obligation of each L/C
Issuer and each Lender to make its initial Credit Extension hereunder was
subject to satisfaction of the following conditions precedent:

(a)           Loan and Corporate Documents, Etc. The Administrative Agent shall
have received the following, in each case where applicable properly executed by
a Responsible Officer of the signing Loan Party, dated the Closing Date (or, in
the case of certificates of governmental officials or transcripts from public
registers, a recent date before the Closing Date) and in form and substance
satisfactory to the Administrative Agent:

 

(i)

executed counterparts of this Agreement;

(ii)                         such certificates of resolutions or other action,
incumbency certificates and other certificates of a Responsible Officer of each
Loan Party as the Administrative Agent may require to evidence the identity,
authority and capacity of each Person authorized to act as a Responsible Officer
of such Loan Party in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;

(iii)                        such documents and certifications as the
Administrative Agent may reasonably require to evidence that each Loan Party is
duly organized or formed and is validly existing, in good standing and qualified
to engage in business;

(iv)                        a certificate of a Responsible Officer of each Loan
Party either (A) attaching copies of all consents, licenses and approvals
required in connection with the execution, delivery and performance by such Loan
Party and the validity against such Loan Party of the Loan Documents to which it
is a party, which consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

(v)                         a certificate of the chief financial officer of the
Company certifying that (A) the conditions specified in the first sentence of
Section 4.01(e) and Sections 4.01(f) (other than the last sentence thereof),
4.01(g), 4.01(k), 4.01(l), 4.02(a) and 4.02(b) have been satisfied and (B) there
has been no event or circumstance since the date of the Audited Financial
Statements that has had or could be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect;

(vi)                        a certificate from the chief financial officer of
the Company attesting to the Solvency of the Loan Parties before and after
giving effect to the Transactions;

 

81

 



 

--------------------------------------------------------------------------------

(vii)                       a certificate of a Responsible Officer of the
Company setting forth the Existing CapEx Carry-Over Amount;

(viii)                      insurance certificates evidencing effectiveness of
insurance required to be maintained pursuant to the Loan Documents;

(ix)                        Committed Loan Notices and Letter of Credit
Applications relating to the initial Credit Extensions; and

(x)                         such other assurances, certificates, documents,
consents or opinions as the Administrative Agent reasonably may require.

(b)           Fees and Expenses. Any fees required to be paid on or before the
Closing Date shall have been paid. Unless waived by the Administrative Agent,
the Company shall have paid all fees, charges and disbursements of counsel to
the Administrative Agent to the extent invoiced prior to or on the Closing Date,
plus such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Company and the Administrative Agent).

(c)           Lien Searches. The Administrative Agent shall have received the
results of a recent lien search of the Loan Parties in locations designated by
the Administrative Agent, and such search shall reveal no Liens on any of the
assets of the Loan Parties except for Liens expressly permitted hereunder or
discharged on or prior to the Closing Date pursuant to documentation
satisfactory to the Administrative Agent.

(d)           Legal Opinions. The Administrative Agent shall have received the
following executed legal opinions:

(i)                          the favorable legal opinion of Drinker Biddle &
Reath LLP, counsel to the Company and its Subsidiaries, and the favorable
opinion of in-house counsel, in each case addressed to each Agent, each Lender
and each L/C Issuer and dated the Closing Date and covering such matters
concerning the Loan Parties and the Loan Documents as the Administrative Agent
may reasonably request; and

(ii)                         a favorable legal opinion of such local counsel to
the Foreign Loan Parties as the Administrative Agent may request, in each case
addressed to each Agent, each Lender and each L/C Issuer and dated the Closing
Date and covering such matters concerning the Loan Parties and the Loan
Documents as the Administrative Agent may reasonably request.

(e)           Sonion Acquisition. The conditions set forth in the Sonion
Purchase Agreement shall have been satisfied and the Sonion Acquisition shall
have been, or substantially concurrently with the initial Credit Extension shall
be, consummated in accordance with applicable law and the Sonion Purchase
Agreement, in each case without giving effect to any waivers or amendments
thereunder that, individually or in

 

82

 



 

--------------------------------------------------------------------------------

the aggregate, could have consequences adverse to the Lenders in any material
respect and that have not been consented to by the Arranger. The Administrative
Agent shall have received a copy of the Sonion Purchase Agreement and all
certificates and opinions delivered thereunder, certified by a Responsible
Officer of the Company as complete and correct.

(f)            Existing Indebtedness. The Company shall have repaid, or shall
substantially concurrently with the initial Credit Extension repay, all amounts
outstanding under the Existing Company Credit Agreement, and all commitments
thereunder and liens created in connection therewith shall have been, or shall
substantially concurrently with the initial Credit Extension be, terminated and
released. Substantially concurrently with the initial Credit Extension, (i)
Pulse Denmark shall have made the Sonion Intercompany Loan to Sonion and (ii)
immediately following the receipt of the proceeds of the Sonion Intercompany
Loan, Sonion shall apply the proceeds thereof to repay all amounts outstanding
under the Existing Sonion Credit Agreement, and, concurrently therewith, all
commitments thereunder and all liens created in connection therewith shall be
terminated and released. After giving effect to the Transactions, none of the
Company, Sonion or any other Subsidiary shall have any Indebtedness, except (i)
Indebtedness created under the Loan Documents, (ii) Indebtedness set forth on
Schedule 7.03(b), and (iii) Indebtedness owed to the Company or any Subsidiary,
or any combination thereof. The Administrative Agent shall have received
complete and correct copies of documentation evidencing the Sonion Intercompany
Loan.

(g)           Certain Equity Securities. After giving effect to the
Transactions, (i) none of the Company, Sonion or any other Subsidiary shall have
outstanding any preferred Equity Interest and (ii) Sonion shall have no
outstanding share capital (or any warrants or securities convertible into, or
exchangeable or exercisable for, share capital) other than share capital owned
by the Company and its Subsidiaries and treasury shares owned by Sonion.

(h)           Guarantees. The Guarantee Requirement (as defined in the Original
Credit Agreement) shall have been satisfied.

(i)            Financial Statements. The Administrative Agent shall have
received the financial statements referred to in Section 5.05.

(j)            Financial Projections. The Administrative Agent shall have
received the consolidated financial projections of the Company, prepared in
accordance with GAAP and giving effect to the Transactions, for the fiscal
quarter of the Company ended December 28, 2007, and for the fiscal years of the
Company 2008 through 2012 (which projections, in the case of projections for
2008 and 2009, shall be presented on a quarterly basis), in form and substance
reasonably satisfactory to the Lenders.

(k)           Consents. All governmental, shareholder and other consents and
approvals necessary in connection with the Transactions shall have been received
and shall be in full force and effect.

 

83

 



 

--------------------------------------------------------------------------------

(l)            Litigation. The absence of any action, suit, investigation or
proceeding pending or, to the knowledge of the Loan Parties, threatened or
contemplated, in any court or before any arbitrator or governmental authority
that would reasonably be expected to have a Material Adverse Effect.

(m)          Closing Date. The Closing Date shall have occurred on February 28,
2008.

(n)           Patriot Act Compliance. At least five Business Days prior to the
Closing Date, the Lenders shall have received all documentation and other
information required by Governmental Authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including, without
limitation, the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001) (the “Patriot Act”)).

4.02     Conditions to all Credit Extensions. The obligation of each Lender and
each L/C Issuer to honor any Request for Credit Extension (other than a
Committed Loan Notice requesting only a conversion of Committed Loans to the
other Type, or a continuation of Eurocurrency Rate Loans) is subject to the
following conditions precedent:

(a)           The representations and warranties of (i) the Borrowers contained
in Article V and (ii) each Loan Party contained in any other Loan Document, or
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct in all material respects on and as of the
date of such Credit Extension, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects as of such earlier date, and except
that for purposes of this Section 4.02 (A) the representations and warranties
contained in Sections 5.05(a) and 5.05(b) (except with respect to the
representation and warranty set forth in Section 5.05(a)(iv)) shall be deemed to
refer to the most recent financial statements furnished pursuant to
Section 6.01(a) or 6.01(b), respectively, and (B) in the case of the initial
Credit Extension, the representations and warranties contained in the Loan
Documents, insofar as they relate to Sonion and its Subsidiaries, shall be made
only to the best knowledge of the Company.

(b)           No Default shall exist or would result from such proposed Credit
Extension or the application of the proceeds thereof.

(c)           The Applicable Agent and, if applicable, the applicable L/C Issuer
or the Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

4.03     Representations. Each Request for Credit Extension (other than a
Committed Loan Notice requesting only a conversion of Committed Loans to the
other Type or a continuation of Eurocurrency Rate Loans) submitted by the
Company shall be deemed to be a representation and warranty by the Company and,
if not the Company, the applicable Borrower that the conditions specified in
Sections 4.02(a) and 4.02(b) have been satisfied on and as of the date of the
applicable Credit Extension.

 

84

 



 

--------------------------------------------------------------------------------

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

Except as otherwise provided in Section 5.20, each Borrower represents and
warrants to the Agents, the Lenders and the L/C Issuers that:

5.01     Existence, Qualification and Power. Each Loan Party and each of its
Subsidiaries (a) is a corporation, partnership, limited partnership, limited
liability company or other legal business entity duly incorporated or organized,
as the case may be, validly existing, and (to the extent the concept is
applicable in such jurisdiction) in good standing under the laws of the
jurisdiction of its formation, (b) has the requisite corporate power and
authority to own its assets and to transact the business in which it is now
engaged or proposed to be engaged in and (c) is duly qualified as a foreign
corporation or company and in good standing under the laws of each other
jurisdiction in which such qualification is required and in which the failure to
so qualify would have a Material Adverse Effect.

5.02     Authorization; No Contravention. The execution, delivery, and
performance by each Loan Party of the Loan Documents to which it is or is to be
a party, and the consummation of the Transactions, have been duly authorized by
all necessary corporate or other organizational action and do not and will not
(a) require any consent or approval of the shareholders or members or other
equityholders of such Loan Party not already received or obtained,
(b) contravene such Loan Party’s Organization Documents, (c) violate any
provision of any law, rule, regulation (including, without limitation,
Regulation U of the FRB), order writ, judgment, injunction, decree,
determination, or award presently in effect having applicability to such Loan
Party, (d) result in a breach of, or constitute a default under, any indenture
or loan or credit agreement or any other material agreement, lease, or
instrument to which such Loan Party is a party or by which it or its properties
may be bound or affected, or give rise to a right thereunder to require any
payment, repurchase or redemption to be made by such Loan Party (other than the
payment of the Sonion Acquisition Consideration and other amounts payable under
the Sonion Purchase Agreement), or give rise to a right of, or result in,
termination, cancellation, acceleration or right of renegotiation of any
obligations thereunder, or (e) result in, or require, the creation or imposition
of any Lien upon or with respect to any of the properties now owned or hereafter
acquired by such Loan Party, except for Liens created under the Loan Documents.

5.03     Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, except (a)
such as have been obtained or made and are in full force and effect and (b)
filings necessary to perfect Liens created under the Loan Documents.

5.04     Binding Effect. This Agreement has been, and each of the other Loan
Documents when delivered hereunder will have been, duly and validly executed by
each Loan Party that is a party thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, the legal, valid, and
binding obligations of each Loan Party that is a party thereto, enforceable
against such Loan Party in accordance with its terms, except to the

 

85

 



 

--------------------------------------------------------------------------------

extent that such enforcement may be limited by applicable bankruptcy,
insolvency, and other similar laws affecting creditor’s rights generally.

5.05     Financial Statements; No Material Adverse Effect; No Internal Control
Event. (a) Except as set forth on Schedule 5.05, as to the Company and each of
its Subsidiaries:

(i)                          the Audited Financial Statements, together with the
opinion thereon of KPMG LLP, independent certified public accountants, and the
consolidated balance sheet of the Company and its Subsidiaries as of March 30,
2007, June 29, 2007 and September 28, 2007, and the related consolidated
statements of operations, changes in shareholders’ equity and cash flows for the
fiscal quarters and the portion of the fiscal year then ended, copies of which
have been furnished to the Administrative Agent and the Lenders, fairly present,
in all material respects, their financial condition as at such dates and the
results of their operations and cash flows for the periods covered by such
statements, all in accordance with GAAP (subject to year-end adjustments and the
absence of footnotes in the case of the quarterly financial statements);

(ii)                         the consolidated balance sheet of Sonion and its
Subsidiaries as of December 31, 2006, and the related consolidated statements of
income, movements in equity and cash flows of Sonion and its Subsidiaries for
the fiscal year then ended, together with the opinion thereon of Deloitte &
Touche LLP, independent certified public accountants, and the consolidated
balance sheet of Sonion and its Subsidiaries as of September 30, 2007, and the
related consolidated statements of income, movements in equity and cash flows of
Sonion and its Subsidiaries for the fiscal quarters and the portion of the
fiscal year then ended, copies of which have been furnished to the
Administrative Agent and the Lenders, fairly present, in all material respects,
their financial condition as at such dates and the results of their operations
and cash flows for the periods covered by such statements, all in accordance
with IFRS (subject to year-end adjustments and the absence of footnotes in the
case of the quarterly financial statements);

(iii)                        the pro forma consolidated balance sheet of the
Company and its Subsidiaries and the related pro forma consolidated statements
of operations, changes in shareholders’ equity and cash flows as of and for the
12-month period ended on December 31, 2007, have been prepared giving effect to
the Transactions as if the Transactions had occurred, with respect to such
balance sheet, on such date and, with respect to such other financial
statements, on the first day of such period, and such pro forma financial
statements (i) have been prepared by the Company in good faith, based on
assumptions used to prepare the pro forma consolidated financial statements
included in the Information Memorandum (which assumptions were believed by the
Company on the Closing Date to be reasonable), (ii) are based on the best
information available to the Company as of the date of delivery thereof after
due inquiry, (iii) accurately reflect all material adjustments necessary to give
effect to the Transactions and (iv) fairly present, in all material respects,
their pro forma financial condition as at such dates and the results of their
operations and cash flows for the periods covered by such statements, as if the
Transactions had occurred on such date or at the beginning of such period, as
the case may be;

 

86

 



 

--------------------------------------------------------------------------------

(iv)                        since the date of the most recent balance sheet date
included in the Audited Financial Statements, there has been no material adverse
change in the consolidated condition (financial or otherwise), business, or
operations of the Company and its Subsidiaries, taken as a whole;

(v)                         there are no liabilities, fixed or contingent, which
are material to the Company and its Subsidiaries, taken as a whole, but are not
reflected in the financial statements (or the notes thereto) referred to in
clause (i) or (ii) above, other than (A) liabilities created under the Loan
Documents or the Sonion Purchase Agreement, (B) liabilities arising in the
ordinary course of business since the date of the most recent balance sheet date
included in such financial statements and (C) liabilities not required to be
reflected on a balance sheet under GAAP; and

(vi)                        as of the Closing Date, the Company and its
Subsidiaries are not indebted under any credit agreement, indenture, purchase
agreement (excluding trade debt), guaranty, Capital Lease, or other investment
or agreement relating to Indebtedness for Money Borrowed, except as disclosed in
the financial statements referred to in clause (i) or (ii) above or the notes
thereto and except for Indebtedness for Money Borrowed created under the Loan
Documents.

(b)           Since the date of the most recent balance sheet included in the
Audited Financial Statements, no Internal Control Event has occurred involving
(i) fraud of management or other employees who have significant roles in the
Company’s internal controls over financial reporting or (ii) a material weakness
in the Company’s internal controls over financial reporting which has had or
could reasonably be expected to have, individually or in the aggregate, a
negative impact on the Company’s financial statements in excess of the Threshold
Amount, to which the Required Lenders have reasonably objected.

5.06     Litigation. Except as set forth in Schedule 5.06, there is no action,
suit, proceeding, claim or dispute pending or, to the knowledge of the Company
or any of its Subsidiaries, threatened, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Company or any of its
Subsidiaries or against any of their properties or revenues that, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect. Since the Closing Date, there has been no change in the status of the
matters disclosed on Schedule 5.06 that, individually or in the aggregate, has
resulted in, or materially increased the likelihood of, a Material Adverse
Effect.

5.07     No Default. Neither the Company nor any Subsidiary is in default under
or with respect to any Contractual Obligation that could, either individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect. No
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.

5.08     Ownership of Property. The Company and each of its Subsidiaries have
title to, or valid leasehold interests in, all of its material properties and
assets, real and personal, necessary or used in the ordinary conduct of their
business.

 

87

 



 

--------------------------------------------------------------------------------

5.09     Environmental Compliance. Except as set forth on Schedule 5.09 and
except for such matters as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, none of the Company,
its Subsidiaries or any real property owned or leased by the Company or any of
its Subsidiaries is in violation of any applicable Environmental Laws, no
Hazardous Materials are present on any of said real property except in
accordance with applicable law and neither the Company nor any of its
Subsidiaries has been identified in any litigation, administrative proceedings
or investigation as a responsible or potentially responsible party for any
Environmental Liability.

5.10     Insurance. The properties of the Company and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Company, in such amounts, with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Company or the applicable Subsidiary
operates.

5.11     Taxes. The Company and each of its Subsidiaries have filed all material
tax returns (foreign, federal, state, and local) required to be filed and,
except for such amounts as are being contested in good faith and for which
adequate reserves are established on its books and records in accordance with
GAAP, have paid all taxes, assessments, and governmental charges and levies
thereon to be due, or levied or imposed upon them, including any applicable
interest and penalties. There is no proposed tax assessment against the Company
or any Subsidiary that would, if made, have a Material Adverse Effect. Neither
the Company nor any Subsidiary thereof is party to any tax sharing agreement,
except for tax sharing agreements among wholly-owned Subsidiaries.

5.12     ERISA Compliance. Each Plan is in compliance in all respects with all
applicable provisions of ERISA and the Code, and the regulations and published
interpretations thereunder. Except as set forth on Schedule 5.12, no ERISA Event
or prohibited transaction or violation of the fiduciary responsibility rules
with respect to any Plan has occurred and is continuing, or could reasonably be
expected to occur, with respect to any Plan; no notice of intent to terminate a
Pension Plan has been filed nor has any Plan been terminated under circumstances
which could result in any material liability to the PBGC; no circumstances exist
which constitute grounds under Section 4042 of ERISA entitling the PBGC to
institute proceedings to terminate, or appoint a trustee to administer, a Plan,
nor has the PBGC instituted any such proceedings; neither the Company nor any of
its Subsidiaries, nor any of their respective ERISA Affiliates has, within the
last six years, completely or partially withdrawn under Sections 4201 or 4204 of
ERISA from a Multiemployer Plan to the extent ERISA applies to such Loan Party;
the Company, each of its Subsidiaries and each ERISA Affiliate have met their
minimum funding requirements under ERISA with respect to each Plan and there is
no failure to satisfy the minimum funding standards (as defined in Section 302
of ERISA) with respect to any Plan to which such standard applies; and neither
the Company, the other Loan Parties nor any ERISA Affiliate has incurred any
liability to the PBGC under ERISA (other than for payment of premiums to PBGC
not delinquent). Notwithstanding the foregoing, there shall not be deemed to be
any breach of representation under this Section 5.12 unless the matters
described herein would reasonably be expected to cause a Material Adverse
Effect.

 

88

 



 

--------------------------------------------------------------------------------

5.13     Subsidiaries; Equity Interests. Set forth on Schedule 5.13 is a
complete and accurate list as of the Closing Date of, and an organization chart
showing, all the direct and indirect Subsidiaries of the Company, indicating the
jurisdiction of incorporation of each Subsidiary and showing the percentage and
manner of ownership of the outstanding Equity Interests in each Subsidiary. All
of the Loan Parties (other than the Company) are wholly-owned by the Company. To
the Borrowers’ knowledge, all of the outstanding Equity Interests of each
Subsidiary have been validly issued and fully paid and are nonassessable.

5.14     Margin Regulations; Investment Company Act. (a) The proceeds of the
borrowings made hereunder will be used by the Company and the other Borrowers
only for the purposes expressly authorized herein. None of such proceeds will be
used, directly or indirectly, for any purpose which violates or which would be
inconsistent with Regulation U (12 CFR Part 221) or Regulation X (12 CFR Part
224) of the FRB. Neither the Company nor any of the other Borrowers nor any
agent acting on its behalf has taken or will take any action which might cause
this Agreement or any of the documents or instruments delivered pursuant hereto
to violate any regulation of the FRB or to violate the Securities Exchange Act
of 1934, as amended, or the Securities Act of 1933, as amended, or any state
securities laws, in each case as in effect on the Closing Date.

(b)           No Loan Party nor any Person Controlling the Company or any
Subsidiary is an “investment company,” or an “affiliated person” of, or
“promoter” or “principal underwriter” for, an “investment company”, as such
terms are defined in the Investment Company Act of 1940, as amended (15 U.S.C.
§ 80a-1, et seq.). The application of the proceeds of the Loans and repayment
thereof by the Loan Parties and the performance by the Loan Parties of the
transactions contemplated by the Loan Documents will not violate any provision
of said Act, or any rule, regulation or order issued by the SEC thereunder, in
each case as in effect on the Closing Date.

5.15     Disclosure. Neither the Information Memorandum nor any report,
financial statement, certificate or other written or formally presented
information furnished by or on behalf of the Loan Parties to any Agent, the
Arranger or any Lender in connection with the transactions contemplated hereby
and the negotiation of this Agreement or delivered hereunder or under any other
Loan Document (in each case taken as a whole and as modified or supplemented by
other information so furnished) contains any untrue statement of a material fact
or omits to state a material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, each Borrower
represents only that such information was prepared in good faith based upon
assumptions believed by it to be reasonable, but that no representation is being
made as to their ultimate accuracy.

5.16     Compliance with Laws. Except as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, the Company
and each of its Subsidiaries are in compliance with all laws, rules, regulations
and orders applicable to any of them or any of their respective properties.

5.17     Intellectual Property; Licenses, Etc. Except as could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect,
and except for matters

 

89

 



 

--------------------------------------------------------------------------------

disclosed in Schedule 5.06, (a) the Company and each of its Subsidiaries own, or
possess the right to use, all licenses, permits, franchises, patents,
copyrights, trademarks, tradenames or rights thereto necessary for the conduct
of its business substantially as now conducted and as presently proposed to be
conducted, without conflict with the rights of other Persons, and (b) neither
the Company nor any of its Subsidiaries infringe upon or are in violation of any
valid rights of others with respect to any of the foregoing. No claim or
litigation regarding any of the foregoing is pending or, to the best knowledge
of the Company, threatened, which, either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

5.18     Labor Matters. There are no strikes, lockouts or slowdowns against the
Company or any Subsidiary pending or, to the knowledge of the Company,
threatened. Except as could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect: (a) the hours worked by and
payments made to employees of the Company and the Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable Federal,
state, local or foreign law dealing with such matters; (b) all payments due from
the Company or any Subsidiary, or for which any claim may be made against the
Company or any Subsidiary, on account of wages and employee health and welfare
insurance and other benefits, have been paid or accrued as a liability on the
books of the Company or such Subsidiary; and (c) the consummation of the
Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which the Company or any Subsidiary is bound.

5.19     OFAC Compliance. Neither the Company nor any Subsidiary is listed on
the Specially Designated Nationals and Blocked Persons List maintained by the
Office of Foreign Asset Control, Department of the Treasury (“OFAC”) pursuant to
Executive Order No. 13224, 66 Fed. Reg. 49079 (Sept. 25, 2001), and/or any other
list maintained pursuant to any of the rules and regulations of OFAC or pursuant
to any other applicable Executive Orders or otherwise subject to sanction under
an OFAC implemented regulation.

5.20     Representations as to Foreign Loan Parties. The Company, on behalf of
each Foreign Loan Party, and each Foreign Borrower, on behalf of itself,
represents and warrants to the Agents, the Lenders and the L/C Issuers that:

(a)           Such Foreign Loan Party is subject to civil and commercial Laws
with respect to its obligations under this Agreement and the other Loan
Documents to which it is a party (collectively as to such Foreign Borrower, the
“Applicable Foreign Loan Party Documents”), and the execution, delivery and
performance by such Foreign Loan Party of the Applicable Foreign Party Documents
constitute and will constitute private and commercial acts and not public or
governmental acts. Neither such Foreign Loan Party nor any of its property has
any immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) under the laws of the jurisdiction in which
such Foreign Loan Party is organized and existing in respect of its obligations
under the Applicable Foreign Loan Party Documents.

(b)           The Applicable Foreign Loan Party Documents are in proper legal
form under the Laws of the jurisdiction in which such Foreign Loan Party is
organized and

 

90

 



 

--------------------------------------------------------------------------------

existing for the enforcement thereof against such Foreign Loan Party under the
Laws of such jurisdiction, and to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Foreign Loan Party
Documents. It is not necessary, in order to ensure the legality, validity,
enforceability, priority or admissibility in evidence of the Applicable Foreign
Loan Party Documents, that the Applicable Foreign Loan Party Documents be filed,
registered or recorded with, or executed or notarized before, any court or other
authority in the jurisdiction in which such Foreign Loan Party is organized and
existing or that any registration charge or stamp or similar tax be paid on or
in respect of the Applicable Foreign Loan Party Documents or any other document,
except for (i) any such filing, registration, recording, execution or
notarization as has been made or is not required to be made until the Applicable
Foreign Loan Party Document or any other document is sought to be enforced and
(ii) any charge or tax as has been timely paid.

(c)           The execution, delivery and performance of the Applicable Foreign
Loan Party Documents executed by such Foreign Loan Party are, under applicable
foreign exchange control regulations of the jurisdiction in which such Foreign
Loan Party is organized and existing, not subject to any notification or
authorization except (i) such as have been made or obtained or (ii) such as
cannot be made or obtained until a later date (provided that any notification or
authorization described in clause (ii) shall be made or obtained as soon as is
reasonably practicable).

5.21     Solvency. Immediately after the consummation of the Transactions to
occur on the Closing Date, including the making of each Loan to be made on the
Closing Date and the application of the proceeds of such Loans, and after giving
effect to the rights of subrogation and contribution under the Guarantee
Agreement, each Loan Party will satisfy each of the requirements set forth in
the definition of the term “Solvency” and will otherwise be solvent under the
Laws of its jurisdiction of formation.

5.22     Collateral Matters. (a) The Domestic Collateral Agreement, upon
execution and delivery thereof by the parties thereto, will create in favor of
the Administrative Agent, for the benefit of the Secured Parties, a valid and
enforceable security interest in the Collateral (as defined therein) and (i)
when the Collateral (as defined therein) constituting certificated securities
(as defined in the Uniform Commercial Code) is delivered to the Administrative
Agent, together with instruments of transfer duly endorsed in blank, the
security interest created under the Domestic Collateral Agreement will
constitute a fully perfected security interest in all right, title and interest
of the pledgors thereunder in such Collateral, prior and superior in right to
any other Person, and (ii) when financing statements in appropriate form are
filed in the applicable filing offices, the security interest created under the
Domestic Collateral Agreement will constitute a fully perfected security
interest in all right, title and interest of the Domestic Loan Parties in the
remaining Collateral (as defined therein) to the extent perfection can be
obtained by filing Uniform Commercial Code financing statements, prior and
superior to the rights of any other Person, except for rights secured by Liens
permitted by Section 7.01.

(b)           Each Domestic Mortgage, upon execution and delivery thereof by the
parties thereto, will create in favor of the Administrative Agent, for the
benefit of the Secured Parties, a legal, valid and enforceable security interest
in all the applicable

 

91

 



 

--------------------------------------------------------------------------------

mortgagor’s right, title and interest in and to the Mortgaged Properties subject
thereto and the proceeds thereof, and when the Domestic Mortgages have been
filed in the jurisdictions specified therein, the Domestic Mortgages will
constitute a fully perfected security interest in all right, title and interest
of the mortgagors in the Mortgaged Properties and the proceeds thereof, prior
and superior in right to any other Person, but subject to Liens permitted by
Section 7.01.

(c)           Upon the recordation of the Domestic Collateral Agreement (or a
short-form version thereof) with the United States Patent and Trademark Office
or the United States Copyright Office, as applicable, and the filing of the
financing statements referred to in subsection (a) above, the security interest
created under the Domestic Collateral Agreement will constitute a fully
perfected security interest in all right, title and interest of the Domestic
Loan Parties in the Intellectual Property (as defined in the Domestic Collateral
Agreement) in which a security interest may be perfected by filing in the United
States of America, in each case prior and superior in right to any other Person,
but subject to Liens permitted by Section 7.01 (it being understood that
subsequent recordings in the United States Patent and Trademark Office or the
United States Copyright Office may be necessary to perfect a security interest
in such Intellectual Property acquired by the Domestic Loan Parties after the
Restatement Effective Date).

(d)           Each Security Document, other than any Security Document referred
to in the preceding subsections of this Section 5.22, upon execution and
delivery thereof by the parties thereto and the making of the filings and taking
of the other actions provided for therein, will be effective under applicable
law to create in favor of the Administrative Agent, for the benefit of the
secured parties specified therein, a valid and enforceable security interest in
the Collateral subject thereto.

ARTICLE VI.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Loan Document Obligation hereunder shall remain unpaid or unsatisfied, or any
Letter of Credit shall remain outstanding, the Company shall, and shall (except
in the case of the covenants set forth in Sections 6.01, 6.02, 6.03, 6.13 and
6.14) cause each Subsidiary to:

6.01     Financial Statements, Etc. Deliver to the Administrative Agent and each
Lender, in form and detail reasonably satisfactory to the Administrative Agent:

(a)           as soon as available, but in any event within 90 days (or such
earlier date as the Company is required to file with the SEC its annual report
on Form 10-K for such fiscal year) after the end of each fiscal year of the
Company, a consolidated and consolidating balance sheet of the Company and its
Subsidiaries as at the end of such fiscal year, and the related consolidated and
consolidating statements of income, shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, such consolidated statements to be audited, it being understood that such
consolidated statements may be provided in the form of a copy of

 

92

 



 

--------------------------------------------------------------------------------

the Company’s Form 10-K as filed with the SEC, and accompanied by (i) a report
and opinion of a Registered Public Accounting Firm of nationally recognized
standing reasonably acceptable to the Administrative Agent, which report and
opinion shall be prepared in accordance with generally accepted auditing
standards and applicable Securities Laws and shall not be subject to any “going
concern” or like qualification or exception or subject to any qualification or
exception as to the scope of such audit to which the Required Lenders reasonably
object, and (ii) an attestation report of such Registered Public Accounting Firm
as to the Company’s internal controls pursuant to Section 404 of Sarbanes-Oxley,
expressing a conclusion which does not have or could not reasonably be expected
to have (individually or in the aggregate) a negative impact on the Company’s
consolidated financial statements in excess of the Threshold Amount to which the
Required Lenders reasonably object, and such consolidating statements to be
certified by a Responsible Officer of the Company to the effect that such
statements are fairly stated in all material respects when considered in
relation to the consolidated financial statements of the Company and its
Subsidiaries;

(b)           as soon as available, but in any event within 45 days (or within
10 days after such earlier date as the Company is required to file with the SEC
its quarterly report on Form 10-Q for such fiscal quarter) after the end of each
of the first three fiscal quarters of each fiscal year of the Company, a
consolidated and consolidating balance sheet of the Company and its Subsidiaries
as at the end of such fiscal quarter, and the related consolidated and
consolidating statements of income, shareholders’ equity and cash flows for such
fiscal quarter and for the portion of the Company’s fiscal year then ended,
setting forth in each case in comparative form the figures for the corresponding
fiscal quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, it being understood that such
consolidated statements may be provided in the form of a copy of the Company’s
Form 10-Q as filed with the SEC, and such consolidated statements to be
certified by a Responsible Officer of the Company as fairly presenting the
financial condition, results of operations, shareholders’ equity and cash flows
of the Company and its Subsidiaries in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes,and such
consolidating statements to be certified by a Responsible Officer of the Company
to the effect that such statements are fairly stated in all material respects
when considered in relation to the consolidated financial statements of the
Company and its Subsidiaries;

(c)           as soon as available, but in any event within 75 days after the
commencement of each fiscal year of the Company, an annual forecast prepared by
management of the Company, in form reasonably satisfactory to the Administrative
Agent, of consolidated balance sheets and statements of income and cash flows of
the Company and its Subsidiaries on a quarterly basis for such fiscal year
(including the fiscal year in which the Maturity Date occurs); and

(d)           within 75 days after the commencement of each fiscal year of the
Company, a certificate of a Responsible Officer of the Company setting forth (i)
all Equity Interests or Indebtedness (other than intercompany Indebtedness that
is evidenced by one or more promissory notes that have been delivered to the
Administrative Agent) owned by any Loan Party, (ii) all Intellectual Property
owned by any Loan Party and (iii)

 

93

 



 

--------------------------------------------------------------------------------

all commercial tort claims in respect of which a complaint or a counterclaim has
been filed by any Loan Party and that, in each case, have not been previously
set forth on either the applicable schedule to the Domestic Collateral Agreement
or any other Security Document or a certificate previously delivered pursuant to
this clause.

6.02     Certificates; Other Information. Deliver to the Administrative Agent
and each Lender, in form and detail reasonably satisfactory to the
Administrative Agent:

(a)             concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and 6.01(b), a duly completed Compliance
Certificate signed by a Responsible Officer of the Company (which Compliance
Certificate shall (i) provide a reconciliation of the financial items set forth
therein (which shall be determined excluding the Excluded Subsidiaries) and such
items determined on a consolidated basis for the Company (including the Excluded
Subsidiaries), (ii) if any change in GAAP or in the application thereof has
occurred since the date of the consolidated balance sheet of the Company most
recently theretofore delivered under such Sections (or, prior to the first such
delivery, the date of the most recent consolidated balance sheet included in the
Audited Financial Statements), specify such change and the effect thereof on the
accompanying financial statements, (iii) state the aggregate amount of precious,
semi-precious and other metals held by the Company and its Subsidiaries under
leases, consignment agreements and similar arrangements as of the last day of
the most recently ended fiscal quarter of the Company covered by such financial
statements (setting forth such aggregate amount for each metal type), together
with the aggregate amount of the accounts receivable subject to the Liens of the
type described in Section 7.02(l), and (iv) state that all notices required to
be provided under Sections 6.13 and 6.14, and all periodic schedules of assets
required to be provided under the Security Documents, have been provided);

(b)             promptly after any request by any Agent or Lender, copies of any
detailed audit reports, management letters or recommendations submitted to the
board of directors (or the audit committee of the board of directors) of the
Company by independent accountants in connection with the accounts or books of
the Company or any Subsidiary, or any audit of any of them;

(c)             promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Company, and copies of all annual, regular, periodic and
special reports and registration statements which the Company may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;

(d)             promptly after the furnishing thereof, copies of any statement
or report furnished to any holder of debt securities, if any, of any Loan Party
pursuant to the terms of any indenture, loan or credit or similar agreement and
not otherwise required to be furnished to the Administrative Agent pursuant to
Section 6.01 or any other clause of this Section 6.02;

 

94

 



 

--------------------------------------------------------------------------------

(e)             promptly, and in any event within five Business Days after
receipt thereof by any Loan Party or any Subsidiary thereof, copies of each
notice or other correspondence received from the SEC (or comparable agency in
any applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof;

(f)              as soon as possible and in any event within five days after a
Responsible Officer knows or has reason to know that the Company or any
Subsidiary intends to discontinue any line of business generating net revenues
in excess of 10% of the Company’s consolidated net revenues for the most
recently completed fiscal year, a certificate of a Responsible Officer setting
forth details as to such discontinuance and describing the effect of such
discontinuance on the financial condition, properties and operations of the
Company and its Subsidiaries; and

(g)             promptly, such additional information regarding the business,
financial or corporate affairs of the Company or any Subsidiary, or compliance
with the terms of the Loan Documents, as any Agent or Lender may from time to
time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a), 6.01(b) or
6.02(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and, if so delivered, shall
be deemed to have been delivered on the date (i) on which the Company posts such
documents, or provides a link thereto, on the Company’s principal publicly
accessible website on the Internet or (ii) on which such documents are posted on
the Company’s behalf on an Internet or intranet website, if any, to which each
Lender and Agent have access (whether a commercial, third-party website or a
website sponsored by the Administrative Agent); provided that (i) the Company
shall deliver paper copies of such documents to any Agent or Lender that
requests the Company to deliver such paper copies until a written request to
cease delivering paper copies is given by such Agent or Lender and (ii) the
Company shall notify each Agent and Lender of the posting of any such documents
and, if requested by the Administrative Agent, provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents. The Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Company with any
such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

Each Borrower hereby acknowledges that the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuers materials and/or
information provided by or on behalf of such Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”). The Information supplied pursuant
hereto shall be subject to the confidentiality provisions of Section 10.07.

 

6.03

Notices. Promptly notify the Administrative Agent and each Lender of:

 

(a)

the occurrence of any Default;

 

95

 



 

--------------------------------------------------------------------------------

(b)             any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of the Company or any Subsidiary,
(ii) any dispute, litigation, investigation, proceeding or suspension between
the Company or any Subsidiary and any Governmental Authority or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting the Company or any Subsidiary, including pursuant to any applicable
Environmental Laws;

 

(c)

the occurrence of any ERISA Event;

 

(d)

the occurrence of any Internal Control Event;

(e)             any announcement by Moody’s or S&P of any change or possible
change in a Debt Rating of the Company, if any; and

(f)              any casualty or other insured damage to any material portion of
any Collateral or the commencement of any action or proceeding for the taking or
expropriation of any Collateral or any part thereof or interest therein under
power of eminent domain or by condemnation or similar proceeding.

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company has taken and proposes
to take with respect thereto. Each notice pursuant to subsection (a) above shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

6.04     Payment of Obligations. Pay and discharge as the same shall become due
and payable all of its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Company and its Subsidiaries on a
consolidated basis, (b) all lawful claims which, if unpaid, would by law become
a Lien upon its property, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Company and its Subsidiaries on a
consolidated basis and so long as no foreclosure or other similar proceedings
shall have been commenced against such property (the foregoing clause related to
foreclosure or other similar proceedings shall not apply to foreclosure or other
similar proceedings against precious, semi-precious or other metal under leases,
consignments or similar arrangements relating to the same) and (c) all
Indebtedness, as and when due and payable, but subject to any subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by the Company and its Subsidiaries on a consolidated basis
and so long as no Event of Default under Section 8.01(e) or 8.01(h) exists with
respect thereto.

6.05     Preservation of Existence, Etc. (a) Preserve and maintain (i) all
rights, privileges, permits, licenses and franchises necessary or desirable in
the normal conduct of its

 

96

 



 

--------------------------------------------------------------------------------

business, except to the extent the failure to do so could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect, and
(ii) its corporate or other legal existence and good standing in the
jurisdiction of its incorporation or organization, except, in the case of any
Subsidiary that is not a Loan Party, to the extent the failure to do so could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, and (b) qualify and remain qualified as a foreign corporation in
each jurisdiction referred to in Section 5.01; provided that this Section 6.05
shall not apply to any action permitted under Section 7.04 or 7.05.

6.06     Maintenance of Properties. Maintain and preserve all of its material
properties (tangible and intangible) necessary or useful in the proper conduct
of its business in good working order and condition, casualty covered by
insurance and ordinary wear and tear excepted.

6.07     Maintenance of Insurance. Maintain insurance with financially sound and
reputable insurance companies or associations, in each case not Affiliates of
the Company, with respect to its properties and business in such amounts and
covering such risks as are usually carried by companies engaged in the same or a
similar business and similarly situated, which insurance may provide for
reasonable deductibility from coverage thereof.

6.08     Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or (b)
the failure to comply therewith could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

6.09     Books and Records. Keep accurate records and books of record and
account, in which complete, true and correct entries in conformity with GAAP
consistently applied shall be made, reflecting all material financial
transactions of the Company and its Subsidiaries. Keep accurate records and
books of account in material conformity with all applicable requirements of any
Governmental Authority having regulatory jurisdiction over the Company or such
Subsidiary, as the case may be.

6.10     Inspection Rights. Permit representatives and independent contractors
of each Agent and Lender to visit and inspect any of its properties, to examine
its corporate, financial and operating records, and make copies thereof or
abstracts therefrom (with respect to financial, SEC and other similar
information), and to discuss its affairs, finances and accounts with its
directors, officers, and independent public accountants, all at the expense of
the Company and at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to the
Company; provided, however, that when an Event of Default exists any Agent or
Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of the Company at any time during
normal business hours and without advance notice.

6.11     Use of Proceeds. Use the proceeds of (a) the Credit Extensions made on
the Closing Date solely for the purposes, and in the manner, set forth in the
preliminary statement to this Agreement and (b) the Credit Extensions made after
the Closing Date solely for general

 

97

 



 

--------------------------------------------------------------------------------

corporate purposes of the Company and its Subsidiaries, including financing of
Permitted Acquisitions, not in contravention of any Law or of any Loan Document.

6.12     Approvals and Authorizations. Maintain all authorizations, consents,
approvals and licenses from, exemptions of, and filings and registrations with,
each Governmental Authority required in any jurisdiction in which any Foreign
Borrower or any other Loan Party is organized and existing and that, in each
case, are required in connection with the Loan Documents.

6.13     Additional Subsidiary Guarantors. Notify the Administrative Agent at
the time that any Person meets the criteria set forth in clause (b) or (c) of
the definition of the term “Subsidiary Guarantor” and promptly thereafter (and
in any event within 30 days or such longer period as may be agreed to by the
Administrative Agent) cause the Collateral and Guarantee Requirement with
respect to such Person to be satisfied. Notwithstanding the foregoing, the
Company may designate a Subsidiary not meeting the criteria set forth in clause
(b) or (c) of the definition of the term “Subsidiary Guarantor” as a Subsidiary
Guarantor; provided that (i) the Collateral and Guarantee Requirement with
respect to such Subsidiary shall have been, or concurrently therewith shall be,
satisfied, (ii) the Administrative Agent shall be reasonably satisfied that
performance by such Subsidiary of its obligations under the Guarantee Agreement
and the Security Documents to which such Subsidiary would be a party is not
subject to any prior approval, consent, exemption, authorization or other action
by, or notice to, or filing with, any Governmental Authority, or to any Law
materially impeding the ability of such Subsidiary to perform its obligations
under the Guarantee Agreement and such Security Documents and (iii) the Company
shall have delivered a certificate of a Responsible Officer of the Company to
the effect that, after giving effect to any such designation and such Subsidiary
becoming a Loan Party hereunder, the representations and warranties set forth in
this Agreement and the other Loan Documents as to such Subsidiary shall be true
and correct and no Default shall occur or be continuing.

6.14     Information Regarding Collateral. (a) Notify the Administrative Agent,
prior to the effectiveness of any such change, of any change in (i) the legal
name of any Loan Party, as set forth in its organizational documents, (ii) the
jurisdiction of organization or the form of organization of any Loan Party
(including as a result of any merger or consolidation), (iii) the location of
the chief executive office of any Loan Party or (iv) the organizational
identification number, if any, or, with respect to any Domestic Loan Party
organized under the laws of a jurisdiction that requires such information to be
set forth on the face of a Uniform Commercial Code financing statement, the
Federal Taxpayer Identification Number of such Loan Party. The Company agrees
not to effect or permit any change referred to in the preceding sentence unless
all filings have been made under the Uniform Commercial Code or otherwise that
are required in order for the Administrative Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all the Collateral.

(b)            Notify the Administrative Agent promptly of (i) the acquisition
by any Loan Party of, or any real property otherwise becoming, a Mortgaged
Property after the Restatement Effective Date and (ii) the acquisition by any
Loan Party of any other material assets after the Restatement Effective Date,
other than any assets constituting Collateral under the Security Documents in
which the Administrative Agent shall have a

 

98

 



 

--------------------------------------------------------------------------------

valid, legal and perfected security interest (with the priority contemplated by
the applicable Security Document) upon the acquisition thereof.

6.15      Further Assurances. In the case of the Company and the other Loan
Parties, execute any and all further documents, financing statements, agreements
and instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust
and other documents), that may be required under any applicable law, or that the
Administrative Agent may reasonably request, to cause the Collateral and
Guarantee Requirement to be and remain satisfied at all times or otherwise to
effectuate the provisions of the Loan Documents, all at the expense of the Loan
Parties. The Company will provide to the Administrative Agent, from time to time
upon request, evidence reasonably satisfactory to the Administrative Agent as to
the perfection and priority of the Liens created or intended to be created by
the Security Documents.

6.16     Certain Post-Restatement Effective Date Collateral Obligations. In the
case of the Company and the other Loan Parties, as promptly as practicable, and
in any event within 45 days (or such longer period as may be agreed to by the
Administrative Agent), after the Restatement Effective Date, deliver all
documents, financing statements, agreements and instruments, and take all other
actions, that would be required to be delivered or taken in order for the
Collateral and Guarantee Requirement to have been satisfied as of the
Restatement Effective Date and that were not so delivered or taken in reliance
on Section 3(e) of the Amendment Agreement, except to the extent otherwise
agreed by the Administrative Agent pursuant to its authority as set forth in the
definition of the term “Collateral and Guarantee Requirement”.

ARTICLE VII.

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Loan Document Obligation hereunder shall remain unpaid or unsatisfied or any
Letter of Credit shall remain outstanding, the Company shall not, nor shall it
permit any Subsidiary to, directly or indirectly:

7.01     Liens. Create, incur, assume or suffer to exist any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

 

(a)

Liens pursuant to any Loan Document;

(b)             Liens existing on the Closing Date and listed on
Schedule 7.01(b), and any extensions or renewals thereof, provided that (i) the
property covered thereby is not changed, (ii) the amount secured or benefited
thereby is not increased except as permitted by Section 7.03(b), (iii) the
direct or any contingent obligor with respect thereto is not changed and (iv)
any renewal or extension of the obligations secured or benefited thereby is
permitted by Section 7.03(b);

(c)             Liens for taxes not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

 

99

 



 

--------------------------------------------------------------------------------

(d)             carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business which
are not overdue for a period of more than 60 days or which are being contested
in good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person;

(e)             pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;

(f)              deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(g)             easements, rights-of-way, restrictions and other similar
encumbrances affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;

(h)             Liens securing judgments for the payment of money not
constituting an Event of Default under Section 8.01(h);

(i)              Liens securing Indebtedness permitted under Section 7.03(e);
provided that (i) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness and (ii) the Indebtedness secured
thereby does not exceed the cost or fair market value, whichever is lower, of
the property being acquired on the date of acquisition;

(j)              Liens securing Indebtedness of a Subsidiary to the Company or
any other Domestic Loan Party permitted under Section 7.03(g);

(k)             Liens existing on (i) any asset prior to the acquisition thereof
by the Company or any Subsidiary or (ii) any asset of any Person that becomes a
Subsidiary after the Closing Date prior to the time such Person becomes a
Subsidiary; provided that (A) no such Lien extends to or covers any other assets
(other than the proceeds or products of the assets originally subject thereto
and, in the case of Liens referred to in clause (ii), after-acquired assets
subjected to a Lien pursuant to requirements existing at the time such Person
became a Subsidiary, other than any such after-acquired assets that would not
have been subject to such Lien but for such Person becoming a Subsidiary), (B)
no such Lien was created in contemplation of or in connection with such
acquisition or such Person becoming a Subsidiary, as the case may be, and (C)
the Indebtedness secured thereby is permitted under Section 7.03(k);

(l)              Liens granted to suppliers of precious, semi-precious, or other
metals pursuant to leases, consignment agreements or similar arrangements for
such metals entered into by the Company or any Subsidiary in the ordinary course
of business, provided that (i) such Liens attach only to the precious,
semi-precious, or other metals subject to such leases, agreements or
arrangements (and the proceeds thereof, other than

 

100

 



 

--------------------------------------------------------------------------------

proceeds of any goods containing such metals) or the accounts receivable arising
from the sale of any goods containing any metals that are or were subject to
such leases, agreements or arrangements, but only to the extent that such
accounts receivableare attributable to the value of such metals embedded in such
goods, and (ii) such Liens in existence on the Closing Date are listed on
Schedule 7.01(l); and

(m)            other Liens securing obligations, other than Indebtedness for
Money Borrowed, in an aggregate amount not to exceed $15,000,000 at any time
outstanding; provided such Liens do not attach to all or substantially all of
the assets of any Loan Party.

 

7.02

Investments. Make or acquire any Investments, except:

(a)        Investments held by the Company or such Subsidiary in the form of
(i) cash, (ii) direct obligations of the United States or any agency thereof
with maturities of one year or less from the date of acquisition, (iii)
commercial paper of a domestic issuer rated at least “A-1” by S&P or “P1” by
Moody’s, (iv) certificates of deposit with maturities of one year or less from
the date of acquisition issued by any commercial bank having capital and surplus
in excess of $100,000,000, (v) money market funds rated at least A-1 by S&P or
P-1 by Moody’s which offer daily purchase and redemption privileges or (vi) in
the case of any Foreign Subsidiary, other short-term investments that are
analogous to the foregoing and are utilized by such Foreign Subsidiary in
accordance with normal investment practices for cash management purposes;

(b)        advances to officers, directors and employees of the Company and
Subsidiaries, in an aggregate amount not to exceed $250,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

(c)             Investments in the Company or any Subsidiary existing on the
Closing Date and set forth on Schedule 7.02(c);

 

(d)

Investments resulting from Investment Transfers:

(i)                                      by any Domestic Loan Party to any other
Domestic Loan Party;

(ii)                                     of Equity Interests in any Foreign
Subsidiary or in any Domestic Holding Company by (A) any Domestic Subsidiary to
any Loan Party (other than any Sonion Loan Party) and (B) any Foreign Subsidiary
(i) if such Foreign Subsidiary is a Sonion Loan Party, to any other Loan Party
and (ii) otherwise, to any Loan Party (other than any Sonion Loan Party);

(iii)                                    by any Foreign Loan Party (A) if such
Foreign Loan Party is a Non-Restricted Foreign Loan Party, to (x) any other
Non-Restricted Loan Party or (y) any Restricted Foreign Loan Party that is a
Borrower so long as such Investment Transfer to such Borrower is made for the
purpose of enabling such Borrower to repay or prepay its obligations hereunder
and consists of cash and cash equivalents, and provided that such Borrower
promptly uses all

 

101

 



 

--------------------------------------------------------------------------------

the proceeds thereof for such purpose, (B) if such Foreign Loan Party is a
Restricted Foreign Loan Party, to (x) any other Loan Party (other than any
Sonion Loan Party) or (y) any Sonion Loan Party that is a Borrower so long as
such Investment Transfer to such Sonion Loan Party is made for the purpose of
enabling such Sonion Loan Party to repay or prepay its obligations hereunder and
consists of cash and cash equivalents, and provided that such Sonion Loan Party
promptly uses all the proceeds thereof for such purpose, and (C) if such Foreign
Loan Party is a Sonion Loan Party, to any other Loan Party (in each case under
this clause (iii), other than Investments resulting from Dispositions of the
Equity Interests in a Domestic Loan Party to a Foreign Loan Party);

(iv)                                    by any Domestic Subsidiary that is not a
Domestic Loan Party to the Company or any wholly-owned Domestic Subsidiary;

(v)                                     by any Foreign Subsidiary that is not a
Foreign Loan Party to the Company or any wholly-owned Subsidiary (other than
Investments resulting from Dispositions of Equity Interests in a Domestic
Subsidiary to a Foreign Subsidiary); and

(vi)                                    by any Loan Party to any Subsidiary that
is not a Domestic Loan Party, provided that the aggregate amount of all
Investments made in reliance on this clause (vi) in any fiscal year shall not,
after giving effect to such Investment, exceed an amount equal to 5% of
Consolidated Total Assets, determined as of the end of the then most recent
fiscal quarter of the Company with respect to which the Administrative Agent
shall have received financial statements referred to in Section 5.05(a) or
delivered pursuant to Section 6.01(a) or 6.01(b);

provided that (A) the net book value of plant, property and equipment directly
owned by the Company or any Domestic Subsidiary and directly or indirectly
transferred to the Foreign Subsidiaries in reliance on this clause (d) shall not
exceed $15,000,000 in the aggregate since the Closing Date and (B) all
Investments in the form of Indebtedness shall be subject to clauses (ii) and
(iii) of Section 7.03(g);

(e)             Investments resulting from Dispositions by any of AMI Doduco
(PR), LLC and AMI Doduco, Inc. to AMI Doduco (Mexico), S. de R.L. de C.V. or any
other Foreign Subsidiary organized in Mexico of the operating assets owned by it
on the Closing Date or subsequently acquired in the ordinary course of business;

(f)              Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;

 

102

 



 

--------------------------------------------------------------------------------

(g)             Guarantees of obligations of any Subsidiary under any lease,
consignment agreement or similar arrangement for precious, semi-precious or
other metals that are entered into by such Subsidiary in the ordinary course of
business;

 

(h)

Guarantees permitted by Section 7.03(c);

(i)              Permitted Acquisitions; provided, however, that the aggregate
consideration paid therefor, together with the aggregate consideration paid for
any other Permitted Acquisition consummated in reliance on this clause (i)
(including, in each case, Indebtedness assumed in connection therewith, all
obligations in respect of deferred purchase price (including obligations under
any purchase price adjustment but excluding earnout or similar payments) and all
other consideration payable in connection therewith (including payment
obligations in respect of noncompetition agreements or other arrangements
representing acquisition consideration)) shall not exceed $25,000,000 in the
aggregate in any fiscal year of the Company; and provided further that the
Consolidated Leverage Ratio, determined, as of the end of the fiscal quarter of
the Company most recently ended on or prior to the date of the consummation of
such Permitted Acquisition and with respect to which the Administrative Agent
shall have received financial statements delivered pursuant to Section 6.01(a)
or 6.01(b), on a Pro Forma Basis to give effect to such Permitted Acquisition,
shall be less than or equal to 2.50 to 1.00;

(j)              Investments arising out of the assumption of Indebtedness
permitted under Section 7.03(i); and

(k)             other Investments not exceeding $10,000,000 in the aggregate in
any fiscal year of the Company.

Any Investment permitted to be made in any Person under clause (d) above (a
“Permitted Investee”) may be effected by means of one or more intermediate
transfers of assets through Persons that are not Permitted Investees, provided
that such Investment and all such intermediate transfers occur substantially
simultaneously and, after giving effect thereto, the Investment is solely an
Investment in the Permitted Investee and not in any such intermediate transferor
or transferee.

 

7.03

Indebtedness. Create, incur, assume or suffer to exist any Indebtedness, except:

 

(a)

Indebtedness under the Loan Documents;

(b)             Indebtedness outstanding on the Closing Date and set forth on
Schedule 7.03(b), and any refinancings, refundings, renewals or extensions
thereof, provided that (i) the amount of such Indebtedness is not increased at
the time of such refinancing, refunding, renewal or extension except by an
amount equal to accrued, but unpaid, interest thereon, a reasonable premium or
other reasonable amount paid, and fees and expenses reasonably incurred, in
connection with such refinancing, refunding, renewal or extension and by an
amount equal to any existing commitments unutilized thereunder, (ii) the direct
or any contingent obligor with respect thereto is not changed and (iii) the
final maturity thereof and the weighted average life to maturity thereof is no
shorter than that of the Indebtedness being refinanced, refunded, renewed or
extended;

 

103

 



 

--------------------------------------------------------------------------------

(c)             unsecured Guarantees of Indebtedness of the Excluded
Subsidiaries in an aggregate principal amount at any time outstanding not to
exceed $5,000,000;

(d)             obligations (contingent or otherwise) of the Company or any
Subsidiary existing or arising under any Swap Contract, provided that (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of debt securities issued by
such Person, and not for purposes of speculation or taking a “market view;” and
(ii) such Swap Contract does not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;

(e)             Indebtedness in respect of Capital Leases, Synthetic Leases and
purchase money obligations for fixed or capital assets; provided, however, that
the aggregate amount of all such Indebtedness at any time outstanding shall not
exceed $15,000,000;

(f)              unsecured Indebtedness, in an aggregate principal amount at any
time outstanding not to exceed $50,000,000, of the Company and the other Loan
Parties that is subordinated to the Loan Documents Obligations on written terms
satisfactory to the Administrative Agent;

(g)             Indebtedness of the Company or any of its Subsidiaries owed to
the Company or any of its Subsidiaries; provided that (i) such Indebtedness
shall be subject to Section 7.02, (ii) in the case of Indebtedness of the
Company or any of its Subsidiaries owed to Subsidiaries that are not Domestic
Loan Parties, such Indebtedness is unsecured and (iii) in the case of
Indebtedness of any Loan Party, such Indebtedness is subordinated to the Loan
Documents Obligations on written terms satisfactory to the Administrative Agent;

(h)             Guarantees by the Company of any Indebtedness of a Subsidiary or
by any Subsidiary of any Indebtedness of the Company or any other Subsidiary,
other than, in each case, Guarantees of any Indebtedness referred to in Section
7.03(b), 7.03(f), 7.03(i) or 7.03(k); provided that any such Guarantees shall be
subject to Section 7.02;

(i)              any unsecured intercompany Indebtedness of a Foreign Loan Party
assumed by a Foreign Subsidiary that is not a Foreign Loan Party and any
unsecured intercompany Indebtedness of a Foreign Subsidiary that is not a
Foreign Loan Party assumed by another Foreign Subsidiary that is not a Foreign
Loan Party;

(j)              Indebtedness owed in respect of any overdrafts and related
liabilities arising from treasury, depository and cash management services or in
connection with any automated clearing-house transfers of funds;

(k)             Indebtedness of any Person that becomes a Subsidiary after the
Closing Date as a result of a Permitted Acquisition, or Indebtedness of any
Person that is assumed by the Company or any Subsidiary in connection with an
acquisition of assets

 

104

 



 

--------------------------------------------------------------------------------

by the Company or such Subsidiary in a Permitted Acquisition; provided that (i)
such Indebtedness exists at the time such Person becomes a Subsidiary or such
assets are acquired and is not created in contemplation of or in connection with
such Person becoming a Subsidiary or such assets being acquired, (ii) neither
the Company nor any Subsidiary (other than such Person or the Subsidiary that so
assumes such Person’s Indebtedness) shall Guarantee or otherwise become liable
for the payment of such Indebtedness and (iii) the aggregate principal amount of
Indebtedness permitted by this clause (k) shall not exceed $5,000,000 at any
time outstanding;

(l)              unsecured Indebtedness of the Company and its Subsidiaries in
an aggregate principal amount not to exceed $15,000,000 at any time outstanding;
provided that, in the case of Subsidiaries that are not Loan Parties, the
aggregate principal amount of all such Indebtedness shall not exceed $5,000,000
at any time outstanding; and

(m)            unsecured Indebtedness of the Company and its Subsidiaries owed
to the Excluded Subsidiaries in an aggregate principal amount not to exceed
$25,000,000 at any time outstanding.

7.04     Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, or amend, modify or terminate
any of its Organization Documents, except that, so long as no Default exists or
would result therefrom:

(a)             (i) any Domestic Subsidiary may merge with the Company or any
other Domestic Subsidiary, provided that (A) in the case of any such merger
involving the Company, the Company shall be the surviving Person and (B) in the
case of any such merger involving a Domestic Loan Party other than the Company,
the surviving Person shall be a Domestic Loan Party, (ii) any Foreign Subsidiary
that is not a Loan Party may merge or consolidate with any other Foreign
Subsidiary that is not a Loan Party, provided that, in the case of any such
merger or consolidation involving a Foreign Subsidiary that is a Subsidiary of a
Non-Restricted Foreign Loan Party, the surviving or resulting Person shall be a
Subsidiary of a Non-Restricted Foreign Loan Party (and shall not (unless such
Foreign Subsidiary is a Subsidiary of a Restricted Loan Party) be a Subsidiary
of a Restricted Loan Party), (iii) any Foreign Loan Party may merge or
consolidate with any other Foreign Subsidiary so long as the surviving or
resulting Person is a Foreign Loan Party, provided that (A) in the case of any
such merger or consolidation involving a Borrower, such Borrower shall be the
surviving or resulting Person, (B) in the case of any such merger or
consolidation involving a Non-Restricted Foreign Loan Party, the surviving or
resulting Person shall be a Non-Restricted Foreign Loan Party and (C) unless
each party to such merger or consolidation is a Sonion Loan Party, the surviving
or resulting Person shall not be a Sonion Loan Party, and (iv) any Subsidiary
may merge or consolidate with any other Person in order to effect a Permitted
Acquisition; provided, in each case, that any Investment resulting from any such
merger or consolidation shall be permitted under Section 7.02;

 

105

 



 

--------------------------------------------------------------------------------

(b)             any Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation, dissolution or otherwise) to the extent
permitted under Section 7.05; and

(c)             the Company and the Subsidiaries may amend or modify their
Organization Documents in a manner that is not adverse in any material respect
to the interests of the Lenders.

7.05     Dispositions. Make any Disposition or enter into any agreement to make
any Disposition, except:

(a)             Dispositions of obsolete or worn out property, whether now owned
or hereafter acquired, in the ordinary course of business;

 

(b)

Dispositions of inventory in the ordinary course of business;

(c)             Dispositions of cash and cash equivalents in the ordinary course
of business;

(d)             Dispositions of equipment or real property to the extent that
(i) such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(e)             Investment Transfers described in, and permitted by, clauses (i)
through (vi) of Section 7.02(d) (but subject to the proviso at the end of
Section 7.02(d)) or Section 7.02(e);

(f)              Dispositions of property pursuant to sale-leaseback
transactions, provided that the higher of book value or fair value of all
property Disposed in reliance on this clause (f) shall not exceed $10,000,000
since the Closing Date;

(g)             leases and licenses in the ordinary course of business
consistent with past practices, provided such leases and licenses are not for
all or substantially all of the Company’s or such Subsidiary’s property; and

(h)             Dispositions (other than to the Company or any Subsidiary) of
real or personal property, including Equity Interests, in arm’s length
transactions for fair market value and at least 70% cash consideration, provided
that (i) at the time of such Disposition, no Default shall exist or would result
from such Disposition, (ii) the aggregate book value of all property Disposed of
in reliance on this clause (h) in any fiscal year of the Company shall not
exceed $30,000,000 and (iii) after giving effect to any disposition of Equity
Interests, each Subsidiary that is a Loan Party shall be a wholly-owned
Subsidiary.

Any Disposition permitted to be made to any Person under clause (e) above (a
“Permitted Transferee”) may be effected by means of one or more intermediate
transfers of assets through Persons who are not Permitted Transferees, provided
that such Disposition and all such

 

106

 



 

--------------------------------------------------------------------------------

intermediate transfers occur substantially simultaneously and, after giving
effect thereto, the assets disposed of in such Disposition are assets of the
Permitted Transferee and not of any such intermediate transferor or transferee.

7.06     Restricted Payments; Certain Equity Issuances. (a) Declare or make,
directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so, except that, so long as no Event of Default
shall have occurred and be continuing at the time of any action described below
or would reasonably be expected to result therefrom:

(i)                          any Subsidiary may declare and make Restricted
Payments with respect to its capital stock, partnership or membership interests
or other similar Equity Interests, ratably to the holders of such Equity
Interests;

(ii)                         the Company and each Subsidiary may declare and
make dividend payments or other distributions payable solely in the common stock
or other common Equity Interests of such Person;

(iii)                        the Company may declare or pay cash dividends to
its stockholders approved by its Board of Directors from time to time; provided
that (A) if the ratio of (x) Consolidated Funded Debt at the time of any such
declaration or payment (giving pro forma effect to any Indebtedness incurred in
connection therewith) to (y) Consolidated EBITDA for the four consecutive fiscal
quarters most recently ended prior thereto for which financial statements have
been delivered to the Administrative Agent pursuant to Section 6.01(a) or
6.01(b), exceeds 2.50 to 1.00, the aggregate amount of all such dividends
declared or paid (without duplication) in any fiscal year of the Company shall
not exceed $5,000,000; and (B) the Company reasonably believes that no Default
or Event of Default would reasonably be expected to exist as of the end of the
fiscal quarter in which such cash dividend is declared or paid; and

(iv)                        the Company may purchase, redeem or otherwise
acquire for cash Equity Interests issued by it in an aggregate amount not
exceeding $25,000,000 since the Closing Date; provided, however, that the ratio
of (x) Consolidated Funded Debt at the time of any such purchase, redemption or
acquisition (giving pro forma effect to any Indebtedness incurred in connection
therewith) to (y) Consolidated EBITDA for the four consecutive fiscal quarters
most recently ended prior thereto for which financial statements have been
delivered to the Administrative Agent pursuant to Section 6.01(a) or 6.01(b),
shall be less than or equal to 2.50 to 1.00.

(b)           Issue (i) in the case of the Company, any Disqualified Capital
Stock and (ii) in the case of any Subsidiary, any Equity Interests, provided
that any Subsidiary may (A) issue director’s qualifying shares and other nominal
amounts of Equity Interests that are required to be held by Persons other than
the Company and its Subsidiaries under applicable Laws, (B) issue Equity
Interests to the Company or any of its Subsidiaries and (C) issue and sell other
Equity Interests for fair market value in cash (as determined by the Board for
any sale in excess of $5,000,000), so long as, after giving effect thereto,
(A) the Company retains, directly or indirectly, at least 51% of the Voting
Equity Interests and 51% of the Equity Interests in such Subsidiary and (B) each
Subsidiary that

 

107

 



 

--------------------------------------------------------------------------------

is a Loan Party shall be a wholly owned Subsidiary; provided that, in the case
of any issuance of Equity Interests by a Subsidiary, any Investment resulting
therefrom shall be permitted under Section 7.02 and any Disposition resulting
therefrom shall be permitted under Section 7.05.

7.07     Change in Nature of Business. (a) Engage in any material line of
business substantially different from those lines of business conducted by the
Company and its Subsidiaries on the Closing Date or any business substantially
related or incidental thereto.

(b)           Except to the extent consistent with its ordinary course of
business practice as in effect on the Restatement Effective Date or not
disadvantageous to the Lenders in any material respect, permit (i) any
Subsidiary that is not a Loan Party or (ii) any Sonion Loan Party to own any
trade receivables arising from the provision of goods or services by the Company
or any of its Subsidiaries.

7.08     Transactions with Affiliates. Enter into any material transaction or
transactions (either individually or in the aggregate) of any kind with any
Affiliate of the Company (other than any Subsidiary), whether or not in the
ordinary course of business, other than on fair and reasonable terms
substantially as favorable to the Company or such Subsidiary as would be
obtainable by the Company or such Subsidiary at the time in a comparable arm’s
length transaction with a Person other than an Affiliate. With respect to
Subsidiaries that are not Domestic Loan Parties, enter into any material
transaction or transactions (either individually or in the aggregate) of any
kind with a Loan Party, whether or not in the ordinary course of business, other
than (a) any transaction of a type expressly permitted under Article VII and
(b) transactions on fair and reasonable terms substantially as favorable to such
Loan Party as would be obtainable by such Loan Party at the time in a comparable
arm’s length transaction.

7.09     Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation that (a) limits the ability (i) of any Subsidiary to make Restricted
Payments to any Loan Party or to otherwise transfer property to any Loan Party,
(ii) of any Subsidiary to Guarantee the Indebtedness of any Loan Party or (iii)
of the Company or any Subsidiary to create, incur, assume or suffer to exist
Liens on property of such Person to secure any Loan Documents Obligations,
provided, however, that this clause (iii) shall not prohibit any negative pledge
incurred or provided in favor of (A) any holder of Indebtedness permitted under
Section 7.03(e), solely to the extent such negative pledge relates to the
property financed by or the subject of such Indebtedness, or (B) the beneficiary
of any Lien referred to in Section 7.01(l), to the extent such negative pledge
relates to the precious, semi-precious or other metals subject thereto; or (b)
requires the grant of a Lien to secure an obligation of such Person if a Lien is
granted to secure another obligation of such Person.

7.10     Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, for
any purpose that entails a violation (including on the part of any Lender) of
any of the regulations of the FRB, including Regulation U.

7.11     Financial Covenants. (a) Consolidated Fixed Charge Coverage Ratio. Fail
to maintain on a consolidated basis in accordance with GAAP, at the end of each
fiscal quarter of

 

108

 



 

--------------------------------------------------------------------------------

the Company beginning with the fiscal quarter ending on June 27, 2008, a ratio
of Consolidated EBITDA to Consolidated Fixed Charges for the four consecutive
fiscal quarters ending on the last day of such fiscal quarter not less than (i)
1.50 to 1.00, in the case of any fiscal quarter of the Company ending prior to
March 27, 2009, (ii) 2.00 to 1.00, in the case of the fiscal quarter of the
Company ending on March 27, 2009 or June 26, 2009, (iii) 1.75 to 1.00, in the
case of any fiscal quarter of the Company ending after June 26, 2009 and on or
prior to March 26, 2010, (iv) 1.50 to 1.00, in the case of any fiscal quarter of
the Company ending after March 26, 2010 and on or prior to December 31, 2010 and
(v) 1.25 to 1.00, in the case of any fiscal quarter of the Company ending after
December 31, 2010.

(b)           Consolidated Leverage Ratio. Fail to maintain on a consolidated
basis in accordance with GAAP, at the end of each fiscal quarter of the Company
beginning with the fiscal quarter ending on June 27, 2008, a ratio (the
“Consolidated Leverage Ratio”) of Consolidated Funded Debt at the end of such
fiscal quarter to Consolidated EBITDA for the four consecutive fiscal quarters
ending on the last day of such fiscal quarter not exceeding (i) 3.50 to 1.00, in
the case of any fiscal quarter of the Company ending on or prior to December 26,
2008, (ii) 4.50 to 1.00, in the case of any fiscal quarter of the Company ending
after December 26, 2008 and on or prior to December 25, 2009, (iii) 4.00 to
1.00, in the case of the fiscal quarter of the Company ending on March 26, 2010,
(iv) 3.75 to 1.00, in the case of the fiscal quarter of the Company ending on
June 25, 2010, (v) 3.50 to 1.00, in the case of the fiscal quarter of the
Company ending on October 1, 2010 and (vi) 3.00 to 1.00, in the case of any
fiscal quarter of the Company ending after October 1, 2010.

(c)           Minimum Consolidated EBITDA. Permit the Consolidated EBITDA (i)
for the fiscal quarter of the Company ending June 26, 2009 to be less than
$10,000,000 or (ii) for the two consecutive fiscal quarters of the Company
ending on the last day of any fiscal quarter of the Company ending after June
26, 2009 to be less than $20,000,000.

7.12     Capital Expenditures. Make or become legally obligated to make any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding (a) normal replacements and maintenance which are
properly charged to current operations and (b) any such capital expenditure that
is also a Permitted Acquisition), except for capital expenditures in the
ordinary course of business not exceeding in the aggregate (i) the sum of
$50,000,000 and the Existing CapEx Carry-Over Amount, in the case of any such
expenditures made during the fiscal year 2008, (ii) $25,000,000, in the case of
any such expenditures made during the fiscal year 2009, (iii) $30,000,000, in
the case of any such expenditures made during the fiscal year 2010, (iv)
$40,000,000, in the case of any such expenditures made during the fiscal year
2011 and (v) $45,000,000, in the case of any such expenditures made in any
fiscal year of the Company ending after December 31, 2011; provided, however,
that so long as no Default has occurred and is continuing or would result from
such expenditure, any portion of the amount set forth above, if not expended in
a given fiscal year, may be carried over for expenditure in the next following
fiscal year.

7.13     Leases. Create, incur, assume, or suffer to exist any obligation as
lessee for the rental or hire of any real or personal property, except (a)
Capital Leases and Synthetic Leases

 

109

 



 

--------------------------------------------------------------------------------

permitted by Section 7.03, (b) leases existing on the Closing Date and any
extensions or renewals thereof disclosed on Schedule 7.13, (c) leases (other
than Capital Leases) entered into by the Company and its Subsidiaries which do
not in the aggregate require the Company and its Subsidiaries on a consolidated
basis to make payments (including taxes, insurance, maintenance, and similar
expense which the Company or any Subsidiary is required to pay under the terms
of any lease) in any fiscal year of the Company in excess of $35,000,000, (d)
leases among the Company and its Subsidiaries and (e) leases of precious,
semi-precious, or other metals in the nature of consignment agreements for
inventory in the ordinary course of business.

7.14     Hazardous Materials; Indemnification. Use, generate, treat, store,
release, dispose of or otherwise introduce any Hazardous Materials into or on
any real property owned or leased by any of them and will not, and will not
permit any Subsidiary to, cause, suffer, allow or permit anyone else to do so,
except in material compliance with applicable Environmental Laws. Each Domestic
Borrower hereby agrees to indemnify, reimburse, defend and hold harmless each
Agent, the Arranger, each Lender and their respective directors, officers,
agents and employees (collectively, the “Indemnified Parties”) for, from and
against all demands, liabilities, damages, costs, claims, suits, actions, legal
or administrative proceedings, interest, losses, expenses and reasonable
attorney’s fees (including any such fees and expenses incurred in enforcing this
indemnity) asserted against, imposed on or incurred by any of the Indemnified
Parties, directly or indirectly pursuant to or in connection with the
application of any Environmental Law to acts or omissions occurring at any time
on or in connection with any real estate owned or leased by the Company or any
of its Subsidiaries or any business conducted thereon. Each Foreign Borrower
hereby agrees to indemnify, reimburse, defend and hold harmless the Indemnified
Parties for, from and against all demands, liabilities, damages, costs, claims,
suits, actions, legal or administrative proceedings, interest, losses, expenses
and reasonable attorney’s fees (including any such fees and expenses incurred in
enforcing this indemnity) asserted against, imposed on or incurred by any of the
Indemnified Parties, directly or indirectly pursuant to or in connection with
the application of any Environmental Law to acts or omissions occurring at any
time on or in connection with any real estate owned or leased by such Foreign
Borrower or any of its Subsidiaries or any business conducted thereon.

7.15     Prepayment of Indebtedness, Etc. Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner any
Subordinated Indebtedness, other than as permitted under the applicable
subordination agreement relating thereto.

7.16     Fiscal Year. Change its fiscal year for accounting or financial
reporting purposes from that in effect on the Closing Date.

7.17     Sonion Intercompany Loan. (a) Prepay or repay any portion of the Sonion
Intercompany Loan; provided, that Pulse Components may make a repayment or
prepayment, in whole or in part, of the Sonion Intercompany Loan so long as (i)
concurrently with such repayment or prepayment, Pulse Denmark makes a prepayment
of the Committed Primary Revolving Loans (other than the Specified Committed
Primary Revolving Borrowing) made to it in an amount at least equal to the
amount of such repayment or prepayment of the Sonion Intercompany Loan or (ii)
in the event that at the time of such repayment or prepayment no Committed
Primary Revolving Loans (other than the Specified Committed Primary Revolving

 

110

 



 

--------------------------------------------------------------------------------

Borrowing) shall be outstanding, Pulse Denmark applies the proceeds of such
repayment or prepayment of the Sonion Intercompany Loan for a purpose other than
the repayment of Indebtedness incurred to finance the Sonion Acquisition or
related interest, fees or expenses, and delivers to the Administrative Agent
evidence reasonably satisfactory to it of such application. In furtherance of
the foregoing, in the event of any repayment or prepayment of the Sonion
Intercompany Loan (other than in circumstances referred to in clause (ii)
above), (A) the Company shall deliver, on behalf of Pulse Denmark and in
accordance with Section 2.05(a) and this subsection (a), a notice of prepayment
of such Committed Primary Revolving Loans and (B) Pulse Components shall, and
the Company shall cause Pulse Components to, deliver, on behalf of Pulse
Denmark, to the Administrative Agent the full amount of such prepayment of the
Sonion Intercompany Loan, such funds to be applied to such prepayment of the
Committed Primary Revolving Loans.

(b)           Amend, supplement or otherwise modify the Sonion Intercompany
Loan, or any agreement, document or instrument evidencing or otherwise relating
to the Sonion Intercompany Loan, in a manner that is adverse in any material
respect to the interests of the Lenders.

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

 

8.01

Events of Default. Any of the following shall constitute an Event of Default:

(a)            Non-Payment. Any Borrower or any other Loan Party fails to pay
(i) when and as required to be paid herein, and in the currency required
hereunder, any amount of principal of any Loan or any reimbursement obligation
in respect of any L/C Disbursement, or (ii) within five days after the same
becomes due, any interest on any Loan or any L/C Disbursement, or any fees due
pursuant to Section 2.03 or 2.09, or (iii) any other fee or any other amount
payable hereunder or under any other Loan Document on the date on which the same
shall be due and payable and, in the case of clause (iii), such failure shall
continue for five days following the date the Company receives written notice
from the Administrative Agent that such payment is due (which notice shall be
given at the request of the Required Lenders);

(b)            Specific Covenants. The Company fails to perform or observe any
term, covenant or agreement contained in Section 6.01, 6.02(a) through (f),
6.03, 6.05 (with respect to the existence of any Borrower), 6.10, 6.11 or 6.13
or Article VII (other than Section 7.14);

(c)            Other Defaults. Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days after the earlier of the Company’s or any
Subsidiary’s knowledge thereof or written notice thereof from the Administrative
Agent to the Company (which notice shall be given at the request of the Required
Lenders);

 

111

 



 

--------------------------------------------------------------------------------

(d)            Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Company or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made;

(e)            Cross-Default. (i) The Company or any Subsidiary, subject to any
applicable notice and grace periods, if any, (A) fails to make any payment when
due (whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise) in respect of any Indebtedness or Guarantee (other than Indebtedness
hereunder and Indebtedness under Swap Contracts) having an aggregate principal
amount (including undrawn letters of credit) of more than the Threshold Amount
or (B) fails to observe or perform any other agreement or condition relating to
any such Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which failure or such other event is to cause, or to permit the holder or
holders of such Indebtedness or the beneficiary or beneficiaries of such
Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which the Company or any Subsidiary is
the Defaulting Party (as defined in such Swap Contract) or (B) any Termination
Event (as so defined) under such Swap Contract as to which the Company or any
Subsidiary is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by the Company or such Subsidiary as a result thereof is
greater than the Threshold Amount; or (iii) occurrence of any default or
defaults under any precious, semi-precious or other metal lease or leases,
consignment or consignments or similar arrangements described in Section 7.13(e)
from any financial institution (and its Affiliates) for a period of 60 days or
more, which defaulted lease or leases, consignment or consignments and similar
arrangements involve amounts outstanding in excess of $20,000,000 in the
aggregate;

(f)             Insolvency Proceedings, Etc. The Company, any other Borrower or
any Material Subsidiary institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; any receiver, trustee,
custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 90 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for 90 calendar days, or an order for relief is entered
in any such proceeding;

 

112

 



 

--------------------------------------------------------------------------------

(g)            Inability to Pay Debts; Attachment. (i) The Company, any other
Borrower or any Material Subsidiary becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of the Company or any
Subsidiary for any amount in excess of the Threshold Amount and is not released,
vacated or fully bonded within 90 days after its issue or levy;

(h)            Judgments. There is entered against the Company or any Subsidiary
(i) a final judgment or order for the payment of money in an aggregate amount
exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of the potential
claim and does not dispute coverage) or (ii) any one or more non-monetary final
judgments that have, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case, such judgment has
not been paid or otherwise discharged or enforcement proceedings with respect
thereto have not been stayed by reason of a pending appeal or otherwise, and
either (A) 90 days shall have elapsed after the entry of such judgment or (B)
enforcement proceedings shall have been commenced by any creditor upon such
judgment or order and shall be continuing;

(i)             ERISA. (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of the Company under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount and such liability shall not have been discharged within 30 days, or (ii)
the Company or any ERISA Affiliate fails to pay when due, after the expiration
of any applicable grace period, any installment payment with respect to its
Withdrawal Liability under a Multiemployer Plan in an aggregate amount in excess
of the Threshold Amount;

(j)             Invalidity of Loan Documents. Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or satisfaction in full of all the Loan
Documents Obligations, ceases to be in full force and effect; or any Loan Party
(or any other Person in any material way) contests in any manner the validity or
enforceability of any provision of any Loan Document; or any Loan Party denies
that it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document;

 

(k)

Change of Control. There occurs any Change of Control;

(l)             Lien. Any Lien purported to be created under any Security
Document shall cease to be a valid and perfected Lien on any material Collateral
or shall be asserted by any Loan Party not to be a valid and perfected Lien on
any Collateral, in each case with the priority required by the applicable
Security Document, except (i) as expressly provided in Section 10.20 or (ii) as
a result of the Administrative Agent’s failure to maintain possession of any
stock certificate, promissory note or other instrument delivered to it pursuant
to any Security Document or to take any other action within its

 

113

 



 

--------------------------------------------------------------------------------

control (other than as a result of any breach by the Company or any of its
Subsidiaries of their obligations under the Loan Documents); or

(m)           Guarantee. Any Guarantee purported to be created under the
Guarantee Agreement shall cease to be, or shall be asserted by any Loan Party
not to be, in full force and effect, except as expressly provided in
Section 10.20.

8.02     Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent may, and at the request of the Required
Lenders shall, take any or all of the following actions:

(a)             declare the Commitment of each Lender to make Loans and any
obligation of any L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such Commitments and obligation shall be terminated;

(b)             declare the unpaid principal amount of all outstanding Loans,
all interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;

(c)             require that each Primary Revolving Borrower Cash Collateralize
L/C Obligations of such Primary Revolving Borrower (in an amount equal to the
then Outstanding Amount thereof); and

(d)             exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents;

provided, however, that upon the occurrence of any Event of Default with respect
to any Borrower described in Section 8.01(f), the Commitments shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of each Primary Revolving Borrowers to Cash
Collateralize L/C Obligations of such Primary Revolving Borrower as aforesaid
shall automatically become effective, in each case without further act of the
Administrative Agent or any Lender.

ARTICLE IX.

THE AGENTS

9.01     Appointment and Authority. Each of the Lenders and the L/C Issuers
hereby irrevocably appoints JPMCB to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. Each of the Lenders and the L/C Issuers hereby irrevocably appoints (a)
J.P. Morgan Europe Limited to act on its behalf as the London Administrative
Agent and (b) JPMorgan Chase Bank, N.A., Hong Kong branch, to act on its behalf
as the Singapore Administrative Agent, in each case, under this Agreement and
the other Loan Documents and authorizes the London

 

114

 



 

--------------------------------------------------------------------------------

Administrative Agent and the Singapore Administrative Agent to take such actions
on its behalf and to exercise such powers as are delegated to such Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The Lenders acknowledge and agree that JPMCB may appoint any
other Affiliate or branch of JPMCB to act as the London Administrative Agent or
the Singapore Administrative Agent, and each Lender hereby irrevocably appoints
such other Affiliate or branch to act on its behalf as the London Administrative
Agent or the Singapore Administrative Agent under this Agreement and the other
Loan Documents and authorizes such other Affiliate or branch to take such
actions on its behalf and to exercise such powers as are delegated to such Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. Each Affiliate or a branch of JPMCB that is
acting as an Agent shall be an express third party beneficiary of the provisions
of this Article IX and all the other exculpatory, reimbursement, indemnification
and like provisions set forth for the benefit of an Agent in this Agreement or
any other Loan Document. The provisions of this Article are solely for the
benefit of the Agents, the Lenders and the L/C Issuers, and neither any Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions.

9.02     Rights as a Lender or L/C Issuer. Each Person serving as an Agent
hereunder shall have the same rights and powers in its capacity, if any, as a
Lender or an L/C Issuer as any other Lender or L/C Issuer and may exercise the
same as though it were not an Agent and the terms “Lender”, “Lenders”, “L/C
Issuer” or “L/C Issuers” shall, unless otherwise expressly indicated or unless
the context otherwise requires, include each Person serving as an Agent
hereunder in its individual capacity. Such Person and its Affiliates may accept
deposits from, lend money to, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrowers or any Subsidiary or other Affiliate thereof as if such Person were
not an Agent hereunder and without any duty to account therefor to the Lenders.

9.03     Exculpatory Provisions. No Agent shall have any duties or obligations
except those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, no Agent:

(a)             shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

(b)             shall have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that no Agent shall be required to take any
action that, in its opinion or the opinion of its counsel, may expose such Agent
to liability or that is contrary to any Loan Document or applicable law; and

(c)             shall, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, or shall be liable for the failure to
disclose, any information relating to any of the Borrowers or any of their
respective Subsidiaries or

 

115

 



 

--------------------------------------------------------------------------------

Affiliates that is communicated to or obtained by the Person serving as an Agent
or any of its Affiliates in any capacity.

No Agent shall be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders, the Required Term Lenders,
the Required Primary Revolving Lenders or the Required Singapore Revolving
Lenders, as applicable (or such other number or percentage of the Lenders as
shall be necessary, or as such Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 8.02 and 10.01) or
(ii) in the absence of its own gross negligence or willful misconduct. Each
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to such Agent by the Company, a Lender
or an L/C Issuer.

No Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere in any Loan Document, other than, in the
case of the Administrative Agent, to confirm receipt of items expressly required
to be delivered to the Administrative Agent. Notwithstanding anything herein to
the contrary, the Administrative Agent shall not have any liability arising from
confirmations of the Outstanding Amount of any Loan Documents Obligations.

9.04     Reliance by Agents. Each Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person (including, if applicable, a
Responsible Officer). Each Agent also may rely upon any statement made to it
orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or an L/C Issuer, each Agent may presume that such condition is
satisfactory to such Lender or such L/C Issuer unless such Agent shall have
received notice to the contrary from such Lender or such L/C Issuer prior to the
making of such Loan or the issuance of such Letter of Credit. Each Agent may
consult with legal counsel (who may be counsel for the Company), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

9.05     Delegation of Duties. Each Agent may perform any and all of its duties
and exercise its rights and powers hereunder or under any other Loan Document by
or through any one or more sub-agents appointed by such Agent. Each Agent and
any such sub-agent may perform any and all of its duties and exercise its rights
and powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of each Agent and any such sub-agent, and shall apply to their
respective

 

116

 



 

--------------------------------------------------------------------------------

activities in connection with the syndication of the credit facilities provided
for herein as well as activities as an Agent.

9.06     Resignation of Agents. The Administrative Agent may at any time give
notice of its resignation to the Lenders, the L/C Issuers and the Company. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Company, to appoint a successor. Any successor
Administrative Agent shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the L/C Issuers, appoint a successor Administrative Agent meeting
the qualifications set forth above; provided that if the retiring Administrative
Agent shall notify the Company and the Lenders that no qualifying Person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (a) the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents and (b) all payments, communications and determinations
provided to be made by, to or through the Administrative Agent (or any of its
Affiliates acting as Agents hereunder) shall instead be made by or to each
Lender and each L/C Issuer directly, until such time as the Required Lenders
appoint a successor Administrative Agent as provided for above in this Section.
Any resignation by the Administrative Agent pursuant to this Section shall also
constitute the resignation of each Affiliate or branch of the Administrative
Agent that has been appointed in such capacity from being the London
Administrative Agent or the Singapore Administrative Agent. Upon the acceptance
of a successor’s appointment as an Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Agents, and each retiring
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section). The fees payable by the Company to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Company and such successor. After a retiring
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while such
retiring Agent was acting as an Agent.

Any resignation by JPMCB as Administrative Agent pursuant to this Section shall
also constitute its resignation as L/C Issuer and Swing Line Lender. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, (a)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of such retiring L/C Issuer and Swing Line Lender,
(b) such retiring L/C Issuer and Swing Line Lender shall be discharged from all
of their respective duties and obligations hereunder or under the other Loan
Documents, and (c) such successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to such L/C Issuer to
effectively assume the obligations of such retiring L/C Issuer with respect to
such Letters of Credit.

 

117

 



 

--------------------------------------------------------------------------------

9.07     Non-Reliance on Agents and Other Lenders. Each Lender and each L/C
Issuer acknowledges that it has, independently and without reliance upon the
Arranger, any Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
each L/C Issuer also acknowledges that it will, independently and without
reliance upon any Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

9.08     No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Arranger, Syndication Agent or Co-Documentation Agents listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as a Lender or an L/C Issuer hereunder.

9.09     Administrative Agent May File Proofs of Claim. In case of the pendency
of any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Loan Party, the Administrative Agent (irrespective of whether the principal
of any Loan or L/C Obligation shall then be due and payable as herein expressed
or by declaration or otherwise and irrespective of whether the Administrative
Agent shall have made any demand on any Borrower) shall be entitled and
empowered, by intervention in such proceeding or otherwise

(a)             to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Loan Documents Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders, the L/C Issuers and the Agents (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the L/C Issuers and the Agents and their respective agents and counsel and all
other amounts due the Lenders, the L/C Issuers and the Agents under
Sections 2.03(i), 2.03(j), 2.09 and 10.04) allowed in such judicial proceeding;
and

(b)             to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 2.03(i), 2.03(j), 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Loan Documents

 

118

 



 

--------------------------------------------------------------------------------

Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

9.10

Collateral and Guarantee Matters.

(a)           Each of the Lenders, the L/C Issuers, the London Administrative
Agent and the Singapore Administrative Agent hereby irrevocably authorizes (and
each other Guaranteed Party or Secured Party, whether or not a party hereto,
shall be deemed, by its acceptance of the benefits of the Guarantees provided
for under the Guarantee Agreement and the security interest provided for under
the Security Documents, to have irrevocably authorized) the Administrative Agent
to execute and deliver, on behalf of itself and the other Guaranteed Parties or
Secured Parties, as the case may be, the Guarantee Agreement and the Security
Documents and to take such actions on its behalf and to exercise such powers as
are delegated to the Administrative Agent by the terms hereof or thereof,
together with such actions and powers as are reasonably incidental thereto.

(b)           No Guaranteed Party shall have any right individually to enforce
any Guarantee provided under the Guarantee Agreement, and no Secured Party shall
have any right individually to realize upon any of the Collateral provided under
the Security Documents, it being understood and agreed that all powers, rights
and remedies under the Loan Documents may be exercised solely by the
Administrative Agent on behalf of the Guaranteed Parties and Secured Parties, as
the case may be, in accordance with the terms thereof. In the event of a
foreclosure by the Administrative Agent on any of the Collateral pursuant to a
public or private sale or other disposition, the Administrative Agent or any
Lender may be the purchaser or licensor of any or all of such Collateral at any
such sale or other disposition, and the Administrative Agent, as agent for and
representative of the Secured Parties (but not any Lender or Lenders in its or
their respective individual capacities unless Required Lenders shall otherwise
agree in writing) shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Loan
Documents Obligations as a credit on account of the purchase price for any
collateral payable by the Administrative Agent, on behalf of the Secured
Parties, at such sale or other disposition. Each Guaranteed Party and each
Secured Party, whether or not a party hereto, will be deemed, by its acceptance
of the benefits of the Guarantees provided under the Guarantee Agreement and the
Collateral provided under the Security Documents, to have agreed to the
foregoing provisions.

ARTICLE X.

MISCELLANEOUS

10.01   Amendments, Etc. No amendment or waiver of any provision of this
Agreement or of any other Loan Document, and no consent to any departure by the
Company or any other Loan Party therefrom, shall be effective unless pursuant to
an agreement or agreements in writing signed by the Required Lenders and the
Company or the applicable Loan Party, as the case may be, and acknowledged by
the Administrative Agent, and each such amendment, waiver or consent shall be
effective only in the specific instance and for the specific purpose for which

 

119

 



 

--------------------------------------------------------------------------------

given; provided,however, that (a) any provision of this Agreement or any other
Loan Document may be amended, by an agreement in writing signed by the Company
and the Administrative Agent, to cure any ambiguity, omission, defect or
inconsistency so long as, in each case, such amendment does not adversely affect
the rights of any Lender or any L/C Issuer and (b) no such amendment, waiver or
consent shall:

(i)                          extend or increase any Commitment of any Lender (or
reinstate any Commitment terminated pursuant to Section 2.06 or 8.02) without
the written consent of such Lender (it being understood that no amendment,
modification, termination, waiver or consent with respect to any condition
precedent, covenant or Default shall constitute an increase in the Commitment of
any Lender);

(ii)                         postpone the scheduled date of maturity of any
Loan, or any scheduled date of payment of the principal amount of any Term Loan
under Section 2.07, or the required date of reimbursement of any L/C
Disbursement or any date fixed by this Agreement or any other Loan Document for
any payment of any interest, fees or other amounts due to the Lenders (or any of
them) hereunder or under any other Loan Document, or waive or excuse any such
payment or reimbursement, without the written consent of each Lender directly
affected thereby;

(iii)                        reduce the principal amount of, or the rate of
interest specified herein on, any Loan or L/C Disbursement, or any fees or other
amounts payable hereunder or under any other Loan Document, in each case without
the written consent of each Lender directly affected thereby; provided, however,
that only the consent of the Required Lenders shall be necessary to amend the
definition of “Default Rate” or to waive any obligation of any Borrower to pay
interest or Letter of Credit Fees at the Default Rate;

(iv)                        change Section 2.13 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender;

(v)                         change the currency in which Committed Loans of any
Lender are available to be made without the written consent of such Lender;

(vi)                        change any provision of this Section or the
percentage set forth in the definitions of the terms “Required Lenders”,
“Required Term Lenders”, “Required Primary Revolving Lenders” or “Required
Singapore Revolving Lenders” or any other provision of any Loan Document
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights thereunder or make any determination or grant any
consent thereunder without the written consent of each Lender (or (A) in the
case of any change to the percentage set forth in the definitions of the terms
“Required Term Lenders”, “Required Primary Revolving Lenders” or “Required
Singapore Revolving Lenders”, each Term Lender, Primary Revolving Lender or
Singapore Revolving Lender, as the case may be, and (B) in the case of any
change to any such other provision of any Loan Document specifying the number or
percentage of Lenders of any Class, each Lender of such Class); provided that,
with the consent of the Required Lenders, the provisions of this Section and the
definition of the term “Required

 

120

 



 

--------------------------------------------------------------------------------

Lenders” may be amended to include references to any new class of loans created
under this Agreement (or to lenders extending such loans) on substantially the
same basis as the corresponding references relating to the Term Facility,
Primary Revolving Subfacility or Singapore Revolving Subfacility;

(vii)     release (A) the Company or any Subsidiary Guarantor from its Guarantee
under the Guarantee Agreement, except, in the case of a Subsidiary Guarantor, as
expressly provided in Section 10.20, or (B) limit their liability in respect of
such Guarantee, in each case, without the written consent of each Lender;
provided, however, that, if a Change in Law shall have occurred and, as a result
thereof, any payment by a Foreign Subsidiary under its Guarantee under the
Guarantee Agreement would result in tax consequences that are materially adverse
to the Company and its Subsidiaries (which tax consequences would not have
existed were such payment made on the Closing Date), then, with the consent of
the Required Lenders, the liability of such Foreign Subsidiary in respect of its
Guarantee under the Guarantee Agreement may be limited to the extent necessary
to avoid such tax consequences;

(viii)                      release all or substantially all the Collateral from
the Liens of the Security Documents, without the written consent of each Lender,
except as expressly provided in Section 10.20; or

(ix)                        change the relative rights of the Term Lenders,
Primary Revolving Lenders and the Singapore Revolving Lenders, in each case in a
manner adverse to the Term Lenders, Primary Revolving Lenders or the Singapore
Revolving Lenders, without the written consent of the Required Term Lenders,
Required Primary Revolving Lenders or the Required Singapore Revolving Lenders,
respectively;

and, provided further that (A) no amendment, waiver or consent shall, unless in
writing and signed by an L/C Issuer, affect the rights or duties of such L/C
Issuer under this Agreement or any other Loan Document relating to any Letter of
Credit issued or to be issued by it; (B) no amendment, waiver or consent shall,
unless in writing and signed by the Swing Line Lender, affect the rights or
duties of the Swing Line Lender under this Agreement or any other Loan Document;
(C) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent, affect the rights or duties of any Agent under this
Agreement or any other Loan Document; and (D) any waiver, amendment or
modification of this Agreement that by its terms affects the rights or duties
under this Agreement of the Lenders of a particular Class (but not the Lenders
of any other Class) may be effected by an agreement or agreements in writing
entered into by the Company and the requisite number or percentage in interest
of the affected Class of Lenders that would be required to consent thereto under
this Section 10.01 if such Class of Lenders were the only Class of Lenders
hereunder at the time.

10.02   Notices; Effectiveness; Electronic Communication. (a) Notices Generally.
Except in the case of notices and other communications expressly permitted to be
given by telephone (and except as provided in subsection (b) below), all notices
and other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile as follows,

 

121

 



 

--------------------------------------------------------------------------------

and all notices and other communications expressly permitted hereunder to be
given by telephone shall be made to the applicable telephone number, as follows:

(i)                          if to any Borrower, any Agent, any L/C Issuer or
the Swing Line Lender, to the address, facsimile number, electronic mail address
or telephone number specified for such Person on Schedule 10.02; and

(ii)                         if to any Lender, to the address, facsimile number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications as provided in
subsection (b) below shall be effective as provided in such subsection.

(b)            Electronic Communications. Notices and other communications to
the Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Applicable Agent; provided that the
foregoing shall not apply to notices to any Lender or any L/C Issuer pursuant to
Article II if such Lender or such L/C Issuer, as applicable, has notified the
Applicable Agent that it is incapable of receiving notices under such Article by
electronic communication. Any Agent or the Company may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, return e-mail or other written
acknowledgment), provided that if such notice or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient, and (ii) notices or other communications posted
to an Internet or intranet website shall be deemed received upon receipt by the
intended recipient at its e-mail address of notification that such notice or
other communication is available and identifying the website address therefor.

(c)            The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD

 

122

 



 

--------------------------------------------------------------------------------

PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall any Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Borrower, any other Agent, any Lender, any
L/C Issuer or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of any
Borrower’s or Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to any Borrower, any other Agent, any Lender, any L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d)            Change of Address, Etc. Each Borrower, each Agent, each L/C
Issuer and the Swing Line Lender may change its address, facsimile or telephone
number for notices and other communications hereunder by notice to the other
parties hereto. Each other Lender may change its address, facsimile or telephone
number for notices and other communications hereunder by notice to the Company,
the Agents, the L/C Issuers and the Swing Line Lender. In addition, each Lender
agrees to notify each Agent from time to time to ensure that such Agent has on
record (i) an effective address, contact name, telephone number, facsimile
number and electronic mail address to which notices and other communications may
be sent and (ii) accurate wire instructions for such Lender.

(e)            Reliance by Agents, L/C Issuer and Lenders.Each Agent, each L/C
Issuer and each Lender shall be entitled to rely and act upon any notices
(including telephonic notices) purportedly given by or on behalf of any Borrower
and in good faith believed by the recipient to be genuine, even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Company shall indemnify each Agent, each L/C Issuer, each Lender
and the Related Parties of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of any Borrower. All telephonic notices to and
other telephonic communications with any Agent may be recorded by such Agent,
and each of the parties hereto hereby consents to such recording.

10.03   No Waiver; Cumulative Remedies. No failure by any Lender, any Agent or
any L/C Issuer to exercise, and no delay by any such Person in exercising, any
right, remedy, power or privilege hereunder shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges hereunder and under the other Loan Documents are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law. Without limiting the generality of the foregoing, the making of
any Credit Extension shall not be construed as a waiver of any

 

123

 



 

--------------------------------------------------------------------------------

Default, regardless of whether any Agent, any Lender or any L/C Issuer may have
had notice or knowledge of such Default at the time.

10.04   Expenses; Indemnity; Damage Waiver. (a) Costs and Expenses. The Company
shall pay (i) all reasonable and actual out-of-pocket expenses incurred by the
Agents and their respective Affiliates (including the reasonable fees, charges
and disbursements of counsel for the Agents) in connection with the syndication
of the credit facilities provided for herein, the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable and actual out-of-pocket expenses incurred
by an L/C Issuer in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and
(iii) all actual out-of-pocket expenses incurred by any Agent, any Lender or any
L/C Issuer (including the fees, charges and disbursements of any counsel for any
Agent, any Lender or any L/C Issuer), and shall pay all fees and time charges
for attorneys who may be employees of any Agent, any Lender or any L/C Issuer,
in connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section 10.04, or (B) in connection with the Loans made or Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

(b)           Indemnification by the Company. The Company shall indemnify each
Agent (and any sub-agent thereof), each Lender and each L/C Issuer, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”), against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, penalties, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), and
shall indemnify and hold harmless each Indemnitee from all fees and time charges
and disbursements for attorneys who may be employees of any Indemnitee, incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
any Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Agents (and any sub-agent thereof) and their respective
Related Parties only, the administration of this Agreement and the other Loan
Documents, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by any L/C Issuer to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property currently or formerly owned or operated by any Borrower
or any of its Subsidiaries, or any Environmental Liability related in any way to
any Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, regardless of whether
brought by a third party or by the Company or any Affiliate thereof, and
regardless of whether any Indemnitee is a party

 

124

 



 

--------------------------------------------------------------------------------

thereto, in all cases, whether or not caused by or arising, in whole or in part,
out of the comparative, contributory or sole negligence of the Indemnitee;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, penalties, liabilities or related
expenses (x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Company
or any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Company or such other Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction.

(c)           Reimbursement by Lenders. To the extent that the Company for any
reason fails to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to any Agent (or any sub-agent thereof), any
L/C Issuer or any Related Party of any of the foregoing, each Lender severally
agrees to pay to such Agent (or any such sub-agent), such L/C Issuer or such
Related Party, as the case may be, such Lender’s pro rata share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against such Agent (or any such sub-agent) or
such L/C Issuer in its capacity as such, or against any Related Party of any of
the foregoing acting for such Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d). For purposes of
this subsection, a Lender’s “pro rata share” shall be determined based upon its
share of the sum of the Outstanding Amount of the Term Loans, the Total Primary
Revolving Outstandings, the Total Singapore Revolving Outstandings and the
unused Commitments at the time.

(d)           Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable law, no Borrower shall assert, and hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems (including the Internet) in connection with
this Agreement or the other Loan Documents or the transactions contemplated
hereby or thereby.

(e)           Payments. All amounts due under this Section 10.04 shall be
payable not later than ten Business Days after demand therefor.

(f)            Survival. The agreements in this Section 10.04 shall survive the
resignation of the Agents and the L/C Issuers, the replacement of any Lender,
the termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Loan Documents Obligations.

 

125

 



 

--------------------------------------------------------------------------------

10.05   Payments Set Aside. To the extent that any payment by or on behalf of
any Borrower is made to any Agent, any L/C Issuer or any Lender, or any Agent,
any L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by any Agent, any L/C Issuer or such
Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred and (b) each Lender and each L/C Issuer severally agrees to pay to
each Agent upon demand its applicable share (without duplication) of any amount
so recovered from or repaid by such Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the L/C
Issuers under clause (b) of the preceding sentence shall survive the payment in
full of the Loan Documents Obligations and the termination of this Agreement.

10.06   Successors and Assigns. (a) Successors and Assigns Generally. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that (i) no Loan Party may assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and (ii) no Lender may assign or otherwise transfer any of
its rights or obligations hereunder except (A) to an Eligible Assignee in
accordance with the provisions of subsection (b) of this Section, (B) by way of
participation in accordance with the provisions of subsection (d) of this
Section or (C) by way of pledge or assignment of a security interest subject to
the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Agents, the L/C Issuers and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b)           Assignments by Lenders. Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this subsection (b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that:

(i)                          except in the case of (A) an assignment of the
entire remaining amount of the assigning Lender’s Commitment or Loans of any
Class or (B) an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, the aggregate amount of the Commitment of such Class (which for this
purpose includes Loans outstanding thereunder) or, if the Commitment of any
Class is not then in effect, the principal outstanding balance of the Loans of
such Class of the assigning Lender subject to each such assignment, determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent, shall not be less than

 

126

 



 

--------------------------------------------------------------------------------

(x) $1,000,000, in the case of assignments under the Term Facility, and
(y) $5,000,000, in the case of assignments under the Primary Revolving
Subfacility or the Singapore Revolving Subfacility, unless, in each case, each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Company otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;
provided further, however, that, notwithstanding anything to the contrary in
this Section 10.06, no assignment shall be permitted that would result in the
transfer of any outstanding Committed Primary Revolving Loan made to a Dutch
Borrower in a principal amount less than €50,000 unless the Eligible Assignee to
which such assignment is made shall be a Primary Revolving Lender that shall
theretofore have made a Committed Primary Revolving Loan to a Borrower in a
principal amount not less than €50,000;

(ii)                         each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment of
the Class being assigned, except that this clause (ii) shall not be construed to
prohibit the assignment of a proportionate part of all the assigning Lender’s
rights and obligations in respect of one Class of Commitments or Loans;

(iii)                        each such assignment shall require prior written
consent (such consent not to be unreasonably withheld) of:

(A)                        the Company, provided that no consent of the Company
shall be required for an assignment to (x) a Lender, an Affiliate of a Lender or
an Approved Fund or (y) if an Event of Default has occurred and is continuing,
any other Eligible Assignee; and

(B)                        the Administrative Agent, provided that no consent of
the Administrative Agent shall be required for an assignment of any Term Loan to
a Lender, an Affiliate of a Lender or an Approved Fund;

(iv)                        the parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500; and

(v)                         the Eligible Assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire in
which such Eligible Assignee designates one or more credit contacts to whom all
syndicate-level information (which may contain material non-public information
about the Company, its Subsidiaries and its and their Related Parties or
securities) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and applicable laws,
including Securities Laws.

 

127

 



 

--------------------------------------------------------------------------------

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto and shall deliver
to the Company the Note, if any, in its favor marked “cancelled”) but shall
continue to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04
with respect to facts and circumstances occurring prior to the effective date of
such assignment. Upon request, each Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c)           Register. The Administrative Agent, acting solely for this purpose
as an agent of the Borrowers, shall maintain at one of its offices a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrowers, the Agents and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by each of the Borrowers, the Lenders and the L/C Issuers at any
reasonable time and from time to time upon reasonable prior notice.

(d)           Participations. Any Lender may at any time, without the consent
of, or notice to, any Borrower, any Agent, any L/C Issuer or the Swing Line
Lender, sell participations to any Person (other than a natural person or the
Company or any Subsidiary) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Agents, the other Lenders and the L/C Issuers shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso

 

128

 



 

--------------------------------------------------------------------------------

to Section 10.01 that affects such Participant. Subject to subsection (e) of
this Section, each Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.

(e)           Limitation upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Company’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Company is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrowers, to comply with Section 3.01(e) as though it were a Lender.

(f)            Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note(s), if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank, and this Section shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

(g)           Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

10.07   Treatment of Certain Information; Confidentiality. Each of the Agents,
the Lenders and the L/C Issuers agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and representatives (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of

 

129

 



 

--------------------------------------------------------------------------------

this Section, to (i) any assignee of or Participant in, or any prospective
assignee of or prospective Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to a Borrower and its
obligations, (g) with the consent of the Company or (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to any Agent, any Lender, any L/C Issuer
or any of their respective Affiliates on a nonconfidential basis from a source
other than the Company.

For purposes of this Section, “Information” means all information received from
the Company or any Subsidiary relating to the Company or any Subsidiary or any
of their respective businesses, other than any such information that is
available to any Agent, any Lender or any L/C Issuer on a nonconfidential basis
prior to disclosure by the Company or any Subsidiary; provided that, in the case
of information received from the Company or any Subsidiary after the Closing
Date, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

Each of the Agents, the Lenders and the L/C Issuers acknowledges that (a) the
Information may include material non-public information concerning the Company
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
Federal and state securities Laws. All such information, including requests for
waivers and amendments, furnished by the Company or the Administrative Agent
pursuant to, or in the course of administering, this Agreement will be
syndicate-level information, which may contain material non-public information
concerning the Company and the Subsidiaries and their securities. Accordingly,
each Lender represents to the Company and the Administrative Agent that it has
identified in its Administrative Questionnaire a credit contact who may receive
information that may contain material non-public information in accordance with
its compliance procedures and applicable law, including Federal, state and
foreign securities laws.

10.08   Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such L/C Issuer or any such Affiliate to or for the credit or the
account of any Borrower against any and all of the obligations then due of such
Borrower now or hereafter existing under this Agreement or any other Loan
Document held by such Lender or such L/C Issuer, irrespective of whether or not
such Lender or such L/C Issuer shall have made any demand under this Agreement
or any other Loan Document and although such obligations of such Borrower are
owed to a branch or office of such Lender or such L/C Issuer different from the
branch or office holding such deposit or obligated on such indebtedness. The
rights of each Lender, each L/C Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, such L/C Issuer or their

 

130

 



 

--------------------------------------------------------------------------------

respective Affiliates may have. Each Lender and each L/C Issuer agrees to notify
the Company and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

10.09   Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If any Agent or any Lender
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Loans or, if it exceeds such
unpaid principal, refunded to the Company. In determining whether the interest
contracted for, charged, or received by an Agent or a Lender exceeds the Maximum
Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof and (c) amortize, prorate, allocate and spread in equal or unequal parts
the total amount of interest throughout the contemplated term of the Loan
Documents Obligations hereunder.

10.10   Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents and
any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto (and any Affiliate or branch
of JPMCB acting as an Agent) and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile shall be effective as delivery of a manually executed counterpart of
this Agreement.

10.11   Survival. All covenants, agreements, representations and warranties made
by the Loan Parties in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that any Agent, any L/C Issuer or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time of any Credit Extension, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit (other than, following the Letter of Credit Expiration Date,
any Extended Letter of Credit) is outstanding and so long as the Commitments
have not expired or terminated. The provisions of Sections 3.01, 3.04, 3.05 and
10.04 and Article IX shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of

 

131

 



 

--------------------------------------------------------------------------------

the Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

10.12   Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.13   Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender, or if any Lender has
failed to consent to a proposed amendment, waiver, modification, discharge or
termination which pursuant to the terms of Section 10.01 requires the consent of
all the Lenders or each Lender affected thereby and with respect to which the
Required Lenders have granted their consent or if any other circumstance exists
hereunder that gives the Company the right to replace a Lender as a party
hereto, then the Company may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:

(a)             the Company shall have received the prior written consent of the
Administrative Agent;

(b)             the Company shall have paid (or caused another Loan Party to
pay) to the Administrative Agent the assignment fee specified in Section
10.06(b);

(c)             such Lender shall have received payment of an amount equal to
the outstanding principal of its Loans, L/C Advances and funded risk
participations in Swing Line Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal, L/C Advances, participations and accrued interest
and fees) or the Company or other applicable Borrower (in the case of all other
amounts);

(d)             in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments;

 

132

 



 

--------------------------------------------------------------------------------

(e)             in the case of any such assignment resulting from a failure to
provide a consent, the assignee shall have given such consent; and

 

(f)

such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if
prior thereto, as a result of a waiver by such Lender (if not a Defaulting
Lender) or otherwise, the circumstances entitling the Company to require such
assignment and delegation cease to apply.

10.14   Governing Law; Jurisdiction; Etc. (a) GOVERNING LAW. THIS AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.

(b)           SUBMISSION TO JURISDICTION. EACH BORROWER IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN THE COUNTY
OF NEW YORK AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY AGENT,
ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY
BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c)           WAIVER OF VENUE. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN SUBSECTION (B) ABOVE. EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

 

133

 



 

--------------------------------------------------------------------------------

(d)           SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

(e)           APPOINTMENT OF SERVICE OF PROCESS AGENT. EACH FOREIGN BORROWER
HEREBY IRREVOCABLY DESIGNATES, APPOINTS AND EMPOWERS THE COMPANY AS ITS
DESIGNEE, APPOINTEE AND AGENT TO RECEIVE, ACCEPT AND ACKNOWLEDGE FOR AND ON ITS
BEHALF, AND IN RESPECT OF ITS PROPERTY, SERVICE OF ANY AND ALL LEGAL PROCESS,
SUMMONS, NOTICES AND DOCUMENTS WHICH MAY BE SERVED IN ANY SUCH ACTION OR
PROCEEDING.

10.15   Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16   USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrowers that pursuant to the requirements
of the Patriot Act, it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of
each Borrower and other information that will allow such Lender or any Agent, as
applicable, to identify such Borrower in accordance with the Patriot Act.

10.17   Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
in respect of any such sum due from it to the Administrative Agent or the
Lenders hereunder or under the other Loan Documents shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent

 

134

 



 

--------------------------------------------------------------------------------

may in accordance with normal banking procedures purchase the Agreement Currency
with the Judgment Currency. If the amount of the Agreement Currency so purchased
is less than the sum originally due to the Administrative Agent from any
Borrower in the Agreement Currency, such Borrower agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or the Person to whom such obligation was owing against
such loss. If the amount of the Agreement Currency so purchased is greater than
the sum originally due to the Administrative Agent in such currency, the
Administrative Agent agrees to return the amount of any excess to such Borrower
(or to any other Person who may be entitled thereto under applicable law).

10.18   No Fiduciary Duty. Each Borrower, on behalf of itself and its
Subsidiaries, agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, the Company,
its Subsidiaries and their Affiliates, on the one hand, and the Agents, the
Lenders, the L/C Issuers and their Affiliates, on the other hand, will have a
business relationship that does not create, by implication or otherwise, any
fiduciary duty on the part of the Agents, the Lenders, the L/C Issuers or their
Affiliates, and no such duty will be deemed to have arisen in connection with
any such transactions or communications.

10.19   Concerning Sonion Loan Parties. Notwithstanding anything to the contrary
in this Agreement, the obligations of any Sonion Loan Party under this Agreement
and the other Loan Documents (other than any obligations in respect of Credit
Extensions made to such Sonion Loan Party) shall be deemed not to be assumed or
shall be limited, as the case may be, to the extent required for the such
obligations not to constitute unlawful financial assistance within the meaning
of Sections 115(1) and (2) of the Danish Public Companies Act
(Aktieselskabsloven), Consolidation Act No. 649 of 15 June 2006 and Sections
49(1) and (2) of the Danish Private Companies Act (Anpartselskabsloven),
Consolidation Act No. 650 of 15 June 2006, except to the extent that Danish law
would otherwise uphold such obligations of such Sonion Loan Party.

10.20   Release of Liens and Guarantees. (a) Notwithstanding any contrary
provision herein or in any other Loan Document, (i) upon any Disposition by any
Loan Party of any Collateral consisting of inventory or obsolete or worn-out
property, in each case in the ordinary course of business in a transaction
permitted under Section 7.05(a) or 7.05(b), the security interests in such
Collateral created by the Security Documents shall be automatically released,
and (ii) if the Company shall request the release under the Guarantee Agreement
of any Guarantee of, or under any Security Document of any Collateral owned by,
any Subsidiary Guarantor (other than a Borrower) upon the consummation of any
transaction permitted by this Agreement (as in effect from time to time) as a
result of which such Subsidiary Guarantor ceases to be a Subsidiary (or, in the
case of any Subsidiary Guarantor that is a Domestic Holding Company, becomes a
Subsidiary of a Foreign Subsidiary), or the release under any Security Document
of any Collateral not referred to in the preceding clause (i) to be Disposed of
by any Loan Party (other than to any other Loan Party), in each case in a
transaction permitted under the terms of this Agreement (as in effect from time
to time), and shall in either case under this clause (ii) deliver to the
Administrative Agent a certificate to the effect that such transaction and, if
applicable, the application of the proceeds thereof will comply with the terms
of this Agreement, the Administrative Agent, if satisfied that the applicable
certificate is correct, shall, without the

 

135

 



 

--------------------------------------------------------------------------------

consent of any Secured Party and at the Company’s expense, execute and deliver
all documents that the Company shall reasonably request to evidence such
release.

(b)           Notwithstanding any contrary provision herein or in any other Loan
Document, the Guarantees provided under the Guarantee Agreement and the Liens
created under the Security Documents shall terminate when all the Loan Documents
Obligations (other than contingent obligations for indemnification, expense
reimbursement, tax gross-up or yield protection as to which no claim has been
made) have been indefeasibly paid in full, all Commitments have terminated or
expired, the L/C Obligations have been reduced to zero and the L/C Issuers have
no further obligations to issue Letters of Credit hereunder. In connection with
any such termination, the Administrative Agent shall execute and deliver to the
Company, at the Company’s expense, all documents that the Company shall
reasonably request to evidence such termination.

(c)           Notwithstanding any contrary provision herein or in any other Loan
Document, but subject to subsection (d) below, if (i) the Consolidated Leverage
Ratio as of the end of each of the two consecutive fiscal quarters of the
Company most recently ended prior to the time of such request shall have been
less than 2.50 to 1.00, and provided that the Administrative Agent shall have
received financial statements delivered pursuant to Section 6.01(a) or 6.01(b)
with respect to each such fiscal quarter, (ii) the Company shall have provided
notice to the Administrative Agent of a request to release the Liens created
under the Security Documents specifying the date of such proposed release (which
shall be a Business Day at least 15 days after such notice) (the “Release
Date”), (iii) no Default or Event of Default shall have occurred and be
continuing on the Release Date and (iv) on the Release Date, the Administrative
Agent shall have received a certificate, dated the Release Date and executed on
behalf of the Company by a Responsible Officer thereof, confirming the
satisfaction of each of the conditions set forth in clauses (i) and (iii) above,
then (A) the Administrative Agent, shall, without the consent of any Secured
Party and at the Company’s expense, execute and deliver all documents that the
Company shall reasonably request to evidence such release, (B) the provisions of
the Collateral and Guarantee Requirement, insofar as they relate to the creation
and perfection of Liens under the Security Documents, shall be deemed to be
ineffective and (C) all other provisions of this Agreement, insofar as they
relate to the creation and perfection of Liens under the Security Documents,
shall be deemed to be ineffective.

(d)           In the event that, subsequent to the release of Liens under the
Security Documents pursuant to subsection (c) above, the Consolidated Leverage
Ratio at the end of any fiscal quarter of the Company shall exceed 2.50 to 1.00,
(i) the provisions of the Collateral and Guarantee Requirement and each other
provision of this Agreement that has been deemed to be ineffective pursuant to
subsection (c) above shall cease to be ineffective and shall be deemed to be
reinstated and in full force and effect, (ii) the Company shall cause the
Collateral and Guarantee Requirement to be satisfied as promptly as practicable
after the end of such fiscal quarter and in any event within 30 days thereunder
and (iii) the provisions of subsection (c) above shall be deemed to be
ineffective. In connection with the foregoing, the Company shall, and shall
cause the

 

136

 



 

--------------------------------------------------------------------------------

Subsidiary Guarantors to, deliver such perfection certificates, lien searches,
opinions and other documents and certificates as the Administrative Agent may
reasonably request.

(e)           Any execution and delivery of documents by the Administrative
Agent pursuant to this Section 10.20 shall be without recourse to or warranty by
the Administrative Agent.

10.21   Defaulting Lenders. Notwithstanding any provision of this Agreement to
the contrary but without limitation of any other provision of this Agreement
relating to Defaulting Lenders, if one or more Swing Line Loans are outstanding
or any L/C Obligations exist at the time a Lender is a Defaulting Lender, the
Primary Revolving Borrowers shall, within one Business Day following notice to
that effect by the Administrative Agent, (a) prepay such Swing Line Loans in
full or, if agreed by the Swing Line Lender, cash collateralize the Defaulting
Lender’s risk participation in such Swing Line Loans on terms satisfactory to
the Swing Line Lender and (b) cash collateralize the Defaulting Lender’s risk
participation in such L/C Obligations on terms satisfactory to such L/C Issuer
for so long as such participation is outstanding.

ARTICLE XI.

COLLECTION ALLOCATION MECHANISM

(a)           On the CAM Exchange Date, (i) the Commitments shall automatically
and without further act be terminated as provided in Article VIII and (ii) the
Lenders shall automatically and without further act be deemed to have made
reciprocal purchases of interests in the Designated Obligations such that, in
lieu of the interests of each Lender in the particular Designated Obligations
that it shall own as of such date and immediately prior to the CAM Exchange,
such Lender shall own an interest equal to such Lender’s CAM Percentage in each
Designated Obligation. Each Lender, each Person acquiring a participation from
any Lender as contemplated by Section 10.06 and each Borrower hereby consents
and agrees to the CAM Exchange. Each Borrower and each Lender agrees from time
to time to execute and deliver to the Administrative Agent all such Notes and
other instruments and documents as the Administrative Agent shall reasonably
request to evidence and confirm the respective interests and obligations of the
Lenders after giving effect to the CAM Exchange, and each Lender agrees to
surrender any Notes originally received by it hereunder to the Administrative
Agent against delivery of any Notes so executed and delivered; provided that the
failure of any Borrower to execute or deliver or of any Lender to accept any
such Note, instrument or document shall not affect the validity or effectiveness
of the CAM Exchange.

(b)           As a result of the CAM Exchange, on and after the CAM Exchange
Date, each payment received by any Agent pursuant to any Loan Document in
respect of the Designated Obligations shall be distributed to the Lenders pro
rata in accordance with their respective CAM Percentages (to be redetermined as
of each such date of payment or distribution to the extent required by
subsection (c) below).

(c)           In the event that, after the CAM Exchange, the aggregate amount of
the Designated Obligations shall change as a result of the making of an L/C
Disbursement

 

137

 



 

--------------------------------------------------------------------------------

by an L/C Issuer that is not reimbursed by the applicable Primary Revolving
Borrower, then (i) each Primary Revolving Lender shall, in accordance with
Section 2.03(c), make an L/C Advance to the applicable L/C Issuer in the amount
equal to such Lender’s Applicable Primary Revolving Percentage of such L/C
Disbursement (without giving effect to the CAM Exchange), (ii) the
Administrative Agent shall redetermine the CAM Percentages after giving effect
to such L/C Disbursement and the L/C Advances made by the Primary Revolving
Lenders (using the applicable Spot Rates in effect at or around the time of such
L/C Disbursement solely for the purpose of determining the amount of the
Designated Obligations resulting therefrom), and the Lenders shall automatically
and without further act be deemed to have made reciprocal purchases of interests
in the Designated Obligations such that each Lender shall own an interest equal
to such Lender’s CAM Percentage (as so redetermined) in each of the Designated
Obligations and (iii) in the event distributions shall have been made in
accordance with subsection (b) above, the Lenders shall make such payments to
one another as shall be necessary in order that the amounts received by them
shall be equal to the amounts they would have received had each L/C Disbursement
been outstanding immediately prior to the CAM Exchange. Each such
redetermination shall be binding on each Lender and its successors and assigns
and shall be conclusive absent manifest error.

 

138

 



 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Credit Agreement
as of the day and year first above written.

 

 

 



 

 